Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 1 of 102 PageID# 12




         EXHIBIT 1
 Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 2 of 102 PageID# 13



                                                                                    A STOCK COMPANY




                      EVANSTON INSURANCE COMPANY
                                           Ten Parkway North
                                           Deerfield, IL 60015




INSURANCE POLICY

Coverage afforded by this policy is provided by the Company (Insurer) and named in the
Declarations.




In Witness Whereof, the company (insurer) has caused this policy to be executed and attested and
countersigned by a duly authorized representative of the company (insurer) identified in the Declarations.




                          Secretary                                        President



 MJIL 1000 08 10                                                                             Page 1 of 1
       Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 3 of 102 PageID# 14




                          EVANSTON INSURANCE COMPANY
                     CALIFORNIA SURPLUS LINES NOTICE (D-2)
1. THE INSURANCE POLICY THAT YOU HAVE PURCHASED IS BEING
ISSUED BY AN INSURER THAT IS NOT LICENSED BY THE STATE OF
CALIFORNIA. THESE COMPANIES ARE CALLED “NONADMITTED” OR
“SURPLUS LINE” INSURERS.

2. THE INSURER IS NOT SUBJECT TO THE FINANCIAL SOLVENCY
REGULATION AND ENFORCEMENT THAT APPLY TO CALIFORNIA
LICENSED INSURERS.

3. THE INSURER DOES NOT PARTICIPATE IN ANY OF THE
INSURANCE GUARANTEE FUNDS CREATED BY CALIFORNIA LAW.
THEREFORE, THESE FUNDS WILL NOT PAY YOUR CLAIMS OR
PROTECT YOUR ASSETS IF THE INSURER BECOMES INSOLVENT
AND IS UNABLE TO MAKE PAYMENTS AS PROMISED.

4. THE INSURER SHOULD BE LICENSED EITHER AS A FOREIGN
INSURER IN ANOTHER STATE IN THE UNITED STATES OR AS A NON-
UNITED STATES (ALIEN) INSURER. YOU SHOULD ASK QUESTIONS
OF YOUR INSURANCE AGENT, BROKER, OR “SURPLUS LINE”
BROKER OR CONTACT THE CALIFORNIA DEPARTMENT OF
INSURANCE AT THE FOLLOWING TOLL-FREE TELEPHONE NUMBER:
1-800-927-4357 OR INTERNET WEB SITE WWW.INSURANCE.CA.GOV.
ASK WHETHER OR NOT THE INSURER IS LICENSED AS A FOREIGN
OR NON-UNITED STATES (ALIEN) INSURER AND FOR ADDITIONAL
INFORMATION ABOUT THE INSURER. YOU MAY ALSO CONTACT THE
NAIC’S INTERNET WEB SITE AT WWW.NAIC.ORG.




MPIL 1005-CA 01 17                                                             Page 1 of 2
       Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 4 of 102 PageID# 15

5. FOREIGN INSURERS SHOULD BE LICENSED BY A STATE IN THE
UNITED STATES AND YOU MAY CONTACT THAT STATE’S
DEPARTMENT OF INSURANCE TO OBTAIN MORE INFORMATION
ABOUT THAT INSURER.

6. FOR NON-UNITED STATES (ALIEN) INSURERS, THE INSURER
SHOULD BE LICENSED BY A COUNTRY OUTSIDE OF THE UNITED
STATES AND SHOULD BE ON THE NAIC’S INTERNATIONAL
INSURERS DEPARTMENT (IID) LISTING OF APPROVED
NONADMITTED NON-UNITED STATES INSURERS. ASK YOUR AGENT,
BROKER, OR “SURPLUS LINE” BROKER TO OBTAIN MORE
INFORMATION ABOUT THAT INSURER.

7. CALIFORNIA MAINTAINS A LIST OF APPROVED SURPLUS LINE
INSURERS. ASK YOUR AGENT OR BROKER IF THE INSURER IS ON
THAT LIST, OR VIEW THAT LIST AT THE INTERNET WEB SITE OF THE
CALIFORNIA DEPARTMENT OF INSURANCE:
WWW.INSURANCE.CA.GOV.

8. IF YOU, AS THE APPLICANT, REQUIRED THAT THE INSURANCE
POLICY YOU HAVE PURCHASED BE BOUND IMMEDIATELY, EITHER
BECAUSE EXISTING COVERAGE WAS GOING TO LAPSE WITHIN
TWO BUSINESS DAYS OR BECAUSE YOU WERE REQUIRED TO HAVE
COVERAGE WITHIN TWO BUSINESS DAYS, AND YOU DID NOT
RECEIVE THIS DISCLOSURE FORM AND A REQUEST FOR YOUR
SIGNATURE UNTIL AFTER COVERAGE BECAME EFFECTIVE, YOU
HAVE THE RIGHT TO CANCEL THIS POLICY WITHIN FIVE DAYS OF
RECEIVING THIS DISCLOSURE. IF YOU CANCEL COVERAGE, THE
PREMIUM WILL BE PRORATED AND ANY BROKER’S FEE CHARGED
FOR THIS INSURANCE WILL BE RETURNED TO YOU.




MPIL 1005-CA 01 17                                                             Page 2 of 2
         Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 5 of 102 PageID# 16
                                                                                                               INTERLINE




                                                 PRIVACY NOTICE

We are committed to safeguarding your privacy. We understand your concerns regarding the privacy of your nonpublic
personal information. No nonpublic personal information is required to be collected when you visit our websites; however,
this information may be requested in order to provide the products and services described. We do not sell nonpublic
personal information to non-affiliated third parties for marketing or other purposes. We only use and share this type of
information with non-affiliated third parties for the purposes of underwriting insurance, administering your policy or claim
and other purposes as permitted by law, such as disclosures to insurance regulatory authorities or in response to legal
process. Notwithstanding the foregoing, we may use this information for the purpose of marketing our own products and
services to you.
We collect nonpublic personal information about you from the following sources:
       Information we receive from you on applications or other forms;
       Information about your transactions with us, our affiliates, or others; and/or
       Information we receive from consumer reporting agencies and inspection reports.
We do not disclose any nonpublic personal information about our customers/claimants or former customers/claimants to
anyone, except as permitted by law.
We may disclose nonpublic personal information about you to the following types of third parties:
       Service providers, such as insurance agents and/ or brokers and claims adjusters; and/or
       Other non-affiliated third parties as permitted by law.
We restrict access to nonpublic personal information about our customers/claimants to those individuals who need to
know that information to provide products and services to our customers/claimants or as permitted by law. We maintain
physical, electronic, and procedural safeguards to guard your nonpublic personal information.


Residents of California:
You may request to review and make corrections to recorded non-public personal information contained in our files. A
more detailed description of your rights and practices regarding such information is available upon request. Please
contact your agent/broker for instructions on how to submit a request to us.




MPIL 1007 03 14                                                                                                Page 1 of 1
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 6 of 102 PageID# 17




                             HOW TO REPORT A CLAIM

How to report a new claim:

       Email:      newclaims@markelcorp.com
       FAX:        (855) 662-7535
       *Phone:     (800) 362-7535
       Mail:       P.O. Box 2009, Glen Allen, VA 23058-2009

Please complete the appropriate ACORD form in detail and include the name and phone number of
the contact person at the location of the reported incident. If possible, please attach a copy of the
facility incident report. When reporting an auto claim, please identify the unit # on the schedule along
with the VIN#. If the loss/claim involves a building or damage to property, please provide the physical
address of the property.

*Please refer to your specific policy language for new claim reporting requirements. Some
policies require you to report all claims in writing only.


How to send Supplemental Information / Questions on an existing claim:

       Email:      markelclaims@markelcorp.com
       FAX:        (855) 662-7535
       Phone:      (800) 362-7535
       Mail:       P.O. Box 2009, Glen Allen, VA 23058-2009



If you have questions about a claim, please call 1-800-362-7535.

Inquiries may also be faxed to 1-855-662-7535.




MPIL 1041 02 12                                                                              Page 1 of 1
         Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 7 of 102 PageID# 18
                                                                                                               INTERLINE




                              EVANSTON INSURANCE COMPANY

                   U.S. TREASURY DEPARTMENT'S OFFICE OF FOREIGN
                               ASSETS CONTROL ("OFAC")
                          ADVISORY NOTICE TO POLICYHOLDERS


No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your policy. You
should read your policy and review your Declarations page for complete information on the coverages you are provided.
This Notice provides information concerning possible impact on your insurance coverage due to directives issued by
OFAC. Please read this Notice carefully.
The Office of Foreign Assets Control (OFAC) administers and enforces sanctions policy, based on Presidential
declarations of "national emergency". OFAC has identified and listed numerous:
       Foreign agents;
       Front organizations;
       Terrorists;
       Terrorist organizations; and
       Narcotics traffickers;
as "Specially Designated Nationals and Blocked Persons". This list can be located on the United States Treasury's web
site – https://www.treasury.gov/ofac.
In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity claiming the
benefits of this insurance has violated U.S. sanctions law or is a Specially Designated National and Blocked Person, as
identified by OFAC, this insurance will be considered a blocked or frozen contract and all provisions of this insurance are
immediately subject to OFAC. When an insurance policy is considered to be such a blocked or frozen contract, no
payments nor premium refunds may be made without authorization from OFAC. Other limitations on the premiums and
payments also apply.




MPIL 1083 04 15                 Includes copyrighted material of Insurance Services Office, Inc.            Page 1 of 1
                                                     with its permission.
         Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 8 of 102 PageID# 19

                                                            EVANSTON INSURANCE COMPANY
                                                                                               State Transaction Code:




                                 COMMON POLICY DECLARATIONS
 POLICY NUMBER: 2DB5079                                        RENEWAL OF POLICY: 2DA0174

 Named Insured and Mailing Address (No., Street, Town or City, County, State, Zip Code)
 L & L Logistics and Warehousing Inc. DBA: L & L Trucking
 P.O. Box 1033
 Hawthorne, CA 90251
 Policy Period: From 04/17/2019 to 04/17/2020 at 12:01 A.M. Standard Time at your mailing address shown above.
 BUSINESS DESCRIPTION: Trucking & Warehousing. Radius is less than 500 Miles

                                                 FORM OF BUSINESS
     Individual            Partnership           Joint Venture              Trust               Corporation
     Limited Liability Company                   Other Organization:

 Audit Period: Annual unless otherwise stated:                         FTZ Code:

IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF
THIS POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS
POLICY.
   THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PART(S), BUT ONLY FOR WHICH A PREMIUM IS
                    INDICATED. THIS PREMIUM MAY BE SUBJECT TO ADJUSTMENT.
     Commercial Property Coverage Part                                                             $          1,144.00
     Commercial General Liability Coverage Part                                                    $        1,480.00
     Commercial Inland Marine Coverage Part                                                        $    Not Covered
     Commercial Ocean Marine Coverage Part                                                         $    Not Covered
     Commercial Professional Liability Coverage Part                                               $    Not Covered
     Commercial Automobile Liability Coverage Part                                                 $    Not Covered
     Liquor Liability Coverage Part                                                                $    Not Covered
     Crime Coverage Part                                                                           $    Not Covered
     Other Coverages: Terrorism - Certified Acts                                                   $       Excluded
                                                                                                   $
                                                                                Premium Total      $          2,624.00
     Other Charges:      Taxes and Fees - See MDIL 1002                                            $            233.97
                                                                                                   $
                                                                                                   $
                                                                               GRAND TOTAL         $          2,857.97



Producer Number, Name and Mailing Address
212214                                                                     State Surplus Lines License # 0592033
Brown & Riding - Select Accounts Division
901 5th Avenue Suite 2300                                                          Inspection Ordered: Yes      No
Seattle, WA 98164                                                                  Program Code:

MDIL 1000 08 11                                                                                               Page 1 of 2
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 9 of 102 PageID# 20



                                                  Endorsements
Forms and Endorsements applying to this Coverage Part and made part of this policy at time of issue:

                                        SEE FORMS SCHEDULE - MDIL 1001


 These declarations, together with the Common Policy Conditions and Coverage Form(s) and
 any Endorsement(s), complete the above numbered policy.




Countersigned: 05/19/2019                                   BY:
                Date




MDIL 1000 08 11                                                                                        Page 2 of 2
         Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 10 of 102 PageID# 21
                                                                                 INTERLINE
                                                                     POLICY NUMBER: 2DB5079



                             EVANSTON INSURANCE COMPANY
                      SCHEDULE OF TAXES, SURCHARGES OR FEES


   State                                 Description                               Amount
              Policy Fee                                                       $      150.00

    CA        Surplus Lines Tax                                                $         78.72

              Stamping Fee                                                     $          5.25

                                                                               $

                                                                               $

                                                                               $

                                                                               $

                                                                               $

                                                                               $

                                                                               $

                                                                               $

                                                                               $

                                                                               $

                                                                               $

                                                                               $

                                                                               $

  TOTAL                                                                        $        233.97




MDIL 1002 01 10                                                                    Page 1 of 1
       Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 11 of 102 PageID# 22
                                                                                               INTERLINE
                                                                                   POLICY NUMBER: 2DB5079




                      EVANSTON INSURANCE COMPANY
                                     FORMS SCHEDULE

FORM NUMBER             FORM NAME


COMMON

MJIL 1000 08 10         Policy Jacket (Evanston)
MPIL 1005-CA 01 17      California Surplus Lines Notice (D-2)
MPIL 1007 03 14         Privacy Notice
MPIL 1041 02 12         How To Report A Claim
MPIL 1083 04 15         U.S. Treasury Department's Office Of Foreign Assets Control (OFAC) Advisory Notice
                        To Policyholders
MDIL 1000 08 11         Common Policy Declaration
MDIL 1002 01 10         Schedule of Taxes, Surcharges Or Fees
MDIL 1001 08 11         Forms Schedule
IL 00 17 11 98          Common Policy Conditions
IL 00 21 09 08          Nuclear Energy Liability Exclusion Endorsement
IL 09 35 07 02          Exclusion of Certain Computer-Related Losses
IL 09 53 01 15          Exclusion of Certified Acts of Terrorism
MEIL 1200-CA 03 16      Service Of Suit - California
MEIL 1205 03 18         Protective Safeguards
MEIL 1211 06 10         Minimum Earned Premium Amendment Endorsement
MEIL 1225 10 11         Change - Civil Union
MIL 1214 09 17          Trade Or Economic Sanctions

GENERAL LIABILITY

MDGL 1008 08 11         Commercial General Liability Coverage Part Declarations
CG 00 01 04 13          Commercial General Liability Coverage Form
CG 21 07 05 14          Exclusion - Access Or Disclosure Of Confidential Or Personal Information And Data-
                        Related Liability - Limited Bodily Injury Exception Not Included
CG 21 36 03 05          New Entities Exclusion
CG 21 39 10 93          Contractual Liability Limitation
CG 21 47 12 07          Employment - Related Practices Exclusion
CG 21 49 09 99          Total Pollution Exclusion Endorsement
CG 21 73 01 15          Exclusion Of Certified Acts Of Terrorism
MEGL 0001 08 14         Combination General Endorsement
MEGL 0008 01 16         Exclusion - Continuous Or Progressive Injury Or Damage
MEGL 0009-01 09 18      Blanket Additional Insured
MEGL 0030 05 17         Limitation Of Coverage To Specified Covered Operations
MEGL 0172 10 14         Products - Completed Operations Included In General Aggregate Limit
MEGL 0217 11 16         Designated Premises Or Project Limitation
MEGL 1397 07 10         Exclusion - Aircraft, Auto Or Watercraft
MEGL 1637 05 17         Exclusion - Employer's Liability And Bodily Injury To Contractors or Subcontractors

PROPERTY




MDIL 1001 08 11                                                                                    Page 1 of 2
       Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 12 of 102 PageID# 23

MDCP 1000 02 13         Commercial Property Coverage Part Declarations
CP 00 10 10 12          Building And Personal Property Coverage Form
CP 00 30 10 12          Business Income (And Extra Expense) Coverage Form
CP 00 90 07 88          Commercial Property Conditions
CP 01 40 07 06          Exclusion of Loss Due To Virus Or Bacteria
CP 10 30 10 12          Causes Of Loss - Special Form
MECP 1310 09 14         Exclusion - Pollution, Organic Pathogens And Asbestos
MECP 1311 09 14         Exclusion - Sinkhole Collapse
MECP 1312 09 14         Exclusion - Volcanic Action




MDIL 1001 08 11                                                                 Page 2 of 2
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 13 of 102 PageID# 24


                                                                                                         INTERLINE
                                                                                                      IL 00 17 11 98




                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                      b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the                              and
      Declarations may cancel this policy by mailing                c. Recommend changes.
      or delivering to us advance written notice of              2. We are not obligated to make any inspections,
      cancellation.                                                 surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or                       such actions we do undertake relate only to
      delivering to the first Named Insured written                 insurability and the premiums to be charged.
      notice of cancellation at least:                              We do not make safety inspections. We do not
       a. 10 days before the effective date of                      undertake to perform the duty of any person or
          cancellation if we cancel for nonpayment of               organization to provide for the health or safety
          premium; or                                               of workers or the public. And we do not warrant
                                                                    that conditions:
       b. 30 days before the effective date of
          cancellation if we cancel for any other                   a. Are safe or healthful; or
          reason.                                                   b. Comply with laws, regulations, codes or
   3. We will mail or deliver our notice to the first                   standards.
      Named Insured's last mailing address known to              3. Paragraphs 1. and 2. of this condition apply not
      us.                                                           only to us, but also to any rating, advisory, rate
   4. Notice of cancellation will state the effective               service or similar organization which makes
      date of cancellation. The policy period will end              insurance inspections, surveys, reports or
      on that date.                                                 recommendations.
   5. If this policy is cancelled, we will send the first        4. Paragraph 2. of this condition does not apply to
      Named Insured any premium refund due. If we                   any      inspections,   surveys,    reports    or
      cancel, the refund will be pro rata. If the first             recommendations we may make relative to
      Named Insured cancels, the refund may be                      certification, under state or municipal statutes,
      less than pro rata. The cancellation will be                  ordinances or regulations, of boilers, pressure
      effective even if we have not made or offered a               vessels or elevators.
      refund.                                                 E. Premiums
   6. If notice is mailed, proof of mailing will be              The first Named Insured shown in the
      sufficient proof of notice.                                Declarations:
B. Changes                                                       1. Is responsible for the payment of all premiums;
   This policy contains all the agreements between                  and
   you and us concerning the insurance afforded.                 2. Will be the payee for any return premiums we
   The first Named Insured shown in the Declarations                pay.
   is authorized to make changes in the terms of this         F. Transfer Of Your Rights And Duties Under This
   policy with our consent. This policy's terms can be           Policy
   amended or waived only by endorsement issued
   by us and made a part of this policy.                         Your rights and duties under this policy may not be
                                                                 transferred without our written consent except in
C. Examination Of Your Books And Records                         the case of death of an individual named insured.
   We may examine and audit your books and                       If you die, your rights and duties will be transferred
   records as they relate to this policy at any time             to your legal representative but only while acting
   during the policy period and up to three years                within the scope of duties as your legal
   afterward.                                                    representative. Until your legal representative is
D. Inspections And Surveys                                       appointed, anyone having proper temporary
   1. We have the right to:                                      custody of your property will have your rights and
                                                                 duties but only with respect to that property.
      a. Make inspections and surveys at any time;




IL 00 17 11 98                   Copyright, Insurance Services Office, Inc., 1998                         Page 1 of 1     
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 14 of 102 PageID# 25


                                                                                                        INTERLINE
                                                                                                     IL 00 21 09 08

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                      (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

1. The insurance does not apply:                                 C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"              or   "property    damage"      resulting   from
      or "property damage":                                         "hazardous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under                    (1) The "nuclear material" (a) is at any "nuclear
          the policy is also an insured under a                          facility" owned by, or operated by or on
          nuclear energy liability policy issued by                      behalf of, an "insured" or (b) has been
          Nuclear     Energy       Liability      Insurance              discharged or dispersed therefrom;
          Association, Mutual Atomic Energy Liability                (2) The "nuclear material" is contained in
          Underwriters,         Nuclear           Insurance              "spent fuel" or "waste" at any time
          Association of Canada or any of their                          possessed, handled, used, processed,
          successors, or would be an insured under                       stored, transported or disposed of, by or on
          any such policy but for its termination upon                   behalf of an "insured"; or
          exhaustion of its limit of liability; or                  (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                      arises out of the furnishing by an "insured"
          of "nuclear material" and with respect to                     of services, materials, parts or equipment in
          which (a) any person or organization is                       connection with the planning, construction,
          required to maintain financial protection                     maintenance, operation or use of any
          pursuant to the Atomic Energy Act of 1954,                    "nuclear facility", but if such facility is
          or any law amendatory thereof, or (b) the                     located within the United States of America,
          "insured" is, or had this policy not been                     its territories or possessions or Canada, this
          issued would be, entitled to indemnity from                   exclusion (3) applies only to "property
          the United States of America, or any                          damage" to such "nuclear facility" and any
          agency thereof, under any agreement                           property thereat.
          entered into by the United States of                2. As used in this endorsement:
          America, or any agency thereof, with any
          person or organization.                                "Hazardous properties" includes radioactive, toxic
                                                                 or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily                  "Nuclear material" means "source material",
      injury"   resulting     from      the     "hazardous       "special nuclear material" or "by-product material".
      properties" of "nuclear material" and arising out
      of the operation of a "nuclear facility" by any
      person or organization.




IL 00 21 09 08                                © ISO Properties, Inc., 2007                               Page 1 of 2     
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 15 of 102 PageID# 26


   "Source material", "special nuclear material", and             (c) Any equipment or device used for the
   "by-product material" have the meanings given                      processing, fabricating or alloying of
   them in the Atomic Energy Act of 1954 or in any                    "special nuclear material" if at any time the
   law amendatory thereof.                                            total amount of such material in the custody
   "Spent fuel" means any fuel element or fuel                        of the "insured" at the premises where such
   component, solid or liquid, which has been used or                 equipment or device is located consists of
   exposed to radiation in a "nuclear reactor".                       or contains more than 25 grams of
                                                                      plutonium or uranium 233 or any
   "Waste" means any waste material (a) containing                    combination thereof, or more than 250
   "by-product material" other than the tailings or                   grams of uranium 235;
   wastes       produced    by       the extraction   or
   concentration of uranium or thorium from any ore               (d) Any structure, basin, excavation, premises
   processed primarily for its "source material"                      or place prepared or used for the storage or
   content, and (b) resulting from the operation by                   disposal of "waste";
   any person or organization of any "nuclear facility"        and includes the site on which any of the foregoing
   included under the first two paragraphs of the              is located, all operations conducted on such site
   definition of "nuclear facility".                           and all premises used for such operations.
   "Nuclear facility" means:                                   "Nuclear reactor" means any apparatus designed
      (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                               supporting chain reaction or to contain a critical
      (b) Any equipment or device designed or used             mass of fissionable material.
           for (1) separating the isotopes of uranium or
           plutonium, (2) processing or utilizing "spent       "Property damage" includes all           forms    of
           fuel", or (3) handling, processing or               radioactive contamination of property.
           packaging "waste";




Page 2 of 2                                 © ISO Properties, Inc., 2007                           IL 00 21 09 08     
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 16 of 102 PageID# 27


                                                                                                  IL 09 35 07 02
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


EXCLUSION OF CERTAIN COMPUTER-RELATED LOSSES
This endorsement modifies insurance provided under the following:

   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   STANDARD PROPERTY POLICY

A. We will not pay for loss ("loss") or damage caused         2. Any advice, consultation, design, evaluation,
   directly or indirectly by the following. Such loss             inspection, installation, maintenance, repair,
   ("loss") or damage is excluded regardless of any               replacement or supervision provided or done
   other cause or event that contributes concurrently             by you or for you to determine, rectify or test
   or in any sequence to the loss ("loss") or damage.             for, any potential or actual problems described
   1. The failure, malfunction or inadequacy of:                  in Paragraph A.1. of this endorsement.
      a. Any of the following, whether belonging to        B. If an excluded Cause of Loss as described in
         any insured or to others:                            Paragraph A. of this endorsement results:
         (1) Computer      hardware,          including       1. In a Covered Cause of Loss under the Crime
             microprocessors;                                    and Fidelity Coverage Part, the Commercial
                                                                 Inland Marine Coverage Part or the Standard
         (2) Computer application software;                      Property Policy; or
         (3) Computer operating systems             and       2. Under the Commercial Property Coverage
             related software;                                   Part:
         (4) Computer networks;                                  a. In a "Specified Cause of Loss", or in
         (5) Microprocessors (computer chips) not                   elevator collision resulting from mechanical
             part of any computer system; or                        breakdown, under the Causes of Loss –
                                                                    Special Form; or
         (6) Any other computerized or electronic
             equipment or components; or                         b. In a Covered Cause of Loss under the
                                                                    Causes Of Loss – Basic Form or the
      b. Any other products, and any services, data
         or functions that directly or indirectly use or            Causes Of Loss – Broad Form;
         rely upon, in any manner, any of the items           we will pay only for the loss ("loss") or damage
         listed in Paragraph A.1.a. of this                   caused by such "Specified Cause of Loss",
         endorsement;                                         elevator collision, or Covered Cause of Loss.
      due to the inability to correctly recognize,         C. We will not pay for repair, replacement or
      process, distinguish, interpret or accept one or        modification of any items in Paragraphs A.1.a. and
      more dates or times. An example is the inability        A.1.b. of this endorsement to correct any
      of computer software to recognize the year              deficiencies or change any features.
      2000.




IL 09 35 07 02                            Copyright ISO Services, Inc.                               Page 1 of 1
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 17 of 102 PageID# 28
POLICY NUMBER: 2DB5079                                                                                 IL 09 53 01 15

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   BOILER AND MACHINERY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   STANDARD PROPERTY POLICY

                                                    SCHEDULE

The Exception Covering Certain Fire Losses (Paragraph C) applies to property located in the following state(s),
if covered under the indicated Coverage Form, Coverage Part or Policy:


                        State(s)                                 Coverage Form, Coverage Part Or Policy
CA, ME, MO, OR, WI                                         Commercial Property Coverage Part
                                                           Commercial Inland Marine Coverage Part
                                                           (Only applies if coverage is included in this policy.)
GA, HI, IL, IA, NJ, NY, NC, RI, WA, WV                     Commercial Property Coverage Part
                                                           (Only applies if coverage is included in this policy.)




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. The following definition is added with respect to         B. The following exclusion is added:
   the provisions of this endorsement:                          CERTIFIED ACT OF TERRORISM EXCLUSION
   "Certified act of terrorism" means an act that is            We will not pay for loss or damage caused directly
   certified by the Secretary of the Treasury, in               or indirectly by a "certified act of terrorism". Such
   accordance with the provisions of the federal                loss or damage is excluded regardless of any
   Terrorism Risk Insurance Act, to be an act of                other cause or event that contributes concurrently
   terrorism pursuant to such Act. The criteria                 or in any sequence to the loss.
   contained in the Terrorism Risk Insurance Act for
   a "certified act of terrorism" include the following:     C. Exception Covering Certain Fire Losses
   1. The act resulted in insured losses in excess of           The following exception to the exclusion in
       $5 million in the aggregate, attributable to all         Paragraph B. applies only if indicated and as
       types of insurance subject to the Terrorism              indicated in the Schedule of this endorsement.
       Risk Insurance Act; and                                  If a "certified act of terrorism" results in fire, we will
   2. The act is a violent act or an act that is                pay for the loss or damage caused by that fire.
      dangerous to human life, property or                      Such coverage for fire applies only to direct loss or
      infrastructure and is committed by an individual          damage by fire to Covered Property. Therefore, for
      or individuals as part of an effort to coerce the         example, the coverage does not apply to
      civilian population of the United States or to            insurance provided under Business Income and/or
      influence the policy or affect the conduct of the         Extra Expense coverage forms or endorsements
      United States Government by coercion.                     which apply to those forms, or to the Legal Liability
                                                                Coverage Form or the Leasehold Interest
                                                                Coverage Form.




IL 09 53 01 15                        © Insurance Services Office, Inc., 2015                               Page 1 of 2
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 18 of 102 PageID# 29


   If aggregate insured losses attributable to terrorist    D. Application Of Other Exclusions
   acts certified under the Terrorism Risk Insurance           The terms and limitations of any terrorism
   Act exceed $100 billion in a calendar year and we           exclusion, or the inapplicability or omission of a
   have met our insurer deductible under the                   terrorism exclusion, do not serve to create
   Terrorism Risk Insurance Act, we shall not be               coverage for any loss which would otherwise be
   liable for the payment of any portion of the amount         excluded under this Coverage Part or Policy, such
   of such losses that exceeds $100 billion, and in            as losses excluded by the Nuclear Hazard
   such case insured losses up to that amount are              Exclusion or the War And Military Action
   subject to pro rata allocation in accordance with           Exclusion.
   procedures established by the Secretary of the
   Treasury.




IL 09 53 01 15                              © ISO Properties, Inc., 2001                             Page 2 of 2    
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 19 of 102 PageID# 30




                               EVANSTON INSURANCE COMPANY
                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                     SERVICE OF SUIT - CALIFORNIA

It is agreed that in the event of the failure of the Company to pay any amount claimed to be due hereunder, the Company, at
the request of the Named Insured, will submit to the jurisdiction of a court of competent jurisdiction within the United States
and will comply with all requirements necessary to give such court jurisdiction and all matters arising hereunder shall be
determined in accordance with the law and practice of such court. Nothing in this clause constitutes or should be
understood to constitute a waiver of the Company’s rights to commence an action in any court of competent jurisdiction in the
United States, to remove an action to a United States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United States. It is further agreed that service of process in
such suit may be made upon Todd Croutch, Fraser Watson Croutch LLP, 100 West Broadway, Suite 650, Glendale, CA
91210-1201 and that in any suit instituted against the Company upon this policy, the Company will abide by the final decision
of such court or of any appellate court in the event of an appeal.

Further, pursuant to any statute of any state, territory or district of the United States which makes provision therefor, the
Company hereby designates the Superintendent, Commissioner, or Director of Insurance or other official specified for that
purpose in the statute, or his/her successor or successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf of the Named Insured or any beneficiary
hereunder arising out of this policy, and hereby designates the above-named as to whom the said officer is authorized to mail
such process or a true copy thereof.

Pursuant to Section 1772, et seq., of the California Insurance Code, a surplus line insurer may be sued upon any cause of
action arising in this state under any surplus line insurance contract made by it, or any evidence of insurance issued or
delivered by the surplus line broker, pursuant to the procedures set forth in Sections 1610 to 1620, inclusive.




MEIL 1200-CA 03 16                                                                                                 Page 1 of 1
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 20 of 102 PageID# 31

                                                                                               POLICY NUMBER: 2DB5079




                                   Evanston Insurance Company
                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        PROTECTIVE SAFEGUARDS
This endorsement modifies insurance provided under the following:

COMMERCIAL PROPERTY COVERAGE PART
COMMERCIAL INLAND MARINE COVERAGE PART
BUSINESSOWNERS COVERAGE FORM
COVERAGE PART
                                                         SCHEDULE*
                                                                                     Protective Safeguards
         Premises Number                         Building Number                      Symbols Applicable

                   1                                      1                                      C




 Describe Any “J”:




 *If multiple locations are insured and different clauses apply to each, please indicate all applicable symbols for
 each location above.
 *This endorsement must be attached to change endorsements issued subsequent to the policy effective date.

A. The following is added to the Conditions section:
   Protective Safeguards
   1. As a condition of this insurance, you are required to maintain the protective devices or services indicated with an
      “X” below.
   2. The protective safeguards to which this endorsement applies are identified by the following symbols:
            A – Automatic Sprinkler System, including related supervisory services and annual testing by a licensed
            independent contractor authorized to perform sprinkler testing.
            Automatic Sprinkler System means:
            a. Any automatic fire protective or extinguishing system, including connected:
                (1) Sprinklers and discharge nozzles;
                (2) Ducts, pipes, valves and fittings;
                (3) Tanks, their component parts and supports; and

 MEIL 1205 03 18                   Includes copyrighted material of Insurance Services Office,               Page 1 of 2
                                                    Inc. with its permission.
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 21 of 102 PageID# 32
               (4) Pumps and private fire protection mains.
           b. When supplied from an automatic fire protective system:
               (1) Non-automatic fire protective systems; and
               (2) Hydrants, standpipes and outlets.
           B – Automatic Fire Alarm, protecting the entire building, that is:
           a. Connected to a central station; or
           b. Reporting to a public or private fire alarm station.
           C – Central Station Burglar Alarm protecting all entryways and windows that is:
           a. Activated and operational;
           b. Reporting to a public or private burglar alarm station; and
           c. In the “on” position during all non-working hours or when the insured premises are unoccupied.
           D – Automatic Commercial Cooking Exhaust And Extinguishing System installed on cooking appliances having
           the following components:
           a. Hood;
           b. Grease removal device;
           c. Duct system; and
           d. Wet or dry chemical fire extinguishing equipment.
           All components must be cleaned and inspected by an outside cleaning service no less than twice a year and
           all grease filters must also be cleaned on a regular schedule.
           E – Security Guard Service, with a recording system or watch clock, which is on the premises 24 hours every
           day covering the entire building.
           F – Underwriters Laboratory (UL) Approved Spray Paint Booth.
           G – Dust Abatement Or Collection System.
           H – Service Contract with a privately owned fire department providing fire protection service to the described
           premises.
           I – For buildings protected by an automatic fire protective sprinkler system, heat to a minimum of 55° Fahrenheit
           and you must use reasonable care to continue the water supply; or
           For buildings not protected by an automatic fire protective sprinkler system, heat to a minimum of 55° Fahrenheit
           or all pipes in the building drained and blown out with water shut off. If all pipes are drained and blown out with
           water shut off, you must submit proof of winterization by a licensed contractor.
           J – The protective system described in the Schedule.
B. The following is added to the Exclusions section of all applicable Causes Of Loss and Coverage forms:
   We will not pay for loss or damage caused by or resulting from any covered cause of loss if, prior to the loss, you:
   1. Knew of any suspension or impairment in any protective safeguard indicated above and failed to notify us of that
      fact; or
   2. Failed to maintain any protective safeguard indicated above, and over which you had control, in complete working
      order.
   If part of an Automatic Sprinkler System or Automatic Commercial Cooking Exhaust And Extinguishing System is shut
   off due to breakage, leakage, freezing conditions or opening of sprinkler heads, notification to us will not be necessary
   if you can restore full protection within 48 hours.




All other terms and conditions remain unchanged.
 MEIL 1205 03 18                  Includes copyrighted material of Insurance Services Office,               Page 2 of 2
                                                   Inc. with its permission.
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 22 of 102 PageID# 33


                                                                                   MEIL 1211 06 10INTERLINE
                                                                                   POLICY NUMBER: 2DB5079




                         EVANSTON INSURANCE COMPANY
              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          MINIMUM EARNED PREMIUM AMENDMENT ENDORSEMENT
The following modifies all coverage forms and coverage parts attached to this policy.

If this insurance policy is cancelled at your request, there will be a Minimum Earned Premium retained by us of
$ or 25 (percent) of the premium, whichever is the greater. Cancellation for nonpayment of premium is
considered a request by the first Named Insured for cancellation of this policy.




All other terms and conditions remain unchanged.

MEIL 1211 06 10                                                                                     Page 1 of 1
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 23 of 102 PageID# 34
                                                                                                              INTERLINE




                              EVANSTON INSURANCE COMPANY

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         CHANGES – CIVIL UNION

All references to “spouse” or “family member” in any Coverage Part or policy form made part of this insurance shall
include a party to a civil union or domestic partnership law recognized under any applicable statute.




All other terms and conditions remain unchanged.




MEIL 1225 10 11                                                                                               Page 1 of 1
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 24 of 102 PageID# 35




                               EVANSTON INSURANCE COMPANY
                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   TRADE OR ECONOMIC SANCTIONS

The following is added to this policy:
Trade Or Economic Sanctions
This insurance does not provide any coverage, and we (the Company) shall not make payment of any claim or provide
any benefit hereunder, to the extent that the provision of such coverage, payment of such claim or provision of such
benefit would expose us (the Company) to a violation of any applicable trade or economic sanctions, laws or regulations,
including but not limited to, those administered and enforced by the United States Treasury Department’s Office of
Foreign Assets Control (OFAC).


All other terms and conditions remain unchanged.




MIL 1214 09 17                                                                                              Page 1 of 1
            Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 25 of 102 PageID# 36


                                                                     EVANSTON INSURANCE COMPANY


                COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS
POLICY NUMBER: 2DB5079                                                         “X” If Supplemental Declarations Is Attached
                                                  RETROACTIVE DATE
THIS INSURANCE DOES NOT APPLY TO "BODILY INJURY", "PROPERTY DAMAGE" OR "PERSONAL AND
ADVERTISING INJURY" WHICH OCCURS BEFORE THE RETROACTIVE DATE, IF ANY, SHOWN BELOW.
RETROACTIVE DATE:           None
                            (ENTER DATE OR "NONE" IF NO RETROACTIVE DATE APPLIES)

                                                  LIMITS OF INSURANCE
General Aggregate Limit (other than Products/Completed Operations)   $ 2,000,000
Products/Completed Operations Aggregate Limit                        $ Included
Personal and Advertising Injury Limit                                $ 1,000,000                  Any One Person or Organization

Each Occurrence Limit                                                $ 1,000,000
Damage to Premises Rented to You Limit                               $ 100,000                    Any One Premises

Medical Expense Limit                                                $ 5,000                      Any One Person

                                  ALL PREMISES YOU OWN, RENT OR OCCUPY
Loc. No.    ADDRESS OF ALL PREMISES YOU OWN, RENT OR OCCUPY
1           4936 Zambrano St, Commerce, CA, 90040



                                             CLASSIFICATION AND PREMIUM
Loc. No           Code No.              Rating       Premium         Other                 Rate             Advance Premium
                Classification          Basis         Basis          Basis         Pr/Co      All Other     Pr/Co    All Other
1          68706 Warehouses -       Per 1,000      5,800                       Incl.         $78.56       Incl.      $456
           private (For-Profit)     Square Feet
                                    of Area
1          99793 Truckers -          Per $1,000    37,450                      Incl.         $13.98       Incl.      $524
           excluding automobile      of Payroll
           bodily injury and
           property damage liability
           Blkt Add'l Insured -     Percent of                                                                       $500
           MEGL000901               Premium
*(a) Area *(c) Total Cost *(m) Admissions *(p) Payroll *(s) Gross Sales (u) Units *(r)           Total Advance       $1,480
Gross Receipts (e) Each (o) Other:                                                                 Premium
Premium Basis identified with a “*” is per 1000 of selected basis.



These declarations, together with the Common Policy Conditions and Coverage Form(s) and any Endorsement(s),
complete the above numbered policy.

                                           FORMS AND ENDORSEMENTS


MDGL 1008 08 11                                                                                                      Page 1 of 2
         Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 26 of 102 PageID# 37


                               SEE FORMS SCHEDULE - MDIL 1001




MDGL 1008 08 11                                                                    Page 2 of 2
                                                                          COMMERCIAL GENERAL LIABILITY
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20                                      CG 00 0138
                                                                           Page 27 of 102 PageID#    04 13



   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.             (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                occurs during the policy period; and
duties and what is and is not covered.                          (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                    under Paragraph 1. of Section II – Who Is
refer to the Named Insured shown in the Declarations,                An Insured and no "employee" authorized
and any other person or organization qualifying as a                 by you to give or receive notice of an
Named Insured under this policy. The words "we",                     "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                   injury" or "property damage" had occurred,
insurance.                                                           in whole or in part. If such a listed insured
The word "insured" means any person or organization                  or authorized "employee" knew, prior to the
qualifying as such under Section II – Who Is An                      policy period, that the "bodily injury" or
Insured.                                                             "property damage" occurred, then any
                                                                     continuation, change or resumption of such
Other words and phrases that appear in quotation                     "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V –                     or after the policy period will be deemed to
Definitions.                                                         have been known prior to the policy period.
SECTION I – COVERAGES                                         c. "Bodily injury" or "property damage" which
COVERAGE A – BODILY INJURY AND PROPERTY                          occurs during the policy period and was not,
DAMAGE LIABILITY                                                 prior to the policy period, known to have
                                                                 occurred by any insured listed under
1. Insuring Agreement
                                                                 Paragraph 1. of Section II – Who Is An Insured
   a. We will pay those sums that the insured                    or any "employee" authorized by you to give or
       becomes legally obligated to pay as damages               receive notice of an "occurrence" or claim,
       because of "bodily injury" or "property damage"           includes any continuation, change or
       to which this insurance applies. We will have             resumption of that "bodily injury" or "property
       the right and duty to defend the insured against          damage" after the end of the policy period.
       any "suit" seeking those damages. However,
                                                              d. "Bodily injury" or "property damage" will be
       we will have no duty to defend the insured
                                                                 deemed to have been known to have occurred
       against any "suit" seeking damages for "bodily
                                                                 at the earliest time when any insured listed
       injury" or "property damage" to which this
                                                                 under Paragraph 1. of Section II – Who Is An
       insurance does not apply. We may, at our
                                                                 Insured or any "employee" authorized by you to
       discretion, investigate any "occurrence" and
                                                                 give or receive notice of an "occurrence" or
       settle any claim or "suit" that may result. But:
                                                                 claim:
      (1) The amount we will pay for damages is
           limited as described in Section III – Limits         (1) Reports all, or any part, of the "bodily injury"
                                                                     or "property damage" to us or any other
           Of Insurance; and
                                                                     insurer;
      (2) Our right and duty to defend ends when we
          have used up the applicable limit of                   (2) Receives a written or verbal demand or
                                                                     claim for damages because of the "bodily
          insurance in the payment of judgments or
                                                                     injury" or "property damage"; or
          settlements under Coverages A or B or
          medical expenses under Coverage C.                     (3) Becomes aware by any other means that
                                                                     "bodily injury" or "property damage" has
      No other obligation or liability to pay sums or
                                                                     occurred or has begun to occur.
      perform acts or services is covered unless
      explicitly provided for under Supplementary             e. Damages because of "bodily injury" include
      Payments – Coverages A and B.                              damages claimed by any person or
                                                                 organization for care, loss of services or death
   b. This insurance applies to "bodily injury" and
                                                                 resulting at any time from the "bodily injury".
      "property damage" only if:
      (1) The "bodily injury" or "property damage" is
          caused by an "occurrence" that takes place
          in the "coverage territory";




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                         Page 1 of 16
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 28 of 102 PageID# 39


2. Exclusions                                                     This exclusion applies even if the claims
   This insurance does not apply to:                              against any insured allege negligence or other
                                                                  wrongdoing in:
   a. Expected Or Intended Injury
                                                                     (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                      training or monitoring of others by that
      or intended from the standpoint of the insured.                    insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                  (b) Providing    or  failing to    provide
      protect persons or property.                                       transportation with respect to any
                                                                         person that may be under the influence
   b. Contractual Liability                                              of alcohol;
      "Bodily injury" or "property damage" for which              if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                  injury" or "property damage", involved that
      reason of the assumption of liability in a                  which is described in Paragraph (1), (2) or (3)
      contract or agreement. This exclusion does not              above.
      apply to liability for damages:
                                                                  However, this exclusion applies only if you are
     (1) That the insured would have in the absence               in the business of manufacturing, distributing,
         of the contract or agreement; or                         selling, serving or furnishing alcoholic
     (2) Assumed in a contract or agreement that is               beverages. For the purposes of this exclusion,
         an "insured contract", provided the "bodily              permitting a person to bring alcoholic
         injury" or "property damage" occurs                      beverages on your premises, for consumption
         subsequent to the execution of the contract              on your premises, whether or not a fee is
         or agreement. Solely for the purposes of                 charged or a license is required for such
         liability assumed in an "insured contract",              activity, is not by itself considered the business
         reasonable attorneys' fees and necessary                 of selling, serving or furnishing alcoholic
         litigation expenses incurred by or for a party           beverages.
         other than an insured are deemed to be                d. Workers' Compensation And Similar Laws
         damages because of "bodily injury" or
         "property damage", provided:                             Any obligation of the insured under a workers'
                                                                  compensation,          disability   benefits    or
        (a) Liability to such party for, or for the cost          unemployment compensation law or any
              of, that party's defense has also been              similar law.
              assumed in the same "insured contract";
              and                                              e. Employer's Liability
        (b) Such attorneys' fees and litigation                   "Bodily injury" to:
             expenses are for defense of that party              (1) An "employee" of the insured arising out of
             against a civil or alternative dispute                  and in the course of:
             resolution proceeding in which damages                  (a) Employment by the insured; or
             to which this insurance applies are
             alleged.                                                (b) Performing duties related to the conduct
                                                                         of the insured's business; or
   c. Liquor Liability
                                                                  (2) The spouse, child, parent, brother or sister
      "Bodily injury" or "property damage" for which                  of that "employee" as a consequence of
      any insured may be held liable by reason of:                    Paragraph (1) above.
     (1) Causing or contributing to the intoxication of           This exclusion applies whether the insured
         any person;                                              may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a               capacity and to any obligation to share
         person under the legal drinking age or                   damages with or repay someone else who
         under the influence of alcohol; or                       must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating            This exclusion does not apply to liability
         to the sale, gift, distribution or use of                assumed by the insured under an "insured
         alcoholic beverages.                                     contract".




Page 2 of 16                          © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 29 of 102 PageID# 40


   f. Pollution                                                     (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                    on which any insured or any contractors
         out of the actual, alleged or threatened                        or subcontractors working directly or
         discharge, dispersal, seepage, migration,                       indirectly on any insured's behalf are
         release or escape of "pollutants":                              performing operations if the "pollutants"
                                                                         are brought on or to the premises, site
        (a) At or from any premises, site or location                    or location in connection with such
            which is or was at any time owned or                         operations by such insured, contractor
            occupied by, or rented or loaned to, any                     or     subcontractor.      However,     this
            insured. However, this subparagraph                          subparagraph does not apply to:
            does not apply to:
                                                                         (i) "Bodily injury" or "property damage"
             (i) "Bodily injury" if sustained within a                       arising out of the escape of fuels,
                 building and caused by smoke,                               lubricants or other operating fluids
                 fumes, vapor or soot produced by or                         which are needed to perform the
                 originating from equipment that is                          normal electrical, hydraulic or
                 used to heat, cool or dehumidify the                        mechanical functions necessary for
                 building, or equipment that is used to                      the operation of "mobile equipment"
                 heat water for personal use, by the                         or its parts, if such fuels, lubricants
                 building's occupants or their guests;                       or other operating fluids escape from
            (ii) "Bodily injury" or "property damage"                        a vehicle part designed to hold, store
                 for which you may be held liable, if                        or receive them. This exception does
                 you are a contractor and the owner                          not apply if the "bodily injury" or
                 or lessee of such premises, site or                         "property damage" arises out of the
                 location has been added to your                             intentional discharge, dispersal or
                 policy as an additional insured with                        release of the fuels, lubricants or
                 respect to your ongoing operations                          other operating fluids, or if such
                 performed for that additional insured                       fuels, lubricants or other operating
                 at that premises, site or location and                      fluids are brought on or to the
                 such premises, site or location is not                      premises, site or location with the
                 and never was owned or occupied                             intent that they be discharged,
                 by, or rented or loaned to, any                             dispersed or released as part of the
                 insured, other than that additional                         operations being performed by such
                 insured; or                                                 insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"                   (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                         sustained within a building and
                 from a "hostile fire";                                      caused by the release of gases,
                                                                             fumes or vapors from materials
        (b) At or from any premises, site or location
            which is or was at any time used by or                           brought into that building in
            for any insured or others for the                                connection with operations being
            handling, storage, disposal, processing                          performed by you or on your behalf
            or treatment of waste;                                           by a contractor or subcontractor; or
                                                                       (iii) "Bodily injury" or "property damage"
        (c) Which are or were at any time
                                                                             arising out of heat, smoke or fumes
            transported, handled, stored, treated,
                                                                             from a "hostile fire".
            disposed of, or processed as waste by
            or for:                                                 (e) At or from any premises, site or location
                                                                        on which any insured or any contractors
            (i) Any insured; or
                                                                        or subcontractors working directly or
           (ii) Any person or organization for whom                     indirectly on any insured's behalf are
                you may be legally responsible; or                      performing operations if the operations
                                                                        are to test for, monitor, clean up,
                                                                        remove, contain, treat, detoxify or
                                                                        neutralize, or in any way respond to, or
                                                                        assess the effects of, "pollutants".




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                          Page 3 of 16
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 30 of 102 PageID# 41


     (2) Any loss, cost or expense arising out of                  (5) "Bodily injury" or "property damage" arising
         any:                                                          out of:
         (a) Request, demand, order or statutory or                   (a) The operation of machinery or
              regulatory requirement that any insured                     equipment that is attached to, or part of,
              or others test for, monitor, clean up,                      a land vehicle that would qualify under
              remove, contain, treat, detoxify or                         the definition of "mobile equipment" if it
              neutralize, or in any way respond to, or                    were not subject to a compulsory or
              assess the effects of, "pollutants"; or                     financial responsibility law or other
         (b) Claim or suit by or on behalf of a                           motor vehicle insurance law where it is
              governmental authority for damages                          licensed or principally garaged; or
              because of testing for, monitoring,                     (b) The operation of any of the machinery
              cleaning up, removing, containing,                          or equipment listed in Paragraph f.(2) or
              treating, detoxifying or neutralizing, or in                f.(3) of the definition of "mobile
              any way responding to, or assessing the                     equipment".
              effects of, "pollutants".                         h. Mobile Equipment
          However, this paragraph does not apply to                "Bodily injury" or "property damage" arising out
          liability for damages because of "property               of:
          damage" that the insured would have in the
          absence of such request, demand, order or                (1) The transportation of "mobile equipment" by
          statutory or regulatory requirement, or such                 an "auto" owned or operated by or rented or
          claim or "suit" by or on behalf of a                         loaned to any insured; or
          governmental authority.                                  (2) The use of "mobile equipment" in, or while
   g. Aircraft, Auto Or Watercraft                                     in practice for, or while being prepared for,
                                                                       any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                 or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or           i. War
      watercraft owned or operated by or rented or                  "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                 caused, arising, directly or indirectly, out of:
      and "loading or unloading".                                  (1) War, including undeclared or civil war;
      This exclusion applies even if the claims                    (2) Warlike action by a military force, including
      against any insured allege negligence or other                   action in hindering or defending against an
      wrongdoing in the supervision, hiring,                           actual or expected attack, by any
      employment, training or monitoring of others by                  government, sovereign or other authority
      that insured, if the "occurrence" which caused                   using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or                  (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or                 power, or action taken by governmental
      watercraft that is owned or operated by or                       authority in hindering or defending against
      rented or loaned to any insured.                                 any of these.
      This exclusion does not apply to:                          j. Damage To Property
     (1) A watercraft while ashore on premises you                  "Property damage" to:
          own or rent;                                             (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                          any costs or expenses incurred by you, or
                                                                       any other person, organization or entity, for
        (a) Less than 26 feet long; and                                repair,     replacement,      enhancement,
        (b) Not being used to carry persons or                         restoration or maintenance of such property
            property for a charge;                                     for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                     injury to a person or damage to another's
         to, premises you own or rent, provided the                    property;
         "auto" is not owned by or rented or loaned                (2) Premises you sell, give away or abandon, if
         to you or the insured;                                        the "property damage" arises out of any
     (4) Liability assumed under any "insured                          part of those premises;
         contract" for the ownership, maintenance or               (3) Property loaned to you;
         use of aircraft or watercraft; or




Page 4 of 16                           © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 31 of 102 PageID# 42


     (4) Personal property in the care, custody or                This exclusion does not apply to the loss of use
         control of the insured;                                  of other property arising out of sudden and
     (5) That particular part of real property on                 accidental physical injury to "your product" or
         which you or any contractors or                          "your work" after it has been put to its intended
         subcontractors working directly or indirectly            use.
         on your behalf are performing operations, if          n. Recall Of Products, Work Or Impaired
         the "property damage" arises out of those                Property
         operations; or                                           Damages claimed for any loss, cost or
     (6) That particular part of any property that                expense incurred by you or others for the loss
         must be restored, repaired or replaced                   of use, withdrawal, recall, inspection, repair,
         because "your work" was incorrectly                      replacement, adjustment, removal or disposal
         performed on it.                                         of:
      Paragraphs (1), (3) and (4) of this exclusion do            (1) "Your product";
      not apply to "property damage" (other than                  (2) "Your work"; or
      damage by fire) to premises, including the
      contents of such premises, rented to you for a              (3) "Impaired property";
      period of seven or fewer consecutive days. A                 if such product, work, or property is withdrawn
      separate limit of insurance applies to Damage                or recalled from the market or from use by any
      To Premises Rented To You as described in                    person or organization because of a known or
      Section III – Limits Of Insurance.                           suspected defect, deficiency, inadequacy or
      Paragraph (2) of this exclusion does not apply               dangerous condition in it.
      if the premises are "your work" and were never           o. Personal And Advertising Injury
      occupied, rented or held for rental by you.
                                                                  "Bodily injury" arising out of "personal and
      Paragraphs (3), (4), (5) and (6) of this                    advertising injury".
      exclusion do not apply to liability assumed
                                                               p. Electronic Data
      under a sidetrack agreement.
                                                                  Damages arising out of the loss of, loss of use
      Paragraph (6) of this exclusion does not apply              of, damage to, corruption of, inability to access,
      to "property damage" included in the "products-
                                                                  or inability to manipulate electronic data.
      completed operations hazard".
                                                                  However, this exclusion does not apply to
   k. Damage To Your Product                                      liability for damages because of "bodily injury".
      "Property damage" to "your product" arising out             As used in this exclusion, electronic data
      of it or any part of it.                                    means information, facts or programs stored as
   l. Damage To Your Work                                         or on, created or used on, or transmitted to or
      "Property damage" to "your work" arising out of             from computer software, including systems and
      it or any part of it and included in the "products-         applications software, hard or floppy disks, CD-
      completed operations hazard".                               ROMs, tapes, drives, cells, data processing
                                                                  devices or any other media which are used
      This exclusion does not apply if the damaged                with electronically controlled equipment.
      work or the work out of which the damage
      arises was performed on your behalf by a                 q. Recording And Distribution Of Material Or
      subcontractor.                                              Information In Violation Of Law
  m. Damage To Impaired Property Or Property                      "Bodily injury" or "property damage" arising
     Not Physically Injured                                       directly or indirectly out of any action or
                                                                  omission that violates or is alleged to violate:
      "Property damage" to "impaired property" or
      property that has not been physically injured,              (1) The Telephone Consumer Protection Act
      arising out of:                                                 (TCPA), including any amendment of or
                                                                      addition to such law;
     (1) A defect, deficiency, inadequacy or
         dangerous condition in "your product" or                 (2) The CAN-SPAM Act of 2003, including any
         "your work"; or                                              amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting               (3) The Fair Credit Reporting Act (FCRA), and
         on your behalf to perform a contract or                      any amendment of or addition to such law,
         agreement in accordance with its terms.                      including the Fair and Accurate Credit
                                                                      Transactions Act (FACTA); or




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                        Page 5 of 16
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 32 of 102 PageID# 43


      (4) Any federal, state or local statute,              2. Exclusions
          ordinance or regulation, other than the              This insurance does not apply to:
          TCPA, CAN-SPAM Act of 2003 or FCRA
          and their amendments and additions, that             a. Knowing Violation Of Rights Of Another
          addresses, prohibits, or limits the printing,           "Personal and advertising injury" caused by or
          dissemination,      disposal,      collecting,          at the direction of the insured with the
          recording,      sending,        transmitting,           knowledge that the act would violate the rights
          communicating or distribution of material or            of another and would inflict "personal and
          information.                                            advertising injury".
   Exclusions c. through n. do not apply to damage             b. Material Published With Knowledge Of
   by fire to premises while rented to you or                     Falsity
   temporarily occupied by you with permission of the
                                                                  "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this           oral or written publication, in any manner, of
   coverage as described in Section III – Limits Of               material, if done by or at the direction of the
   Insurance.                                                     insured with knowledge of its falsity.
COVERAGE B – PERSONAL AND ADVERTISING                          c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                  "Personal and advertising injury" arising out of
1. Insuring Agreement                                             oral or written publication, in any manner, of
   a. We will pay those sums that the insured                     material whose first publication took place
       becomes legally obligated to pay as damages                before the beginning of the policy period.
       because of "personal and advertising injury" to
                                                               d. Criminal Acts
       which this insurance applies. We will have the
       right and duty to defend the insured against               "Personal and advertising injury" arising out of
       any "suit" seeking those damages. However,                 a criminal act committed by or at the direction
       we will have no duty to defend the insured                 of the insured.
       against any "suit" seeking damages for                  e. Contractual Liability
       "personal and advertising injury" to which this
                                                                  "Personal and advertising injury" for which the
       insurance does not apply. We may, at our
                                                                  insured has assumed liability in a contract or
       discretion, investigate any offense and settle
                                                                  agreement. This exclusion does not apply to
       any claim or "suit" that may result. But:
                                                                  liability for damages that the insured would
      (1) The amount we will pay for damages is                   have in the absence of the contract or
           limited as described in Section III – Limits           agreement.
           Of Insurance; and
                                                               f. Breach Of Contract
      (2) Our right and duty to defend end when we
          have used up the applicable limit of                    "Personal and advertising injury" arising out of
                                                                  a breach of contract, except an implied
          insurance in the payment of judgments or
                                                                  contract to use another's advertising idea in
          settlements under Coverages A or B or
                                                                  your "advertisement".
          medical expenses under Coverage C.
                                                               g. Quality Or Performance Of Goods – Failure
      No other obligation or liability to pay sums or
                                                                  To Conform To Statements
      perform acts or services is covered unless
      explicitly provided for under Supplementary                 "Personal and advertising injury" arising out of
      Payments – Coverages A and B.                               the failure of goods, products or services to
                                                                  conform with any statement of quality or
   b. This insurance applies to "personal and
                                                                  performance made in your "advertisement".
      advertising injury" caused by an offense arising
      out of your business but only if the offense was         h. Wrong Description Of Prices
      committed in the "coverage territory" during the            "Personal and advertising injury" arising out of
      policy period.                                              the wrong description of the price of goods,
                                                                  products or services stated in your
                                                                  "advertisement".




Page 6 of 16                          © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 33 of 102 PageID# 44


   i. Infringement Of Copyright, Patent,                      n. Pollution-related
      Trademark Or Trade Secret                                  Any loss, cost or expense arising out of any:
      "Personal and advertising injury" arising out of          (1) Request, demand, order or statutory or
      the infringement of copyright, patent,                        regulatory requirement that any insured or
      trademark, trade secret or other intellectual                 others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such                   contain, treat, detoxify or neutralize, or in
      other intellectual property rights do not include             any way respond to, or assess the effects
      the use of another's advertising idea in your                 of, "pollutants"; or
      "advertisement".
                                                                (2) Claim or suit by or on behalf of a
      However, this exclusion does not apply to                     governmental authority for damages
      infringement, in your "advertisement", of                     because of testing for, monitoring, cleaning
      copyright, trade dress or slogan.                             up,     removing,      containing,      treating,
   j. Insureds In Media And Internet Type                           detoxifying or neutralizing, or in any way
      Businesses                                                    responding to, or assessing the effects of,
      "Personal and advertising injury" committed by                "pollutants".
      an insured whose business is:                           o. War
     (1) Advertising, broadcasting, publishing or                "Personal and advertising injury", however
         telecasting;                                            caused, arising, directly or indirectly, out of:
     (2) Designing or determining content of web                 (1) War, including undeclared or civil war;
         sites for others; or                                    (2) Warlike action by a military force, including
     (3) An Internet search, access, content or                      action in hindering or defending against an
         service provider.                                           actual or expected attack, by any
      However, this exclusion does not apply to                      government, sovereign or other authority
      Paragraphs 14.a., b. and c. of "personal and                   using military personnel or other agents; or
      advertising injury" under the Definitions                  (3) Insurrection, rebellion, revolution, usurped
      section.                                                       power, or action taken by governmental
      For the purposes of this exclusion, the placing                authority in hindering or defending against
      of frames, borders or links, or advertising, for               any of these.
      you or others anywhere on the Internet, is not          p. Recording And Distribution Of Material Or
      by itself, considered the business of                      Information In Violation Of Law
      advertising, broadcasting, publishing or                   "Personal and advertising injury" arising
      telecasting.                                               directly or indirectly out of any action or
   k. Electronic Chatrooms Or Bulletin Boards                    omission that violates or is alleged to violate:
      "Personal and advertising injury" arising out of           (1) The Telephone Consumer Protection Act
      an electronic chatroom or bulletin board the                   (TCPA), including any amendment of or
      insured hosts, owns, or over which the insured                 addition to such law;
      exercises control.                                         (2) The CAN-SPAM Act of 2003, including any
   l. Unauthorized Use Of Another's Name Or                          amendment of or addition to such law;
      Product                                                    (3) The Fair Credit Reporting Act (FCRA), and
      "Personal and advertising injury" arising out of               any amendment of or addition to such law,
      the unauthorized use of another's name or                      including the Fair and Accurate Credit
      product in your e-mail address, domain name                    Transactions Act (FACTA); or
      or metatag, or any other similar tactics to                (4) Any federal, state or local statute,
      mislead another's potential customers.                         ordinance or regulation, other than the
  m. Pollution                                                       TCPA, CAN-SPAM Act of 2003 or FCRA
     "Personal and advertising injury" arising out of                and their amendments and additions, that
     the actual, alleged or threatened discharge,                    addresses, prohibits, or limits the printing,
     dispersal, seepage, migration, release or                       dissemination,     disposal,       collecting,
     escape of "pollutants" at any time.                             recording,     sending,         transmitting,
                                                                     communicating or distribution of material or
                                                                     information.




CG 00 01 04 13                       © Insurance Services Office, Inc., 2012                          Page 7 of 16
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 34 of 102 PageID# 45


COVERAGE C – MEDICAL PAYMENTS                                  d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                             To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                   any insured, if benefits for the "bodily injury"
      below for "bodily injury" caused by an accident:            are payable or must be provided under a
                                                                  workers' compensation or disability benefits
      (1) On premises you own or rent;                            law or a similar law.
      (2) On ways next to premises you own or rent;            e. Athletics Activities
          or
                                                                  To a person injured while practicing, instructing
      (3) Because of your operations;                             or participating in any physical exercises or
       provided that:                                             games, sports, or athletic contests.
          (a) The accident takes place in the                   f. Products-Completed Operations Hazard
              "coverage territory" and during the policy           Included within the "products-completed
              period;                                              operations hazard".
         (b) The expenses are incurred and reported           g. Coverage A Exclusions
             to us within one year of the date of the
             accident; and                                       Excluded under Coverage A.
         (c) The injured person submits to                  SUPPLEMENTARY PAYMENTS – COVERAGES A
             examination, at our expense, by                AND B
             physicians of our choice as often as we        1. We will pay, with respect to any claim we
             reasonably require.                               investigate or settle, or any "suit" against an
   b. We will make these payments regardless of                insured we defend:
      fault. These payments will not exceed the                a. All expenses we incur.
      applicable limit of insurance. We will pay               b. Up to $250 for cost of bail bonds required
      reasonable expenses for:                                    because of accidents or traffic law violations
      (1) First aid administered at the time of an                arising out of the use of any vehicle to which
          accident;                                               the Bodily Injury Liability Coverage applies. We
      (2) Necessary medical, surgical, X-ray and                  do not have to furnish these bonds.
          dental    services, including prosthetic             c. The cost of bonds to release attachments, but
          devices; and                                            only for bond amounts within the applicable
      (3) Necessary        ambulance,         hospital,           limit of insurance. We do not have to furnish
          professional nursing and funeral services.              these bonds.
2. Exclusions                                                  d. All reasonable expenses incurred by the
                                                                  insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                  investigation or defense of the claim or "suit",
   a. Any Insured                                                 including actual loss of earnings up to $250 a
                                                                  day because of time off from work.
      To any insured, except "volunteer workers".
                                                               e. All court costs taxed against the insured in the
   b. Hired Person
                                                                  "suit". However, these payments do not include
      To a person hired to do work for or on behalf of            attorneys' fees or attorneys' expenses taxed
      any insured or a tenant of any insured.                     against the insured.
   c. Injury On Normally Occupied Premises                      f. Prejudgment interest awarded against the
      To a person injured on that part of premises                 insured on that part of the judgment we pay. If
      you own or rent that the person normally                     we make an offer to pay the applicable limit of
      occupies.                                                    insurance, we will not pay any prejudgment
                                                                   interest based on that period of time after the
                                                                   offer.




Page 8 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 04 13
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 35 of 102 PageID# 46


   g. All interest on the full amount of any judgment            So long as the above conditions are met,
      that accrues after entry of the judgment and               attorneys' fees incurred by us in the defense of
      before we have paid, offered to pay, or                    that indemnitee, necessary litigation expenses
      deposited in court the part of the judgment that           incurred by us and necessary litigation expenses
      is within the applicable limit of insurance.               incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                  paid        as       Supplementary        Payments.
   insurance.                                                    Notwithstanding the provisions of Paragraph
                                                                 2.b.(2) of Section I – Coverage A – Bodily Injury
2. If we defend an insured against a "suit" and an               And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party            not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of       and "property damage" and will not reduce the
   the following conditions are met:                             limits of insurance.
   a. The "suit" against the indemnitee seeks                    Our obligation to defend an insured's indemnitee
      damages for which the insured has assumed                  and to pay for attorneys' fees and necessary
      the liability of the indemnitee in a contract or           litigation expenses as Supplementary Payments
      agreement that is an "insured contract";                   ends when we have used up the applicable limit of
   b. This insurance applies          to   such   liability      insurance in the payment of judgments or
      assumed by the insured;                                    settlements or the conditions set forth above, or
   c. The obligation to defend, or the cost of the               the terms of the agreement described in
      defense of, that indemnitee, has also been                 Paragraph f. above, are no longer met.
      assumed by the insured in the same "insured             SECTION II – WHO IS AN INSURED
      contract";                                              1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information          a. An individual, you and your spouse are
      we know about the "occurrence" are such that                    insureds, but only with respect to the conduct
      no conflict appears to exist between the                        of a business of which you are the sole owner.
      interests of the insured and the interests of the
      indemnitee;                                                b. A partnership or joint venture, you are an
                                                                    insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                      their spouses are also insureds, but only with
      conduct and control the defense of that                       respect to the conduct of your business.
      indemnitee against such "suit" and agree that
      we can assign the same counsel to defend the               c. A limited liability company, you are an insured.
      insured and the indemnitee; and                               Your members are also insureds, but only with
                                                                    respect to the conduct of your business. Your
    f. The indemnitee:                                              managers are insureds, but only with respect
      (1) Agrees in writing to:                                     to their duties as your managers.
         (a) Cooperate with us in the investigation,             d. An organization other than a partnership, joint
             settlement or defense of the "suit";                   venture or limited liability company, you are an
                                                                    insured. Your "executive officers" and directors
         (b) Immediately send us copies of any
             demands, notices, summonses or legal                   are insureds, but only with respect to their
                                                                    duties as your officers or directors. Your
             papers received in connection with the
             "suit";                                                stockholders are also insureds, but only with
                                                                    respect to their liability as stockholders.
         (c) Notify any other insurer whose coverage
             is available to the indemnitee; and                 e. A trust, you are an insured. Your trustees are
                                                                    also insureds, but only with respect to their
         (d) Cooperate with us with respect to                      duties as trustees.
             coordinating other applicable insurance
             available to the indemnitee; and
      (2) Provides us with written authorization to:
         (a) Obtain records and other information
             related to the "suit"; and
         (b) Conduct and control the defense of the
             indemnitee in such "suit".




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                       Page 9 of 16
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 36 of 102 PageID# 47


2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your "volunteer workers" only while performing              temporary custody of your property if you die,
      duties related to the conduct of your business,             but only:
      or your "employees", other than either your                 (1) With respect to liability arising out of the
      "executive officers" (if you are an organization                maintenance or use of that property; and
      other than a partnership, joint venture or limited          (2) Until your legal representative has been
      liability company) or your managers (if you are                 appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or           d. Your legal representative if you die, but only
      while performing duties related to the conduct              with respect to duties as such. That
      of your business. However, none of these                    representative will have all your rights and
      "employees" or "volunteer workers" are                      duties under this Coverage Part.
      insureds for:                                         3. Any organization you newly acquire or form, other
     (1) "Bodily injury" or "personal and advertising          than a partnership, joint venture or limited liability
          injury":                                             company, and over which you maintain ownership
                                                               or majority interest, will qualify as a Named
         (a) To you, to your partners or members (if           Insured if there is no other similar insurance
             you are a partnership or joint venture),          available to that organization. However:
             to your members (if you are a limited
             liability company), to a co-"employee"            a. Coverage under this provision is afforded only
             while in the course of his or her                    until the 90th day after you acquire or form the
             employment or performing duties related              organization or the end of the policy period,
             to the conduct of your business, or to               whichever is earlier;
             your other "volunteer workers" while              b. Coverage A does not apply to "bodily injury" or
             performing duties related to the conduct             "property damage" that occurred before you
             of your business;                                    acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or          c. Coverage B does not apply to "personal and
             sister of that co-"employee" or                      advertising injury" arising out of an offense
             "volunteer worker" as a consequence of               committed before you acquired or formed the
             Paragraph (1)(a) above;                              organization.
         (c) For which there is any obligation to           No person or organization is an insured with respect
             share damages with or repay someone            to the conduct of any current or past partnership, joint
             else who must pay damages because of           venture or limited liability company that is not shown
             the injury described in Paragraph (1)(a)       as a Named Insured in the Declarations.
             or (b) above; or
                                                            SECTION III – LIMITS OF INSURANCE
         (d) Arising out of his or her providing or         1. The Limits of Insurance shown in the Declarations
             failing to provide professional health            and the rules below fix the most we will pay
             care services.                                    regardless of the number of:
      (2) "Property damage" to property:                       a. Insureds;
         (a) Owned, occupied or used by;                       b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or                c. Persons or organizations making claims or
             control of, or over which physical control           bringing "suits".
             is being exercised for any purpose by;
                                                            2. The General Aggregate Limit is the most we will
          you, any of your "employees", "volunteer             pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any              a. Medical expenses under Coverage C;
          member (if you are a limited liability               b. Damages under Coverage A, except damages
          company).                                               because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                   included in the "products-completed operations
      "volunteer worker"), or any organization while              hazard"; and
      acting as your real estate manager.                      c. Damages under Coverage B.




Page 10 of 16                         © Insurance Services Office, Inc., 2012                      CG 00 01 04 13
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 37 of 102 PageID# 48


3. The Products-Completed Operations Aggregate                    (3) The nature and location of any injury or
   Limit is the most we will pay under Coverage A for                 damage arising out of the "occurrence" or
   damages because of "bodily injury" and "property                   offense.
   damage" included in the "products-completed                 b. If a claim is made or "suit" is brought against
   operations hazard".                                            any insured, you must:
4. Subject to Paragraph 2. above, the Personal And                (1) Immediately record the specifics of the
   Advertising Injury Limit is the most we will pay                   claim or "suit" and the date received; and
   under Coverage B for the sum of all damages
   because of all "personal and advertising injury"               (2) Notify us as soon as practicable.
   sustained by any one person or organization.                    You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                  notice of the claim or "suit" as soon as
   applies, the Each Occurrence Limit is the most we               practicable.
   will pay for the sum of:                                    c. You and any other involved insured must:
   a. Damages under Coverage A; and                              (1) Immediately send us copies of any
   b. Medical expenses under Coverage C                              demands, notices, summonses or legal
                                                                     papers received in connection with the
   because of all "bodily injury" and "property                      claim or "suit";
   damage" arising out of any one "occurrence".
                                                                  (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                       information;
   Premises Rented To You Limit is the most we will
   pay under Coverage A for damages because of                    (3) Cooperate with us in the investigation or
   "property damage" to any one premises, while                       settlement of the claim or defense against
   rented to you, or in the case of damage by fire,                   the "suit"; and
   while rented to you or temporarily occupied by you             (4) Assist us, upon our request, in the
   with permission of the owner.                                      enforcement of any right against any
7. Subject to Paragraph 5. above, the Medical                         person or organization which may be liable
   Expense Limit is the most we will pay under                        to the insured because of injury or damage
   Coverage C for all medical expenses because of                     to which this insurance may also apply.
   "bodily injury" sustained by any one person.                d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply               cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to               obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting             first aid, without our consent.
with the beginning of the policy period shown in the        3. Legal Action Against Us
Declarations, unless the policy period is extended
                                                               No person or organization has a right under this
after issuance for an additional period of less than 12        Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes          a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                           a "suit" asking for damages from an insured; or
SECTION IV – COMMERCIAL GENERAL LIABILITY                      b. To sue us on this Coverage Part unless all of
CONDITIONS                                                        its terms have been fully complied with.
1. Bankruptcy                                                  A person or organization may sue us to recover on
                                                               an agreed settlement or on a final judgment
   Bankruptcy or insolvency of the insured or of the           against an insured; but we will not be liable for
   insured's estate will not relieve us of our                 damages that are not payable under the terms of
   obligations under this Coverage Part.                       this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                 applicable limit of insurance. An agreed settlement
   Claim Or Suit                                               means a settlement and release of liability signed
   a. You must see to it that we are notified as soon          by us, the insured and the claimant or the
      as practicable of an "occurrence" or an offense          claimant's legal representative.
      which may result in a claim. To the extent
      possible, notice should include:
      (1) How, when and where the "occurrence" or
          offense took place;
      (2) The names and addresses of any injured
          persons and witnesses; and




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                      Page 11 of 16
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 38 of 102 PageID# 49


4. Other Insurance                                                 (3) When this insurance is excess over other
   If other valid and collectible insurance is available               insurance, we will pay only our share of the
   to the insured for a loss we cover under                            amount of the loss, if any, that exceeds the
   Coverages A or B of this Coverage Part, our                         sum of:
   obligations are limited as follows:                                (a) The total amount that all such other
   a. Primary Insurance                                                   insurance would pay for the loss in the
                                                                          absence of this insurance; and
      This insurance is primary except when
      Paragraph b. below applies. If this insurance is                (b) The total of all deductible and self-
      primary, our obligations are not affected unless                    insured amounts under all that other
      any of the other insurance is also primary.                         insurance.
      Then, we will share with all that other                     (4) We will share the remaining loss, if any,
      insurance by the method described in                             with any other insurance that is not
      Paragraph c. below.                                              described in this Excess Insurance
   b. Excess Insurance                                                 provision and was not bought specifically to
                                                                       apply in excess of the Limits of Insurance
     (1) This insurance is excess over:                                shown in the Declarations of this Coverage
         (a) Any of the other insurance, whether                       Part.
             primary, excess, contingent or on any              c. Method Of Sharing
             other basis:
                                                                   If all of the other insurance permits contribution
             (i) That is Fire, Extended Coverage,                  by equal shares, we will follow this method
                 Builder's Risk, Installation Risk or              also. Under this approach each insurer
                 similar coverage for "your work";                 contributes equal amounts until it has paid its
             (ii) That is Fire insurance for premises              applicable limit of insurance or none of the loss
                  rented to you or temporarily                     remains, whichever comes first.
                  occupied by you with permission of               If any of the other insurance does not permit
                  the owner;                                       contribution by equal shares, we will contribute
            (iii) That is insurance purchased by you               by limits. Under this method, each insurer's
                  to cover your liability as a tenant for          share is based on the ratio of its applicable
                  "property damage" to premises                    limit of insurance to the total applicable limits of
                  rented to you or temporarily                     insurance of all insurers.
                  occupied by you with permission of         5. Premium Audit
                  the owner; or
                                                                a. We will compute all premiums for this
            (iv) If the loss arises out of the                     Coverage Part in accordance with our rules
                  maintenance or use of aircraft,                  and rates.
                  "autos" or watercraft to the extent not
                  subject to Exclusion g. of Section I –        b. Premium shown in this Coverage Part as
                  Coverage A – Bodily Injury And                   advance premium is a deposit premium only.
                  Property Damage Liability.                       At the close of each audit period we will
                                                                   compute the earned premium for that period
         (b) Any other primary insurance available to              and send notice to the first Named Insured.
              you covering liability for damages                   The due date for audit and retrospective
              arising out of the premises or                       premiums is the date shown as the due date
              operations, or the products and                      on the bill. If the sum of the advance and audit
              completed operations, for which you                  premiums paid for the policy period is greater
              have been added as an additional                     than the earned premium, we will return the
              insured.                                             excess to the first Named Insured.
      (2) When this insurance is excess, we will have           c. The first Named Insured must keep records of
          no duty under Coverages A or B to defend                 the information we need for premium
          the insured against any "suit" if any other              computation, and send us copies at such times
          insurer has a duty to defend the insured                 as we may request.
          against that "suit". If no other insurer
          defends, we will undertake to do so, but we        6. Representations
          will be entitled to the insured's rights              By accepting this policy, you agree:
          against all those other insurers.                     a. The statements in the Declarations              are
                                                                   accurate and complete;




Page 12 of 16                          © Insurance Services Office, Inc., 2012                       CG 00 01 04 13
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 39 of 102 PageID# 50


   b. Those     statements   are     based           upon        However, "auto"       does    not   include   "mobile
      representations you made to us; and                        equipment".
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
      your representations.                                      disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                   territories and possessions), Puerto Rico and
   insurance applies:                                               Canada;
   a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
      Named Insured; and                                            injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                 or transportation between any places included
      is made or "suit" is brought.                                 in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                 c. All other parts of the world if the injury or
   To Us                                                            damage arises out of:
   If the insured has rights to recover all or part of              (1) Goods or products made or sold by you in
   any payment we have made under this Coverage                         the territory described in Paragraph a.
   Part, those rights are transferred to us. The                        above;
   insured must do nothing after loss to impair them.               (2) The activities of a person whose home is in
   At our request, the insured will bring "suit" or                     the territory described in Paragraph a.
   transfer those rights to us and help us enforce                      above, but is away for a short time on your
   them.                                                                business; or
9. When We Do Not Renew                                             (3) "Personal and advertising injury" offenses
   If we decide not to renew this Coverage Part, we                     that take place through the Internet or
   will mail or deliver to the first Named Insured                      similar electronic means of communication;
   shown in the Declarations written notice of the               provided the insured's responsibility to pay
   nonrenewal not less than 30 days before the                   damages is determined in a "suit" on the merits, in
   expiration date.                                              the territory described in Paragraph a. above or in
   If notice is mailed, proof of mailing will be sufficient      a settlement we agree to.
   proof of notice.                                           5. "Employee"        includes   a    "leased worker".
SECTION V – DEFINITIONS                                          "Employee"       does not    include a "temporary
                                                                 worker".
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6. "Executive officer" means a person holding any of
   market segments about your goods, products or                 the officer positions created by your charter,
   services for the purpose of attracting customers or           constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:              document.
   a. Notices that are published include material             7. "Hostile fire" means one which becomes
      placed on the Internet or on similar electronic            uncontrollable or breaks out from where it was
      means of communication; and                                intended to be.
   b. Regarding web sites, only that part of a web            8. "Impaired property" means tangible property, other
      site that is about your goods, products or                 than "your product" or "your work", that cannot be
      services for the purposes of attracting                    used or is less useful because:
      customers or supporters is considered an                   a. It incorporates "your product" or "your work"
      advertisement.                                                that is known or thought to be defective,
2. "Auto" means:                                                    deficient, inadequate or dangerous; or
   a. A land motor vehicle, trailer or semitrailer               b. You have failed to fulfill the terms of a contract
      designed for travel on public roads, including                or agreement;
      any attached machinery or equipment; or                    if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                repair, replacement, adjustment or removal of
      compulsory or financial responsibility law or              "your product" or "your work" or your fulfilling the
      other motor vehicle insurance law where it is              terms of the contract or agreement.
      licensed or principally garaged.




CG 00 01 04 13                          © Insurance Services Office, Inc., 2012                        Page 13 of 16
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 40 of 102 PageID# 51


9. "Insured contract" means:                                10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,              a labor leasing firm under an agreement between
       that portion of the contract for a lease of              you and the labor leasing firm, to perform duties
       premises that indemnifies any person or                  related to the conduct of your business. "Leased
       organization for damage by fire to premises              worker" does not include a "temporary worker".
       while rented to you or temporarily occupied by       11. "Loading or unloading" means the handling of
       you with permission of the owner is not an               property:
       "insured contract";                                     a. After it is moved from the place where it is
   b. A sidetrack agreement;                                      accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                watercraft or "auto";
       connection with construction or demolition              b. While it is in or on an aircraft, watercraft or
       operations on or within 50 feet of a railroad;             "auto"; or
   d. An obligation, as required by ordinance, to              c. While it is being moved from an aircraft,
      indemnify a municipality, except in connection              watercraft or "auto" to the place where it is
      with work for a municipality;                               finally delivered;
   e. An elevator maintenance agreement;                       but "loading or unloading" does not include the
   f. That part of any other contract or agreement             movement of property by means of a mechanical
      pertaining to your business (including an                device, other than a hand truck, that is not
      indemnification of a municipality in connection          attached to the aircraft, watercraft or "auto".
      with work performed for a municipality) under         12. "Mobile equipment" means any of the following
      which you assume the tort liability of another            types of land vehicles, including any attached
      party to pay for "bodily injury" or "property             machinery or equipment:
      damage" to a third person or organization. Tort          a. Bulldozers, farm machinery, forklifts and other
      liability means a liability that would be imposed           vehicles designed for use principally off public
      by law in the absence of any contract or                    roads;
      agreement.
                                                               b. Vehicles maintained for use solely on or next to
      Paragraph f. does not include that part of any              premises you own or rent;
      contract or agreement:
                                                               c. Vehicles that travel on crawler treads;
     (1) That indemnifies a railroad for "bodily injury"
         or "property damage" arising out of                   d. Vehicles, whether self-propelled or not,
         construction or demolition operations, within            maintained primarily to provide mobility to
         50 feet of any railroad property and                     permanently mounted:
         affecting any railroad bridge or trestle,                (1) Power cranes, shovels, loaders, diggers or
         tracks, road-beds, tunnel, underpass or                      drills; or
         crossing;                                                (2) Road construction or resurfacing equipment
     (2) That indemnifies an architect, engineer or                   such as graders, scrapers or rollers;
         surveyor for injury or damage arising out of:
                                                               e. Vehicles not described in Paragraph a., b., c.
         (a) Preparing, approving, or failing to                  or d. above that are not self-propelled and are
             prepare or approve, maps, shop                       maintained primarily to provide mobility to
             drawings, opinions, reports, surveys,                permanently attached equipment of the
             field orders, change orders or drawings              following types:
             and specifications; or
                                                                  (1) Air compressors, pumps and generators,
        (b) Giving directions or instructions, or                     including spraying, welding, building
            failing to give them, if that is the primary              cleaning, geophysical exploration, lighting
            cause of the injury or damage; or                         and well servicing equipment; or
     (3) Under which the insured, if an architect,                (2) Cherry pickers and similar devices used to
         engineer or surveyor, assumes liability for                  raise or lower workers;
         an injury or damage arising out of the
                                                                f. Vehicles not described in Paragraph a., b., c.
         insured's rendering or failure to render                  or d. above maintained primarily for purposes
         professional services, including those listed             other than the transportation of persons or
         in (2) above and supervisory, inspection,                 cargo.
         architectural or engineering activities.




Page 14 of 16                         © Insurance Services Office, Inc., 2012                    CG 00 01 04 13
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 41 of 102 PageID# 52


      However, self-propelled vehicles with the             16. "Products-completed operations hazard":
      following types of permanently attached                   a. Includes all "bodily injury" and "property
      equipment are not "mobile equipment" but will                damage" occurring away from premises you
      be considered "autos":                                       own or rent and arising out of "your product" or
      (1) Equipment designed primarily for:                        "your work" except:
         (a) Snow removal;                                        (1) Products that are still in your physical
         (b) Road maintenance, but not construction                   possession; or
             or resurfacing; or                                   (2) Work that has not yet been completed or
         (c) Street cleaning;                                         abandoned. However, "your work" will be
                                                                      deemed completed at the earliest of the
      (2) Cherry pickers and similar devices mounted                  following times:
          on automobile or truck chassis and used to
          raise or lower workers; and                                (a) When all of the work called for in your
                                                                         contract has been completed.
      (3) Air compressors, pumps and generators,
          including spraying, welding, building                      (b) When all of the work to be done at the
          cleaning, geophysical exploration, lighting                    job site has been completed if your
          and well servicing equipment.                                  contract calls for work at more than one
                                                                         job site.
    However, "mobile equipment" does not include
    any land vehicles that are subject to a compulsory               (c) When that part of the work done at a job
    or financial responsibility law or other motor                       site has been put to its intended use by
    vehicle insurance law where it is licensed or                        any person or organization other than
    principally garaged. Land vehicles subject to a                      another contractor or subcontractor
    compulsory or financial responsibility law or other                  working on the same project.
    motor vehicle insurance law are considered                        Work that may need service, maintenance,
    "autos".                                                          correction, repair or replacement, but which
13. "Occurrence" means an accident, including                         is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                  completed.
    the same general harmful conditions.                       b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,               damage" arising out of:
    including consequential "bodily injury", arising out          (1) The transportation of property, unless the
    of one or more of the following offenses:                         injury or damage arises out of a condition in
   a. False arrest, detention or imprisonment;                        or on a vehicle not owned or operated by
                                                                      you, and that condition was created by the
   b. Malicious prosecution;                                          "loading or unloading" of that vehicle by any
   c. The wrongful eviction from, wrongful entry into,                insured;
      or invasion of the right of private occupancy of            (2) The existence of tools, uninstalled
      a room, dwelling or premises that a person                      equipment or abandoned or unused
      occupies, committed by or on behalf of its                      materials; or
      owner, landlord or lessor;
                                                                  (3) Products or operations for which the
   d. Oral or written publication, in any manner, of                  classification, listed in the Declarations or in
      material that slanders or libels a person or                    a policy Schedule, states that products-
      organization or disparages a person's or                        completed operations are subject to the
      organization's goods, products or services;                     General Aggregate Limit.
   e. Oral or written publication, in any manner, of        17. "Property damage" means:
      material that violates a person's right of
      privacy;                                                  a. Physical injury to tangible property, including
                                                                   all resulting loss of use of that property. All
    f. The use of another's advertising idea in your               such loss of use shall be deemed to occur at
       "advertisement"; or                                         the time of the physical injury that caused it; or
   g. Infringing upon another's copyright, trade dress         b. Loss of use of tangible property that is not
      or slogan in your "advertisement".                          physically injured. All such loss of use shall be
15. "Pollutants" mean any solid, liquid, gaseous or               deemed to occur at the time of the
    thermal irritant or contaminant, including smoke,             "occurrence" that caused it.
    vapor, soot, fumes, acids, alkalis, chemicals and          For the purposes of this insurance, electronic data
    waste. Waste includes materials to be recycled,            is not tangible property.
    reconditioned or reclaimed.




CG 00 01 04 13                        © Insurance Services Office, Inc., 2012                         Page 15 of 16
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 42 of 102 PageID# 53


    As used in this definition, electronic data means          b. Includes:
    information, facts or programs stored as or on,              (1) Warranties or representations made at any
    created or used on, or transmitted to or from                     time with respect to the fitness, quality,
    computer software, including systems and                          durability, performance or use of "your
    applications software, hard or floppy disks, CD-                  product"; and
    ROMs, tapes, drives, cells, data processing
    devices or any other media which are used with                (2) The providing of or failure to provide
    electronically controlled equipment.                              warnings or instructions.
18. "Suit" means a civil proceeding in which damages           c. Does not include vending machines or other
    because of "bodily injury", "property damage" or              property rented to or located for the use of
    "personal and advertising injury" to which this               others but not sold.
    insurance applies are alleged. "Suit" includes:         22. "Your work":
   a. An arbitration proceeding in which such                   a. Means:
      damages are claimed and to which the insured
                                                                  (1) Work or operations performed by you or on
      must submit or does submit with our consent;                    your behalf; and
      or
                                                                  (2) Materials, parts or equipment furnished in
   b. Any other alternative dispute resolution                        connection with such work or operations.
      proceeding in which such damages are
      claimed and to which the insured submits with            b. Includes:
      our consent.                                               (1) Warranties or representations made at any
19. "Temporary worker" means a person who is                          time with respect to the fitness, quality,
    furnished to you to substitute for a permanent                    durability, performance or use of "your
    "employee" on leave or to meet seasonal or short-                 work"; and
    term workload conditions.                                     (2) The providing of or failure to provide
20. "Volunteer worker" means a person who is not                      warnings or instructions.
    your "employee", and who donates his or her work
    and acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
    a. Means:
       (1) Any goods or products, other than real
           property, manufactured, sold, handled,
           distributed or disposed of by:
         (a) You;
         (b) Others trading under your name; or
         (c) A person or organization whose
             business or assets you have acquired;
             and
      (2) Containers (other than vehicles), materials,
          parts or equipment furnished in connection
          with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                   CG 00 01 04 13
                                                                          COMMERCIAL GENERAL LIABILITY
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20                                      CG 21 0754
                                                                           Page 43 of 102 PageID#    05 14

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

      EXCLUSION – ACCESS OR DISCLOSURE OF
    CONFIDENTIAL OR PERSONAL INFORMATION AND
   DATA-RELATED LIABILITY – LIMITED BODILY INJURY
             EXCEPTION NOT INCLUDED
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. Exclusion 2.p. of Section I – Coverage A –              B. The following is added to Paragraph 2.
   Bodily Injury And Property Damage Liability is             Exclusions of Section I – Coverage B –
   replaced by the following:                                 Personal And Advertising Injury Liability:
   2. Exclusions                                              2. Exclusions
      This insurance does not apply to:                          This insurance does not apply to:
      p. Access Or Disclosure Of Confidential Or                 Access Or Disclosure Of Confidential Or
         Personal Information And Data-related                   Personal Information
         Liability                                               "Personal and advertising injury" arising out of
          Damages arising out of:                                any access to or disclosure of any person's or
         (1) Any access to or disclosure of any                  organization's     confidential   or    personal
             person's or organization's confidential or          information, including patents, trade secrets,
             personal information, including patents,            processing methods, customer lists, financial
             trade secrets, processing methods,                  information, credit card information, health
             customer lists, financial information,              information or any other type of nonpublic
             credit      card    information,    health          information.
             information or any other type of                    This exclusion applies even if damages are
             nonpublic information; or                           claimed for notification costs, credit monitoring
         (2) The loss of, loss of use of, damage to,             expenses, forensic expenses, public relations
             corruption of, inability to access, or              expenses or any other loss, cost or expense
             inability to manipulate electronic data.            incurred by you or others arising out of any
                                                                 access to or disclosure of any person's or
         This exclusion applies even if damages are              organization's     confidential   or    personal
         claimed for notification costs, credit                  information.
         monitoring expenses, forensic expenses,
         public relations expenses or any other loss,
         cost or expense incurred by you or others
         arising out of that which is described in
         Paragraph (1) or (2) above.
         As used in this exclusion, electronic data
         means information, facts or programs
         stored as or on, created or used on, or
         transmitted to or from computer software,
         including     systems     and     applications
         software, hard or floppy disks, CD-ROMs,
         tapes, drives, cells, data processing
         devices or any other media which are used
         with electronically controlled equipment.




CG 21 07 05 14                       © Insurance Services Office, Inc., 2013                         Page 1 of 1
                                                                     COMMERCIAL GENERAL LIABILITY
    Case 3:20-cv-00324-REP Document 1-1 Filed                                         CG 21 36 55
                                                             05/06/20 Page 44 of 102 PageID#   03 05


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           EXCLUSION – NEW ENTITIES

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


Paragraph 3. of Section II – Who Is An Insured does
not apply.




CG 21 36 03 05                           © ISO Properties, Inc., 2004                      Page 1 of 1
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 45 of 102 PageID# 56
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG 21 39 10 93


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           CONTRACTUAL LIABILITY LIMITATION

This endorsement modifies insurance provided under the following:
     COMMERCIAL GENERAL LIABILITY COVERAGE PART
     PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The definition of "insured contract" in the DEFINITIONS         b.   A sidetrack agreement;
Section is replaced by the following:
                                                                c.   Any easement or license agreement, except in
"Insured contract" means:                                            connection with construction or demolition operations
a. A contract for a lease of premises. However, that                 on or within 50 feet of a railroad;
     portion of the contract for a lease of premises that
     indemnifies any person or organization for damage          d.   An obligation, as required by ordinance, to indemnify
     by fire to premises while rented to you or temporarily          a municipality, except in connection with work for a
     occupied by you with permission of the owner is not             municipality;
     an "insured contract";
                                                                e.   An elevator maintenance agreement.




CG 21 39 10 93                 Copyright, Insurance Services Office, Inc., 1992                Page 1 of 1       
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 46 of 102 PageID# 57


                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                        CG 21 47 12 07


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


       EMPLOYMENT-RELATED PRACTICES EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,      B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I – Coverage A – Bodily             Exclusions of Section I – Coverage B –
   Injury And Property Damage Liability:                     Personal And Advertising Injury Liability:
   This insurance does not apply to:                          This insurance does not apply to:
   "Bodily injury" to:                                        "Personal and advertising injury" to:
  (1) A person arising out of any:                           (1) A person arising out of any:
     (a) Refusal to employ that person;                         (a) Refusal to employ that person;
     (b) Termination of that person's employment;               (b) Termination of that person's employment;
          or                                                         or
     (c) Employment-related practices, policies,                (c) Employment-related practices, policies,
          acts or omissions, such as coercion,                       acts or omissions, such as coercion,
          demotion,      evaluation,     reassignment,               demotion,      evaluation,     reassignment,
          discipline,     defamation,      harassment,               discipline,    defamation,       harassment,
          humiliation, discrimination or malicious                   humiliation, discrimination or malicious
          prosecution directed at that person; or                    prosecution directed at that person; or
  (2) The spouse, child, parent, brother or sister of        (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"            that person as a consequence of "personal and
      to that person at whom any of the employment-              advertising injury" to that person at whom any
      related practices described in Paragraphs (a),             of the employment-related practices described
      (b), or (c) above is directed.                             in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                    This exclusion applies:
  (1) Whether the injury-causing event described in          (1) Whether the injury-causing event described in
      Paragraphs (a), (b) or (c) above occurs before             Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after                     employment, during employment or after
      employment of that person;                                 employment of that person;
  (2) Whether the insured may be liable as an                (2) Whether the insured may be liable as an
      employer or in any other capacity; and                     employer or in any other capacity; and
  (3) To any obligation to share damages with or             (3) To any obligation to share damages with or
      repay someone else who must pay damages                    repay someone else who must pay damages
      because of the injury.                                     because of the injury.




CG 21 47 12 07                            © ISO Properties, Inc., 2006                               Page 1 of 1     
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 47 of 102 PageID# 58
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 21 49 09 99


              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  TOTAL POLLUTION EXCLUSION ENDORSEMENT

This endorsement modifies insurance provided under the following:

     COMMERCIAL GENERAL LIABILITY COVERAGE PART

Exclusion f. under Paragraph 2., Exclusions of Section I –             (2) Any loss, cost or expense arising out of any:
Coverage A – Bodily Injury And Property Damage Liability
is replaced by the following:                                               (a) Request, demand, order or statutory or
                                                                                regulatory requirement that any insured or
This insurance does not apply to:                                               others test for, monitor, clean up, remove,
                                                                                contain, treat, detoxify or neutralize, or in
f.   Pollution                                                                  any way respond to, or assess the effects
                                                                                of "pollutants"; or
     (1) "Bodily injury" or "property damage" which
         would not have occurred in whole or part but for                   (b) Claim or suit by or on behalf of a
         the actual, alleged or threatened discharge,                           governmental authority for damages
         dispersal, seepage, migration, release or                              because of testing for, monitoring, cleaning
         escape of "pollutants" at any time.                                    up,     removing,    containing,    treating,
                                                                                detoxifying or neutralizing, or in any way
                                                                                responding to, or assessing the effects of,
                                                                                "pollutants".




CG 21 49 09 99                      Copyright, Insurance Services Office, Inc., 1998                    Page 1 of 1        
                                                                             COMMERCIAL GENERAL LIABILITY
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20                                         CG 21 7359
                                                                              Page 48 of 102 PageID#    01 15

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        EXCLUSION OF CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY

A. The following exclusion is added:                                b. The act is a violent act or an act that is
   This insurance does not apply to:                                    dangerous to human life, property or
                                                                        infrastructure and is committed by an
   TERRORISM                                                            individual or individuals as part of an effort
   "Any injury or damage" arising, directly or                          to coerce the civilian population of the
   indirectly, out of a "certified act of terrorism".                   United States or to influence the policy or
B. The following definitions are added:                                 affect the conduct of the United States
                                                                        Government by coercion.
   1. For the purposes of this endorsement, "any
      injury or damage" means any injury or damage           C. The terms and limitations of any terrorism
                                                                exclusion, or the inapplicability or omission of a
      covered under any Coverage Part to which this
                                                                terrorism exclusion, do not serve to create
      endorsement is applicable, and includes but is
                                                                coverage for injury or damage that is otherwise
      not limited to "bodily injury", "property
                                                                excluded under this Coverage Part.
      damage", "personal and advertising injury",
      "injury" or "environmental damage" as may be
      defined in any applicable Coverage Part.
   2. "Certified act of terrorism" means an act that is
      certified by the Secretary of the Treasury, in
      accordance with the provisions of the federal
      Terrorism Risk Insurance Act, to be an act of
      terrorism pursuant to such Act. The criteria
      contained in the Terrorism Risk Insurance Act
      for a "certified act of terrorism" include the
      following:
      a. The act resulted in insured losses in excess
          of $5 million in the aggregate, attributable to
          all types of insurance subject to the
          Terrorism Risk Insurance Act; and




CG 21 73 01 15                         © Insurance Services Office, Inc., 2014                           Page 1 of 1
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 49 of 102 PageID# 60
                                                                                    COMMERCIAL GENERAL LIABILITY




                             EVANSTON INSURANCE COMPANY

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                            COMBINATION GENERAL ENDORSEMENT

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM


A. Paragraph 2. Exclusions of Section I - Coverage A – Bodily Injury And Property Damage Liability and Coverage B –
   Personal And Advertising Injury Liability are revised as follows:
   1. The following Exclusion:
       a. Is added to Coverage A; and
       b. Replaces the Breach Of Contract exclusion in Coverage B:
       This insurance does not apply to:
       Breach Of Contract
       Claims arising out of breach of contract, whether written or oral, express or implied, implied-in-law, or implied-in-
       fact contract.
   2. The following Exclusions are added:
       This insurance does not apply to:
       Cross Suits
       “Bodily injury”, “property damage”, “personal and advertising injury” or any injury, loss, or damage, including
       consequential injury, loss or damage, arising out of, caused or contributed to by any Named Insured covered by
       this policy initiating causes of action or allegations against any other Named Insured covered by this policy.
       Discrimination
       “Bodily injury”, “property damage”, “personal and advertising injury” or any injury, loss, or damage, including
       consequential injury, loss or damage, arising out of, caused or contributed to by discrimination of any kind, actual
       or alleged.
       Fines, Penalties And Punitive Or Exemplary Damages
       Fines, penalties, and punitive or exemplary damages, or any expenses or any obligation to share such damages
       or repay another. However, this exclusion does not apply to punitive damages from wrongful death brought under
       Alabama’s Wrongful Death Statute.
       Hazardous Or Toxic Materials
       “Bodily injury”, “property damage”, “personal and advertising injury” or any injury, loss, or damage, including
       consequential injury, loss or damage, arising out of, caused or contributed to by ”hazardous or toxic materials”:
       (1) Whether arising out of actual, alleged or threatened inhalation of, ingestion of, contact with, exposure to,
           existence of, presence of, discharge, dispersal, seepage, migration, infiltration, infestation, release, escape,
           growth, production or reproduction of or toxic substances from “hazardous or toxic materials”. This applies
           regardless of source, including but not limited to, from any goods, products or structures containing
           "hazardous or toxic materials”, or the existence of “hazardous or toxic materials” in any form, in occupancy,
           construction, manufacture, sale, transportation, handling, storage, disposal, distribution or removal; and

MEGL 0001 08 14                Includes copyrighted material of Insurance Services Office, Inc.             Page 1 of 2
                                                    with its permission.
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 50 of 102 PageID# 61
        (2) Regardless of supervision, instructions, recommendations, requests, warnings or advice given or which
            should have been given, as well as any costs, including but not limited to, abatement, mitigation, removal,
            containment, treatment, detoxification, neutralization, or disposal of ”hazardous or toxic materials”, or in any
            way respond to assess the effects of ”hazardous or toxic materials”.
        Coverage does not apply to any loss, cost or expenses arising out of the abating, testing for, monitoring, cleaning
        up, removing, containing, treating, detoxifying, neutralizing, remediating or disposing of, or in any way, responding
        to, or assessing the effects of ”hazardous or toxic materials” by any insured or by any other person or entity.
        Legionellae
        (1) "Bodily injury" or "property damage" which would not have occurred, in whole or in part, but for the actual,
            alleged or threatened inhalation or aspiration of, ingestion of, contact with, exposure to, existence of, or
            presence of any legionellae, regardless of whether any other cause, event, material or product contributed
            concurrently or in any sequence to such injury or damage.
        (2) "Personal and advertising injury" which would not have taken place, in whole or in part, but for the actual,
            alleged or threatened inhalation or aspiration of, ingestion of, contact with, exposure to, existence of, or
            presence of any legionellae, regardless of whether any other cause, event, material or product contributed
            concurrently or in any sequence to such injury.
        (3) Any loss, cost or expense arising out of the abating, testing for, monitoring, cleaning up, removing, containing,
            treating, detoxifying, disinfecting, neutralizing, remediating or disposing of, or in any way responding to, or
            assessing the effects of, legionellae, by any insured or by any other person or entity.
        Movement Of Land Or Earth
        “Bodily injury”, “property damage”, “personal and advertising injury” or any injury, loss, or damage, including
        consequential injury, loss or damage, arising out of, caused or contributed to by movement of land or earth
        regardless of whether it emanates from, is aggravated by, or is attributable to any operations performed by or on
        behalf of any insured whether the first manifestation occurs during the policy period or prior or subsequent
        thereto. Movement of land or earth includes instability, subsidence, settling, sinking, slipping, falling away, caving
        in, shifting, eroding, rising, tilting, bulging, cracking, mud flow, mudslide, earthquake, shrinking or expansion of
        ground, slabs, footings, foundations, walls, roofs, floors, ceilings or any other real property or part thereof.
        Professional Liability
        Professional liability, errors, omissions, negligent acts, malpractice or acts of any type including rendering or
        failure to render any type of professional service, unless such coverage is specifically endorsed onto the policy.
B. The following is added to Section II – Who Is An Insured:
    When coverage does not apply for the Named Insured, no coverage or defense shall be afforded to any Additional
    Insured under this policy.

C. All references in this policy to minimum premium, deposit premium and premium audit are replaced by the following:
    1. The premium shown as advanced premium is both a deposit premium and a minimum premium for the policy
       term. At the close of each audit period, we will compute the earned premium for that period. If the earned is more
       than the advanced premium, then the amount by which the earned exceeds the advanced premium is due and
       payable on notice to you. If the earned premium is less, the advanced premium applies as the minimum premium
       with no return premium payable to you.
    2. If this policy is cancelled, the pro rata or short rate of the minimum and deposit premium will apply for the policy
       term, subject to an absolute minimum earned premium of 25% of the total advanced premium unless final audit
       develops a premium greater than 25% of the total advanced premium. If your business is seasonal, the minimum
       premium then becomes fully earned at the end of your season.
D. Section V – Definitions is amended to add the following:
    “Fungi” means any type or form of fungus, including mold or mildew and any mycotoxins, spores, scents or
    byproducts produced or released by “fungi”. However, this exclusion does not apply to any “fungi” or bacteria that are
    on, or are contained in, a good or product intended for bodily consumption.
    “Hazardous or toxic materials” means asbestos, lead, silica dust, toxic dust, “fungi”, bacteria, organic pathogens, bio-
    organic growth or systemic chemical poison.

All other terms and conditions remain unchanged.
MEGL 0001 08 14                  Includes copyrighted material of Insurance Services Office, Inc.            Page 2 of 2
                                                      with its permission.
         Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 51 of 102 PageID# 62
                                                                                       COMMERCIAL GENERAL LIABILITY




                                 EVANSTON INSURANCE COMPANY
                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EXCLUSION – CONTINUOUS OR PROGRESSIVE INJURY OR DAMAGE
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM



The following is added to Paragraph 2. Exclusions under Section I – Coverages, Coverage A – Bodily Injury And Property
Damage Liability and Coverage B – Personal And Advertising Injury Liability:
This insurance does not apply to:
Continuous Or Progressive Injury Or Damage
“Bodily injury”, “property damage” or “personal and advertising injury” which:
(1) First occurred, first began to occur, or is alleged to have first occurred;
(2) Is alleged to be in the process of occurring to any degree; or
(3) Is caused by or alleged to have been caused by incremental, continuous or progressive injury or damage arising from
    an "occurrence" or offense which first occurred, began to occur, or is alleged to have first occurred,
prior to the effective date of this policy.




All other terms and conditions remain unchanged.




MEGL 0008 01 16                 Includes copyrighted material of Insurance Services Office, Inc.,          Page 1 of 1
                                                      with its permission.
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 52 of 102 PageID# 63
                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                          POLICY NUMBER: 2DB5079




                              EVANSTON INSURANCE COMPANY
                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      BLANKET ADDITIONAL INSURED

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM
LIQUOR LIABILITY COVERAGE FORM
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE FORM

                                                    SCHEDULE
                    Additional Premium:     $500 (Check box if fully earned    )

Please refer to each Coverage Form to determine which terms are defined. Words shown in quotations on this endorsement
may or may not be defined in all Coverage Forms.
A. Who Is An Insured is amended to include as an additional insured any person or entity to whom you are required by
   valid written contract or agreement to provide such coverage, but only with respect to "bodily injury", "property damage"
   (including "bodily injury" and "property damage" included in the "products-completed operations hazard"), and "personal
   and advertising injury" caused, in whole or in part, by the negligent acts or omissions of the Named Insured and only
   with respect to any coverage not otherwise excluded in the policy.
    However:
    1. The insurance afforded to such additional insured only applies to the extent permitted by law; and
    2. The insurance afforded to such additional insured will not be broader than that which you are required by the valid
       written contract or agreement to provide for such additional insured.
    Our agreement to accept an additional insured provision in a valid written contract or agreement is not an acceptance
    of any other provisions of such contract or agreement or the contract or agreement in total.
    When coverage does not apply for the Named Insured, no coverage or defense will apply for the additional insured.
    No coverage applies to such additional insured for injury or damage of any type to any "employee" of the Named Insured
    or to any obligation of the additional insured to indemnify another because of damages arising out of such injury or
    damage.
B. With respect to the insurance afforded to these additional insured, the following is added to limits of insurance:
    The most we will pay on behalf of the additional insured is the amount of insurance:
    1. Required by the valid written contract or agreement; or
    2. Available under the applicable limits of insurance shown in the Declarations;
    whichever is less.
    This endorsement shall not increase the applicable limits of insurance shown in the Declarations.
All other terms and conditions remain unchanged.




 MEGL 0009-01 09 18             Includes copyrighted material of Insurance Services Office, Inc.,              Page 1 of 1
                                                      with its permission.
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 53 of 102 PageID# 64
                                                                                   COMMERCIAL GENERAL LIABILITY
                                                                                        POLICY NUMBER: 2DB5079




                             EVANSTON INSURANCE COMPANY
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         LIMITATION OF COVERAGE TO SPECIFIED COVERED OPERATIONS
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM


                                                      SCHEDULE

                    Covered Operations
                    Warehousing and trucking




This insurance applies only to “bodily injury”, “property damage”, “personal and advertising injury” and medical expenses
arising out of the Covered Operations shown in the Schedule of this endorsement.




All other terms and conditions remain unchanged.




MEGL 0030 05 17                Includes copyrighted material of Insurance Services Office, Inc.,             Page 1 of 1
                                                     with its permission.
          Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 54 of 102 PageID# 65
                                                                                        COMMERCIAL GENERAL LIABILITY




                                    EVANSTON INSURANCE COMPANY

                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      PRODUCTS-COMPLETED OPERATIONS INCLUDED IN
                              GENERAL AGGREGATE LIMIT

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE FORM


A. Paragraph 2. under Section III – Limits Of Insurance is replaced by the following:
    2. The General Aggregate Limit is the most we will pay for the sum of:
        a. Medical expenses under Coverage C;
        b. Damages under Coverage A, including damages because of "bodily injury" or "property damage" included in the
           "products-completed operations hazard"; and
        c. Damages under Coverage B.
B. Paragraph 3. under Section III – Limits Of Insurance is deleted in its entirety.
C. Paragraph b.(3) of Definition 16. “Products-completed operations hazard” under Section V – Definitions is deleted in its
   entirety.




All other terms and conditions remain unchanged.




MEGL 0172 10 14                   Includes copyrighted material of Insurance Services Office, Inc.,        Page 1 of 1
                                                        with its permission.
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 55 of 102 PageID# 66
                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                       POLICY NUMBER: 2DB5079




                             EVANSTON INSURANCE COMPANY
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                     DESIGNATED PREMISES OR PROJECT LIMITATION
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABLITY COVERAGE FORM
LIQUOR LIABILITY COVERAGE FORM



                                                     SCHEDULE
Designated Premises:       4936 Zambrano St, Commerce, CA 90040
 Designated Project:
(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)


A. With respect to the COMMERCIAL GENERAL LIABILITY COVERAGE FORM only, this insurance applies only to
   "bodily injury", "property damage", "personal and advertising injury" and medical expenses arising out of:
   1. The ownership, maintenance or use of the Designated Premises; or
   2. The Designated Project;
   shown in the Schedule of this endorsement or in the Declarations.
B. With respect to the LIQUOR LIABILITY COVERAGE FORM only, this insurance applies only to "injury" arising out of
   the ownership, maintenance or use of the Designated Premises shown in the Schedule of this endorsement or in the
   Declarations.




All other terms and conditions remain unchanged.




MEGL 0217 11 16                 Includes copyrighted material of Insurance Services Office, Inc.,        Page 1 of 1
                                                      with its permission.
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 56 of 102 PageID# 67
                                                                                       COMMERCIAL GENERAL LIABILITY




                                  EVANSTON INSURANCE COMPANY

                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      EXCLUSION – AIRCRAFT, AUTO OR WATERCRAFT

This endorsement modifies insurance provided under the following:
COMMERCIAL GENERAL LIABILITY COVERAGE FORM




Paragraph g. Aircraft, Auto Or Watercraft of Section I – Coverages, Coverage A Bodily Injury And Property Damage
Liability, 2. Exclusions is deleted in its entirety and replaced with the following:
g. Aircraft, Auto Or Watercraft
   (1) “Bodily injury” or “property damage” arising out of any aircraft, “auto” or watercraft; or
   (2) “Bodily injury” or “property damage” arising out of the “loading or unloading” of any aircraft, “auto” or watercraft;
   whether or not owned, maintained, used, rented, leased, or borrowed by any insured and whether or not hired,
   contracted, loaned or entrusted to others by any insured.
   This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the supervision,
   hiring, employment, contracting, screening, training or monitoring of others by any insured.




All other terms and conditions remain unchanged.




MEGL 1397 07 10                  Includes copyrighted material of Insurance Services Office, Inc.,                 Page 1 of 1
                                                       with its permission.
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 57 of 102 PageID# 68
                                                                                     COMMERCIAL GENERAL LIABILITY




                              EVANSTON INSURANCE COMPANY
                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       EXCLUSION – EMPLOYER'S LIABILITY AND
               BODILY INJURY TO CONTRACTORS OR SUBCONTRACTORS
This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM
OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM



A. The Employer’s Liability exclusion under Bodily Injury And Property Damage Liability is replaced by the following:
    This insurance does not apply to:
    Employer's Liability
    "Bodily injury" to:
    (1) An "employee", “volunteer worker” or “temporary worker” of the insured arising out of and in the course of:
        (a) Employment by the insured; or
        (b) Performing duties related to the conduct of the insured's business;
    (2) Any other person who performs labor in any capacity for or on behalf of any insured, with or without any form of
        compensation; or
    (3) The spouse, partner, child, parent, brother, sister or any other relative of any person described in Paragraph (1) or
        (2) above as a consequence of Paragraph (1) or (2) above.
    This exclusion applies whether the insured may be liable as an employer or in any other capacity and to any
    obligation to share damages with or repay someone else who must pay damages because of the injury.
    This exclusion applies to any liability assumed under an “insured contract”.
B. The following exclusion is added to Bodily Injury And Property Damage Liability:
    This insurance does not apply to:
    Bodily Injury To Contractors Or Subcontractors
    “Bodily injury” to any:
    (1) Contractor or subcontractor while working on behalf of any insured;
    (2) Employee, volunteer worker, leased worker or temporary worker of such contractor or subcontractor indicated in
        Paragraph (1) above;
    (3) Additional subcontractor, including the employees, volunteer workers, leased workers or temporary workers of
        such contractor or subcontractor indicated in Paragraph (1) above; or
    (4) Any other person who performs labor in any capacity for or on behalf of any person indicated in Paragraph (1), (2)
        or (3) above, with or without any form of compensation.
    This exclusion applies:
        (a) Even if the claim against any insured alleges negligence or other wrongdoing in the:
MEGL 1637 05 17                 Includes copyrighted material of Insurance Services Office, Inc.,               Page 1 of 2
                                                      with its permission.
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 58 of 102 PageID# 69
           (i) Selection, hiring or contracting;
           (ii) Investigation;
           (iii) Supervision or monitoring;
           (iv) Training; or
           (v) Retention
           of any contractor or subcontractor for whom any insured is or was legally responsible and whose acts or
           omissions would be excluded by Paragraph (1), (2), (3) or (4) above.
       (b) Whether the insured may be liable as an employer or in any other capacity;
       (c) To any obligation to share damages with or repay someone else who must pay damages because of the
           injury; and
       (d) To liability assumed by the insured under an “insured contract”.




All other terms and conditions remain unchanged.




MEGL 1637 05 17                  Includes copyrighted material of Insurance Services Office, Inc.,    Page 2 of 2
                                                       with its permission.
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 59 of 102 PageID# 70
                                                                              EVANSTON INSURANCE COMPANY




                 COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS
POLICY NUMBER: 2DB5079                                                           “X” If Supplemental Declarations Is Attached


DESCRIPTION OF PREMISES
Prem.        Bldg.        Location Address             No. of       Year         Occupancy                     Construction
No.          No.                                       Stories      Built
1            1            4936 Zambrano St,            1            1984         Warehouse                     Joisted
                          Commerce, CA 90040                                                                   Masonry
Class Code: 1211        Class Description: Freight Terminals



COVERAGES PROVIDED– Insurance at the described premises applies only for coverages for which a limit of
insurance is shown.
Prem.    Bldg.        Coverages              Limit of       Covered         Valuation*    Coinsurance** Rates        Rate
No.      No.                                 Insurance      Causes Of                                                Term
                                                            Loss
1        1            Business Personal      $30,000        Special         RC            80%              0.635     an
                      Property
1        1            Business Income with   $150,000       Special                       80%              0.635     an
                      Extra Expense
*AA-Agreed Amount            *ACV-Actual Cash Value            **If Extra Expense Coverage, Limits On Loss Payment
*RC-Replacement Cost



OPTIONAL COVERAGES – Applicable only when entries are made in the schedule below.
Prem.    Bldg.        Coverages              Limit of       Covered         Valuation*    Coinsurance** Rates        Rate
No.      No.                                 Insurance      Causes Of                                                Term
                                                            Loss


*AA-Agreed Amount            *ACV-Actual Cash Value            **If Extra Expense Coverage, Limits On Loss Payment
*RC-Replacement Cost



MORTGAGEHOLDERS
Prem.         Bldg.         Mortgageholder Name And Mailing Address
No.           No.
1             1



MDCP 1000 02 13                                                                                              Page 1 of 2
         Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 60 of 102 PageID# 71

DEDUCTIBLE
$1,000             Per occurrence   Per Location   Per Building   Exception:



These Declarations, together with the Common Policy Conditions and Coverage Form(s) and
any Endorsement(s), complete the above numbered policy.

FORMS AND ENDORSEMENTS: SEE FORMS SCHEDULE – MDIL 1001

TOTAL PREMIUM FOR THIS COVERAGE PART:                       $1,144




MDCP 1000 02 13                                                                Page 2 of 2
                                                                                      COMMERCIAL PROPERTY
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page                                      CP 00 1072
                                                                                     61 of 102 PageID#    10 12



                    BUILDING AND PERSONAL PROPERTY
                             COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section H. Definitions.

A. Coverage                                                         b. Your Business Personal Property
   We will pay for direct physical loss of or damage to                consists of the following property located in
   Covered Property at the premises described in the                   or on the building or structure described in
   Declarations caused by or resulting from any                        the Declarations or in the open (or in a
   Covered Cause of Loss.                                              vehicle) within 100 feet of the building or
                                                                       structure or within 100 feet of the premises
   1. Covered Property                                                 described in the Declarations, whichever
      Covered Property, as used in this Coverage                       distance is greater:
      Part, means the type of property described in                   (1) Furniture and fixtures;
      this section, A.1., and limited in A.2. Property
      Not Covered, if a Limit Of Insurance is shown                   (2) Machinery and equipment;
      in the Declarations for that type of property.                  (3) "Stock";
       a. Building, meaning the building or structure                 (4) All other personal property owned by
          described in the Declarations, including:                        you and used in your business;
         (1) Completed additions;                                     (5) Labor, materials or services furnished or
         (2) Fixtures, including outdoor fixtures;                        arranged by you on personal property of
                                                                          others;
         (3) Permanently installed:
                                                                      (6) Your use interest as tenant in
            (a) Machinery; and                                            improvements        and    betterments.
            (b) Equipment;                                                Improvements and betterments are
                                                                          fixtures, alterations, installations or
         (4) Personal property owned by you that is
             used to maintain or service the building                     additions:
             or structure or its premises, including:                     (a) Made a part of the building or
                                                                              structure you occupy but do not own;
             (a)   Fire-extinguishing equipment;
                                                                              and
             (b)   Outdoor furniture;
                                                                          (b) You acquired or made at your
             (c)   Floor coverings; and                                       expense but cannot legally remove;
             (d)   Appliances used for refrigerating,                 (7) Leased personal property for which you
                   ventilating, cooking, dishwashing or                   have a contractual responsibility to
                   laundering;                                            insure, unless otherwise provided for
         (5) If not covered by other insurance:                           under Personal Property Of Others.
            (a) Additions      under       construction,            c. Personal Property Of Others that is:
                 alterations and repairs to the building              (1) In your care, custody or control; and
                 or structure;
                                                                      (2) Located in or on the building or structure
             (b) Materials, equipment, supplies and                       described in the Declarations or in the
                 temporary structures, on or within                       open (or in a vehicle) within 100 feet of
                 100 feet of the described premises,                      the building or structure or within 100
                 used      for    making     additions,                   feet of the premises described in the
                 alterations or repairs to the building                   Declarations, whichever distance is
                 or structure.                                            greater.




CP 00 10 10 12                        © Insurance Services Office, Inc., 2011                          Page 1 of 16
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 62 of 102 PageID# 73


         However, our payment for loss of or                     n. Electronic data, except as provided under
         damage to personal property of others will                 the Additional Coverage, Electronic Data.
         only be for the account of the owner of the                Electronic data means information, facts or
         property.                                                  computer programs stored as or on,
   2. Property Not Covered                                          created or used on, or transmitted to or
                                                                    from computer software (including systems
      Covered Property does not include:                            and applications software), on hard or
      a. Accounts, bills, currency, food stamps or                  floppy disks, CD-ROMs, tapes, drives, cells,
         other evidences of debt, money, notes or                   data processing devices or any other
         securities. Lottery tickets held for sale are              repositories of computer software which are
         not securities;                                            used      with     electronically     controlled
      b. Animals, unless owned by others and                        equipment. The term computer programs,
         boarded by you, or if owned by you, only as                referred to in the foregoing description of
         "stock" while inside of buildings;                         electronic data, means a set of related
                                                                    electronic instructions which direct the
      c. Automobiles held for sale;                                 operations and functions of a computer or
      d. Bridges, roadways, walks, patios or other                  device connected to it, which enable the
         paved surfaces;                                            computer or device to receive, process,
                                                                    store, retrieve or send data. This
      e. Contraband, or property in the course of
                                                                    paragraph, n., does not apply to your
         illegal transportation or trade;
                                                                    "stock" of prepackaged software, or to
      f. The cost of excavations, grading, backfilling              electronic data which is integrated in and
         or filling;                                                operates or controls the building's elevator,
      g. Foundations of buildings, structures,                      lighting, heating, ventilation, air conditioning
         machinery or boilers if their foundations are              or security system;
         below:                                                  o. The cost to replace or restore the
        (1) The lowest basement floor; or                           information on valuable papers and
                                                                    records, including those which exist as
        (2) The surface of the ground, if there is no               electronic data. Valuable papers and
            basement;                                               records include but are not limited to
      h. Land (including land on which the property                 proprietary information, books of account,
         is located), water, growing crops or lawns                 deeds, manuscripts, abstracts, drawings
         (other than lawns which are part of a                      and card index systems. Refer to the
         vegetated roof);                                           Coverage Extension for Valuable Papers
       i. Personal property     while   airborne   or               And Records (Other Than Electronic Data)
          waterborne;                                               for limited coverage for valuable papers and
                                                                    records other than those which exist as
       j. Bulkheads, pilings, piers, wharves or docks;              electronic data;
      k. Property that is covered under another                  p. Vehicles     or    self-propelled     machines
          coverage form of this or any other policy in              (including aircraft or watercraft) that:
          which it is more specifically described,
          except for the excess of the amount due                   (1) Are licensed for use on public roads; or
          (whether you can collect on it or not) from               (2) Are operated principally away from the
          that other insurance;                                         described premises.
       l. Retaining walls that are not part of a                     This paragraph does not apply to:
          building;                                                    (a) Vehicles or self-propelled machines
     m. Underground pipes, flues or drains;                                or autos you manufacture, process
                                                                           or warehouse;




Page 2 of 16                         © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 63 of 102 PageID# 74


            (b) Vehicles or self-propelled machines,                   (d) Remove property of others of a type
                other than autos, you hold for sale;                       that would not be Covered Property
            (c) Rowboats or canoes out of water at                         under this Coverage Form;
                the described premises; or                             (e) Remove deposits of mud or earth
            (d) Trailers, but only to the extent                           from the grounds of the described
                provided for in the Coverage                               premises;
                Extension for Non-owned Detached                        (f) Extract "pollutants" from land or
                Trailers; or                                                water; or
      q. The following property while outside of                       (g) Remove, restore or replace polluted
         buildings:                                                        land or water.
         (1) Grain, hay, straw or other crops;                      (3) Subject to the exceptions in Paragraph
         (2) Fences, radio or television antennas                       (4), the following provisions apply:
             (including satellite dishes) and their                    (a) The most we will pay for the total of
             lead-in wiring, masts or towers, trees,                        direct physical loss or damage plus
             shrubs or plants (other than trees,                            debris removal expense is the Limit
             shrubs or plants which are "stock" or are                      of Insurance applicable to the
             part of a vegetated roof), all except as                       Covered Property that has sustained
             provided in the Coverage Extensions.                           loss or damage.
   3. Covered Causes Of Loss                                           (b) Subject to (a) above, the amount we
      See applicable Causes Of Loss form as shown                           will pay for debris removal expense
      in the Declarations.                                                  is limited to 25% of the sum of the
                                                                            deductible plus the amount that we
   4. Additional Coverages                                                  pay for direct physical loss or
      a. Debris Removal                                                     damage to the Covered Property that
        (1) Subject to Paragraphs (2), (3) and (4),                         has sustained loss or damage.
            we will pay your expense to remove                              However, if no Covered Property has
            debris of Covered Property and other                            sustained direct physical loss or
            debris that is on the described premises,                       damage, the most we will pay for
            when such debris is caused by or                                removal of debris of other property (if
                                                                            such removal is covered under this
            results from a Covered Cause of Loss
                                                                            Additional Coverage) is $5,000 at
            that occurs during the policy period. The
                                                                            each location.
            expenses will be paid only if they are
            reported to us in writing within 180 days               (4) We will pay up to an additional $25,000
            of the date of direct physical loss or                      for debris removal expense, for each
            damage.                                                     location, in any one occurrence of
                                                                        physical loss or damage to Covered
        (2) Debris Removal does not apply to costs
            to:                                                         Property, if one or both of the following
                                                                        circumstances apply:
            (a) Remove debris of property of yours
                that is not insured under this policy,                 (a) The total of the actual debris removal
                                                                            expense plus the amount we pay for
                or property in your possession that is
                                                                            direct physical loss or damage
                not Covered Property;
                                                                            exceeds the Limit of Insurance on
            (b) Remove debris of property owned by                          the Covered Property that has
                or leased to the landlord of the                            sustained loss or damage.
                building where your described
                premises are located, unless you                       (b) The actual debris removal expense
                                                                            exceeds 25% of the sum of the
                have a contractual responsibility to
                                                                            deductible plus the amount that we
                insure such property and it is insured
                                                                            pay for direct physical loss or
                under this policy;
                                                                            damage to the Covered Property that
            (c) Remove any property that is                                 has sustained loss or damage.
                Property Not Covered, including
                property addressed under the
                Outdoor       Property      Coverage
                Extension;




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                        Page 3 of 16
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 64 of 102 PageID# 75


             Therefore, if (4)(a) and/or (4)(b) applies,    The additional amount payable for debris removal
             our total payment for direct physical loss     expense is provided in accordance with the terms of
             or damage and debris removal expense           Paragraph (4), because the debris removal expense
             may reach but will never exceed the            ($40,000) exceeds 25% of the loss payable plus the
             Limit of Insurance on the Covered              deductible ($40,000 is 50% of $80,000), and because
             Property that has sustained loss or            the sum of the loss payable and debris removal
             damage, plus $25,000.                          expense ($79,500 + $40,000 = $119,500) would
         (5) Examples                                       exceed the Limit of Insurance ($90,000). The
                                                            additional amount of covered debris removal expense
             The following examples assume that             is $25,000, the maximum payable under Paragraph
             there is no Coinsurance penalty.               (4). Thus, the total payable for debris removal
Example 1                                                   expense in this example is $35,500; $4,500 of the
                                                            debris removal expense is not covered.
Limit of Insurance:                    $ 90,000
                                                                  b. Preservation Of Property
Amount of Deductible:                  $     500
                                                                     If it is necessary to move Covered Property
Amount of Loss:                        $ 50,000                      from the described premises to preserve it
Amount of Loss Payable:                $ 49,500                      from loss or damage by a Covered Cause
                                ($50,000 – $500)                     of Loss, we will pay for any direct physical
Debris Removal Expense:                $ 10,000                      loss or damage to that property:
Debris Removal Expense Payable:        $ 10,000                      (1) While it is being moved or while
                                                                         temporarily stored at another location;
($10,000 is 20% of $50,000.)                                             and
The debris removal expense is less than 25% of the                   (2) Only if the loss or damage occurs within
sum of the loss payable plus the deductible. The sum                     30 days after the property is first moved.
of the loss payable and the debris removal expense
($49,500 + $10,000 = $59,500) is less than the Limit              c. Fire Department Service Charge
of Insurance. Therefore, the full amount of debris                   When the fire department is called to save
removal expense is payable in accordance with the                    or protect Covered Property from a
terms of Paragraph (3).                                              Covered Cause of Loss, we will pay up to
                                                                     $1,000 for service at each premises
Example 2                                                            described in the Declarations, unless a
Limit of Insurance:                        $ 90,000                  higher limit is shown in the Declarations.
Amount of Deductible:                      $      500                Such limit is the most we will pay
                                                                     regardless of the number of responding fire
Amount of Loss:                            $ 80,000                  departments or fire units, and regardless of
Amount of Loss Payable:                    $ 79,500                  the number or type of services performed.
                                     ($80,000 – $500)                This Additional Coverage applies to your
Debris Removal Expense:                    $ 40,000                  liability for fire department service charges:
Debris Removal Expense Payable                                       (1) Assumed by contract or agreement prior
                      Basic Amount:        $ 10,500                      to loss; or
                      Additional Amount:   $ 25,000                  (2) Required by local ordinance.
The basic amount payable for debris removal                           No Deductible applies to this Additional
expense under the terms of Paragraph (3) is                           Coverage.
calculated as follows: $80,000 ($79,500 + $500) x .25
= $20,000, capped at $10,500. The cap applies
because the sum of the loss payable ($79,500) and
the basic amount payable for debris removal expense
($10,500) cannot exceed the Limit of Insurance
($90,000).




Page 4 of 16                          © Insurance Services Office, Inc., 2011                     CP 00 10 10 12
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 65 of 102 PageID# 76


      d. Pollutant Clean-up And Removal                             (5) Under this Additional Coverage, we will
         We will pay your expense to extract                            not pay for:
         "pollutants" from land or water at the                        (a) The enforcement of or compliance
         described premises if the discharge,                               with any ordinance or law which
         dispersal, seepage, migration, release or                          requires        demolition,       repair,
         escape of the "pollutants" is caused by or                         replacement,            reconstruction,
         results from a Covered Cause of Loss that                          remodeling      or    remediation     of
         occurs during the policy period. The                               property due to contamination by
         expenses will be paid only if they are                             "pollutants" or due to the presence,
         reported to us in writing within 180 days of                       growth, proliferation, spread or any
         the date on which the Covered Cause of                             activity of "fungus", wet or dry rot or
         Loss occurs.                                                       bacteria; or
         This Additional Coverage does not apply to                    (b) Any costs associated with the
         costs to test for, monitor or assess the                           enforcement of or compliance with
         existence, concentration or effects of                             an ordinance or law which requires
         "pollutants". But we will pay for testing                          any insured or others to test for,
         which is performed in the course of                                monitor, clean up, remove, contain,
         extracting the "pollutants" from the land or                       treat, detoxify or neutralize, or in any
         water.                                                             way respond to, or assess the
         The most we will pay under this Additional                         effects of "pollutants", "fungus", wet
         Coverage for each described premises is                            or dry rot or bacteria.
         $10,000 for the sum of all covered                         (6) The most we will pay under this
         expenses arising out of Covered Causes of                      Additional Coverage, for each described
         Loss occurring during each separate 12-                        building insured under this Coverage
         month period of this policy.                                   Form, is $10,000 or 5% of the Limit of
      e. Increased Cost Of Construction                                 Insurance applicable to that building,
                                                                        whichever is less. If a damaged building
        (1) This Additional Coverage applies only to                    is covered under a blanket Limit of
            buildings to which the Replacement                          Insurance which applies to more than
            Cost Optional Coverage applies.                             one building or item of property, then the
        (2) In the event of damage by a Covered                         most we will pay under this Additional
            Cause of Loss to a building that is                         Coverage, for that damaged building, is
            Covered Property, we will pay the                           the lesser of $10,000 or 5% times the
            increased costs incurred to comply with                     value of the damaged building as of the
            the minimum standards of an ordinance                       time of loss times the applicable
            or law in the course of repair, rebuilding                  Coinsurance percentage.
            or replacement of damaged parts of that                     The amount payable under this
            property, subject to the limitations stated                 Additional Coverage is additional
            in e.(3) through e.(9) of this Additional                   insurance.
            Coverage.
                                                                    (7) With respect        to    this    Additional
        (3) The ordinance or law referred to in e.(2)                   Coverage:
            of this Additional Coverage is an
            ordinance or law that regulates the                        (a) We will not pay for the Increased
            construction or repair of buildings or                         Cost of Construction:
            establishes zoning or land use                                  (i) Until the property is actually
            requirements at the described premises                              repaired or replaced at the same
            and is in force at the time of loss.                                or another premises; and
        (4) Under this Additional Coverage, we will                        (ii) Unless the repair or replacement
            not pay any costs due to an ordinance                               is made as soon as reasonably
            or law that:                                                        possible after the loss or
           (a) You were required to comply with                                 damage, not to exceed two
               before the loss, even when the                                   years. We may extend this period
               building was undamaged; and                                      in writing during the two years.
           (b) You failed to comply with.




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                          Page 5 of 16
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 66 of 102 PageID# 77


           (b) If the building is repaired or replaced               (3) The Covered Causes of Loss applicable
                at the same premises, or if you elect                    to Your Business Personal Property
                to rebuild at another premises, the                      apply to this Additional Coverage,
                most we will pay for the Increased                       Electronic Data, subject to the following:
                Cost of Construction, subject to the                    (a) If the Causes Of Loss – Special
                provisions of e.(6) of this Additional                      Form applies, coverage under this
                Coverage, is the increased cost of                          Additional    Coverage,    Electronic
                construction at the same premises.                          Data, is limited to the "specified
           (c) If the ordinance or law requires                             causes of loss" as defined in that
                relocation to another premises, the                         form and Collapse as set forth in that
                most we will pay for the Increased                          form.
                Cost of Construction, subject to the                    (b) If the Causes Of Loss – Broad Form
                provisions of e.(6) of this Additional                      applies,    coverage    under     this
                Coverage, is the increased cost of                          Additional    Coverage,    Electronic
                construction at the new premises.                           Data, includes Collapse as set forth
        (8) This Additional Coverage is not subject                         in that form.
            to the terms of the Ordinance Or Law                        (c) If the Causes Of Loss form is
            Exclusion to the extent that such                               endorsed to add a Covered Cause of
            Exclusion would conflict with the                               Loss, the additional Covered Cause
            provisions of this Additional Coverage.                         of Loss does not apply to the
        (9) The costs addressed in the Loss                                 coverage provided under this
            Payment and Valuation Conditions and                            Additional     Coverage,     Electronic
            the     Replacement       Cost     Optional                     Data.
            Coverage, in this Coverage Form, do                         (d) The Covered Causes of Loss include
            not include the increased cost                                  a virus, harmful code or similar
            attributable to enforcement of or                               instruction introduced into or enacted
            compliance with an ordinance or law.                            on a computer system (including
            The amount payable under this                                   electronic data) or a network to
            Additional Coverage, as stated in e.(6)                         which it is connected, designed to
            of this Additional Coverage, is not                             damage or destroy any part of the
            subject to such limitation.                                     system or disrupt its normal
      f. Electronic Data                                                    operation. But there is no coverage
        (1) Under      this   Additional    Coverage,                       for loss or damage caused by or
            electronic data has the meaning                                 resulting from manipulation of a
            described under Property Not Covered,                           computer         system      (including
            Electronic      Data.    This    Additional                     electronic data) by any employee,
            Coverage does not apply to your "stock"                         including a temporary or leased
            of prepackaged software, or to                                  employee, or by an entity retained by
            electronic data which is integrated in                          you or for you to inspect, design,
            and operates or controls the building's                         install, modify, maintain, repair or
            elevator, lighting, heating, ventilation, air                   replace that system.
            conditioning or security system.
        (2) Subject to the provisions of this
            Additional Coverage, we will pay for the
            cost to replace or restore electronic data
            which has been destroyed or corrupted
            by a Covered Cause of Loss. To the
            extent that electronic data is not
            replaced or restored, the loss will be
            valued at the cost of replacement of the
            media on which the electronic data was
            stored, with blank media of substantially
            identical type.




Page 6 of 16                          © Insurance Services Office, Inc., 2011                     CP 00 10 10 12
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 67 of 102 PageID# 78


         (4) The most we will pay under this                        (2) Your Business Personal Property
             Additional Coverage, Electronic Data, is                  (a) If this policy covers Your Business
             $2,500 (unless a higher limit is shown in                     Personal Property, you may extend
             the Declarations) for all loss or damage                      that insurance to apply to:
             sustained in any one policy year,
             regardless of the number of occurrences                       (i) Business    personal     property,
             of loss or damage or the number of                                including such property that you
             premises,     locations    or   computer                          newly acquire, at any location
             systems involved. If loss payment on the                          you acquire other than at fairs,
             first occurrence does not exhaust this                            trade shows or exhibitions; or
             amount, then the balance is available for                     (ii) Business     personal    property,
             subsequent loss or damage sustained in                             including such property that you
             but not after that policy year. With                               newly acquire, located at your
             respect to an occurrence which begins                              newly constructed or acquired
             in one policy year and continues or                                buildings    at    the    location
             results in additional loss or damage in a                          described in the Declarations.
             subsequent policy year(s), all loss or                         The most we will pay for loss or
             damage is deemed to be sustained in                            damage under this Extension is
             the policy year in which the occurrence                        $100,000 at each building.
             began.
                                                                       (b) This Extension does not apply to:
   5. Coverage Extensions
                                                                           (i) Personal property of others that
      Except as otherwise provided, the following                              is temporarily in your possession
      Extensions apply to property located in or on
                                                                               in the course of installing or
      the building described in the Declarations or in                         performing     work    on   such
      the open (or in a vehicle) within 100 feet of the                        property; or
      described premises.
                                                                           (ii) Personal property of others that
      If a Coinsurance percentage of 80% or more,                               is temporarily in your possession
      or a Value Reporting period symbol, is shown
                                                                                in     the   course     of   your
      in the Declarations, you may extend the                                   manufacturing or wholesaling
      insurance provided by this Coverage Part as                               activities.
      follows:
                                                                    (3) Period Of Coverage
      a. Newly Acquired Or Constructed
         Property                                                       With respect to insurance provided
                                                                        under this Coverage Extension for
         (1) Buildings                                                  Newly      Acquired     Or  Constructed
             If this policy covers Building, you may                    Property, coverage will end when any of
             extend that insurance to apply to:                         the following first occurs:
            (a) Your new buildings while being built                   (a) This policy expires;
                on the described premises; and
                                                                       (b) 30 days expire after you acquire the
            (b) Buildings you acquire at locations,                        property or begin construction of that
                other than the described premises,                         part of the building that would qualify
                intended for:                                              as covered property; or
                 (i) Similar use as the building                       (c) You report values to us.
                     described in the Declarations; or
                                                                        We will charge you additional premium
               (ii) Use as a warehouse.                                 for values reported from the date you
             The most we will pay for loss or damage                    acquire    the    property    or   begin
             under this Extension is $250,000 at                        construction of that part of the building
             each building.                                             that would qualify as covered property.




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                        Page 7 of 16
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 68 of 102 PageID# 79


      b. Personal Effects And Property Of Others                d. Property Off-premises
         You may extend the insurance that applies                (1) You may extend the insurance provided
         to Your Business Personal Property to                        by this Coverage Form to apply to your
         apply to:                                                    Covered Property while it is away from
        (1) Personal effects owned by you, your                       the described premises, if it is:
            officers, your partners or members, your                  (a) Temporarily at a location you do not
            managers or your employees. This                              own, lease or operate;
            Extension does not apply to loss or                       (b) In storage at a location you lease,
            damage by theft.                                              provided the lease was executed
        (2) Personal property of others in your care,                     after the beginning of the current
            custody or control.                                           policy term; or
         The most we will pay for loss or damage                      (c) At any fair, trade show or exhibition.
         under this Extension is $2,500 at each                    (2) This Extension does not apply to
         described premises. Our payment for loss                      property:
         of or damage to personal property of others
         will only be for the account of the owner of                 (a) In or on a vehicle; or
         the property.                                                (b) In the care, custody or control of
      c. Valuable Papers And Records (Other                               your salespersons, unless the
         Than Electronic Data)                                            property is in such care, custody or
                                                                          control at a fair, trade show or
        (1) You may extend the insurance that                             exhibition.
            applies to Your Business Personal
            Property to apply to the cost to replace               (3) The most we will pay for loss or damage
            or restore the lost information on                         under this Extension is $10,000.
            valuable papers and records for which               e. Outdoor Property
            duplicates do not exist. But this                      You may extend the insurance provided by
            Extension does not apply to valuable                   this Coverage Form to apply to your
            papers and records which exist as                      outdoor fences, radio and television
            electronic data. Electronic data has the               antennas (including satellite dishes), trees,
            meaning described under Property Not                   shrubs and plants (other than trees, shrubs
            Covered, Electronic Data.                              or plants which are "stock" or are part of a
        (2) If the Causes Of Loss – Special Form                   vegetated roof), including debris removal
            applies, coverage under this Extension                 expense, caused by or resulting from any of
            is limited to the "specified causes of                 the following causes of loss if they are
            loss" as defined in that form and                      Covered Causes of Loss:
            Collapse as set forth in that form.
                                                                  (1) Fire;
        (3) If the Causes Of Loss – Broad Form                    (2) Lightning;
            applies, coverage under this Extension
            includes Collapse as set forth in that                (3) Explosion;
            form.                                                 (4) Riot or Civil Commotion; or
        (4) Under this Extension, the most we will                (5) Aircraft.
            pay to replace or restore the lost
            information is $2,500 at each described                The most we will pay for loss or damage
                                                                   under this Extension is $1,000, but not
            premises, unless a higher limit is shown
                                                                   more than $250 for any one tree, shrub or
            in the Declarations. Such amount is
                                                                   plant. These limits apply to any one
            additional insurance. We will also pay
                                                                   occurrence, regardless of the types or
            for the cost of blank material for
                                                                   number of items lost or damaged in that
            reproducing the records (whether or not
                                                                   occurrence.
            duplicates exist) and (when there is a
            duplicate) for the cost of labor to
            transcribe or copy the records. The
            costs of blank material and labor are
            subject to the applicable Limit of
            Insurance on Your Business Personal
            Property and, therefore, coverage of
            such costs is not additional insurance.




Page 8 of 16                        © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 69 of 102 PageID# 80


         Subject to all aforementioned terms and                   (2) If the applicable Covered Causes of
         limitations of coverage, this Coverage                        Loss form or endorsement contains a
         Extension includes the expense of                             limitation or exclusion concerning loss or
         removing from the described premises the                      damage from sand, dust, sleet, snow,
         debris of trees, shrubs and plants which are                  ice or rain to property in a structure,
         the property of others, except in the                         such limitation or exclusion also applies
         situation in which you are a tenant and such                  to property in a portable storage unit.
         property is owned by the landlord of the                  (3) Coverage under this Extension:
         described premises.
                                                                      (a) Will end 90 days after the business
      f. Non-owned Detached Trailers                                       personal property has been placed in
        (1) You may extend the insurance that                              the storage unit;
             applies to Your Business Personal                        (b) Does not apply if the storage unit
             Property to apply to loss or damage to                        itself has been in use at the
             trailers that you do not own, provided                        described premises for more than 90
             that:                                                         consecutive days, even if the
           (a) The trailer is used in your business;                       business personal property has been
           (b) The trailer is in your care, custody or                     stored there for 90 or fewer days as
               control at the premises described in                        of the time of loss or damage.
               the Declarations; and                               (4) Under this Extension, the most we will
           (c) You have a contractual responsibility                   pay for the total of all loss or damage to
               to pay for loss or damage to the                        business personal property is $10,000
               trailer.                                                (unless a higher limit is indicated in the
                                                                       Declarations for such Extension)
        (2) We will not pay for any loss or damage                     regardless of the number of storage
            that occurs:                                               units. Such limit is part of, not in addition
           (a) While the trailer is attached to any                    to, the applicable Limit of Insurance on
               motor    vehicle     or    motorized                    Your Business Personal Property.
               conveyance, whether or not the                          Therefore,      payment        under     this
               motor    vehicle     or    motorized                    Extension will not increase the
               conveyance is in motion;                                applicable Limit of Insurance on Your
           (b) During    hitching  or    unhitching                    Business Personal Property.
               operations, or when a trailer                       (5) This Extension does not apply to loss or
               becomes accidentally unhitched from                     damage otherwise covered under this
               a motor vehicle or motorized                            Coverage Form or any endorsement to
               conveyance.                                             this Coverage Form or policy, and does
                                                                       not apply to loss or damage to the
        (3) The most we will pay for loss or damage
            under this Extension is $5,000, unless a                   storage unit itself.
            higher limit is shown in the Declarations.          Each of these Extensions is additional
                                                                insurance unless otherwise indicated. The
        (4) This insurance is excess over the
                                                                Additional Condition, Coinsurance, does not
            amount due (whether you can collect on
                                                                apply to these Extensions.
            it or not) from any other insurance
            covering such property.                       B. Exclusions And Limitations
      g. Business Personal Property Temporarily              See applicable Causes Of Loss form as shown in
         In Portable Storage Units                           the Declarations.
        (1) You may extend the insurance that             C. Limits Of Insurance
            applies to Your Business Personal                The most we will pay for loss or damage in any
            Property to apply to such property while         one occurrence is the applicable Limit Of
            temporarily stored in a portable storage         Insurance shown in the Declarations.
            unit (including a detached trailer)
            located within 100 feet of the building or       The most we will pay for loss or damage to
            structure described in the Declarations          outdoor signs, whether or not the sign is attached
            or within 100 feet of the premises               to a building, is $2,500 per sign in any one
            described in the Declarations, whichever         occurrence.
            distance is greater.




CP 00 10 10 12                      © Insurance Services Office, Inc., 2011                          Page 9 of 16
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 70 of 102 PageID# 81


   The amounts of insurance stated in the following           Total amount of loss payable:
   Additional Coverages apply in accordance with the          $59,850 + $80,000 = $139,850
   terms of such coverages and are separate from
   the Limit(s) Of Insurance shown in the                     Example 2
   Declarations for any other coverage:                       (This example, too, assumes there is no Coinsurance
   1. Fire Department Service Charge;                         penalty.)
   2. Pollutant Clean-up And Removal;                         The Deductible and Limits of Insurance are the same
                                                              as those in Example 1.
   3. Increased Cost Of Construction; and
   4. Electronic Data.                                        Loss to Building 1:                        $ 70,000
   Payments under the Preservation Of Property                  (Exceeds Limit of Insurance plus Deductible)
   Additional Coverage will not increase the                  Loss to Building 2:                        $ 90,000
   applicable Limit of Insurance.                               (Exceeds Limit of Insurance plus Deductible)
D. Deductible                                                 Loss Payable – Building 1:                 $ 60,000
   In any one occurrence of loss or damage                      (Limit of Insurance)
   (hereinafter referred to as loss), we will first reduce    Loss Payable – Building 2:                 $ 80,000
   the amount of loss if required by the Coinsurance
   Condition or the Agreed Value Optional Coverage.             (Limit of Insurance)
   If the adjusted amount of loss is less than or equal       Total amount of loss payable:              $ 140,000
   to the Deductible, we will not pay for that loss. If       E. Loss Conditions
   the adjusted amount of loss exceeds the
   Deductible, we will then subtract the Deductible              The following conditions apply in addition to the
   from the adjusted amount of loss and will pay the             Common Policy Conditions and the Commercial
   resulting amount or the Limit of Insurance,                   Property Conditions:
   whichever is less.                                            1. Abandonment
   When the occurrence involves loss to more than                   There can be no abandonment of any property
   one item of Covered Property and separate Limits                 to us.
   of Insurance apply, the losses will not be
   combined in determining application of the                    2. Appraisal
   Deductible. But the Deductible will be applied only              If we and you disagree on the value of the
   once per occurrence.                                             property or the amount of loss, either may
                                                                    make written demand for an appraisal of the
Example 1                                                           loss. In this event, each party will select a
(This example assumes there is no Coinsurance                       competent and impartial appraiser. The two
penalty.)                                                           appraisers will select an umpire. If they cannot
                                                                    agree, either may request that selection be
Deductible:                                   $      250            made by a judge of a court having jurisdiction.
Limit of Insurance – Building 1:              $   60,000            The appraisers will state separately the value
Limit of Insurance – Building 2:              $   80,000            of the property and amount of loss. If they fail
                                                                    to agree, they will submit their differences to
Loss to Building 1:                           $   60,100            the umpire. A decision agreed to by any two
Loss to Building 2:                           $   90,000            will be binding. Each party will:
The amount of loss to Building 1 ($60,100) is less                  a. Pay its chosen appraiser; and
than the sum ($60,250) of the Limit of Insurance                    b. Bear the other expenses of the appraisal
applicable to Building 1 plus the Deductible.                           and umpire equally.
The Deductible will be subtracted from the amount of                If there is an appraisal, we will still retain our
loss in calculating the loss payable for Building 1:                right to deny the claim.
    $ 60,100                                                     3. Duties In The Event Of Loss Or Damage
    –     250                                                       a. You must see that the following are done in
    $ 59,850 Loss Payable – Building 1                                 the event of loss or damage to Covered
                                                                       Property:
The Deductible applies once per occurrence and
therefore is not subtracted in determining the amount                  (1) Notify the police if a law may have been
of loss payable for Building 2. Loss payable for                           broken.
Building 2 is the Limit of Insurance of $80,000.




Page 10 of 16                           © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 71 of 102 PageID# 82


        (2) Give us prompt notice of the loss or             4. Loss Payment
            damage. Include a description of the                a. In the event of loss or damage covered by
            property involved.                                     this Coverage Form, at our option, we will
        (3) As soon as possible, give us a                         either:
            description of how, when and where the                 (1) Pay the value of lost or damaged
            loss or damage occurred.                                   property;
        (4) Take all reasonable steps to protect the               (2) Pay the cost of repairing or replacing the
            Covered Property from further damage,                      lost or damaged property, subject to b.
            and keep a record of your expenses                         below;
            necessary to protect the Covered
            Property, for consideration in the                     (3) Take all or any part of the property at an
            settlement of the claim. This will not                     agreed or appraised value; or
            increase the Limit of Insurance.                       (4) Repair, rebuild or replace the property
            However, we will not pay for any                           with other property of like kind and
            subsequent loss or damage resulting                        quality, subject to b. below.
            from a cause of loss that is not a                     We will determine the value of lost or
            Covered Cause of Loss. Also, if                        damaged property, or the cost of its repair
            feasible, set the damaged property                     or replacement, in accordance with the
            aside and in the best possible order for               applicable terms of the Valuation Condition
            examination.                                           in this Coverage Form or any applicable
        (5) At our request, give us complete                       provision which amends or supersedes the
            inventories of the damaged and                         Valuation Condition.
            undamaged property. Include quantities,
                                                                b. The cost to repair, rebuild or replace does
            costs, values and amount of loss                       not include the increased cost attributable
            claimed.                                               to enforcement of or compliance with any
        (6) As often as may be reasonably required,                ordinance     or    law     regulating    the
            permit us to inspect the property proving              construction, use or repair of any property.
            the loss or damage and examine your
                                                                c. We will give notice of our intentions within
            books and records.                                     30 days after we receive the sworn proof of
            Also, permit us to take samples of                     loss.
            damaged and undamaged property for
                                                                d. We will not pay you more than your
            inspection, testing and analysis, and                  financial interest in the Covered Property.
            permit us to make copies from your
            books and records.                                  e. We may adjust losses with the owners of
                                                                   lost or damaged property if other than you.
        (7) Send us a signed, sworn proof of loss                  If we pay the owners, such payments will
            containing the information we request to
                                                                   satisfy your claims against us for the
            investigate the claim. You must do this                owners' property. We will not pay the
            within 60 days after our request. We will
                                                                   owners more than their financial interest in
            supply you with the necessary forms.
                                                                   the Covered Property.
        (8) Cooperate with us in the investigation or           f. We may elect to defend you against suits
            settlement of the claim.                               arising from claims of owners of property.
      b. We may examine any insured under oath,                    We will do this at our expense.
         while not in the presence of any other
                                                                g. We will pay for covered loss or damage
         insured and at such times as may be                       within 30 days after we receive the sworn
         reasonably required, about any matter                     proof of loss, if you have complied with all
         relating to this insurance or the claim,                  of the terms of this Coverage Part, and:
         including an insured's books and records. In
         the event of an examination, an insured's                 (1) We have reached agreement with you
         answers must be signed.                                       on the amount of loss; or
                                                                   (2) An appraisal award has been made.




CP 00 10 10 12                      © Insurance Services Office, Inc., 2011                      Page 11 of 16
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 72 of 102 PageID# 83


      h. A party wall is a wall that separates and is                  (b) When this policy is issued to the
         common to adjoining buildings that are                            owner or general lessee of a
         owned by different parties. In settling                           building, building means the entire
         covered losses involving a party wall, we                         building. Such building is vacant
         will pay a proportion of the loss to the party                    unless at least 31% of its total
         wall based on your interest in the wall in                        square footage is:
         proportion to the interest of the owner of the                    (i) Rented to a lessee or sublessee
         adjoining building. However, if you elect to                          and used by the lessee or
         repair or replace your building and the                               sublessee     to  conduct    its
         owner of the adjoining building elects not to                         customary operations; and/or
         repair or replace that building, we will pay
         you the full value of the loss to the party                       (ii) Used by the building owner to
         wall, subject to all applicable policy                                 conduct customary operations.
         provisions including Limits of Insurance, the              (2) Buildings    under    construction    or
         Valuation and Coinsurance Conditions and                       renovation are not considered vacant.
         all other provisions of this Loss Payment               b. Vacancy Provisions
         Condition. Our payment under the
         provisions of this paragraph does not alter                If the building where loss or damage occurs
         any right of subrogation we may have                       has been vacant for more than 60
         against any entity, including the owner or                 consecutive days before that loss or
         insurer of the adjoining building, and does                damage occurs:
         not alter the terms of the Transfer Of Rights              (1) We will not pay for any loss or damage
         Of Recovery Against Others To Us                               caused by any of the following, even if
         Condition in this policy.                                      they are Covered Causes of Loss:
   5. Recovered Property                                               (a) Vandalism;
      If either you or we recover any property after                   (b) Sprinkler leakage, unless you have
      loss settlement, that party must give the other                      protected    the   system   against
      prompt notice. At your option, the property will                     freezing;
      be returned to you. You must then return to us
      the amount we paid to you for the property. We                   (c) Building glass breakage;
      will pay recovery expenses and the expenses                      (d) Water damage;
      to repair the recovered property, subject to the                 (e) Theft; or
      Limit of Insurance.
                                                                        (f) Attempted theft.
   6. Vacancy
                                                                    (2) With respect to Covered Causes of Loss
      a. Description Of Terms                                           other than those listed in b.(1)(a)
         (1) As used in this Vacancy Condition, the                     through b.(1)(f) above, we will reduce
              term building and the term vacant have                    the amount we would otherwise pay for
              the meanings set forth in (1)(a) and                      the loss or damage by 15%.
              (1)(b) below:                                   7. Valuation
            (a) When this policy is issued to a                  We will determine the value of Covered
                tenant, and with respect to that                 Property in the event of loss or damage as
                tenant's interest in Covered Property,           follows:
                building means the unit or suite
                rented or leased to the tenant. Such             a. At actual cash value as of the time of loss
                building is vacant when it does not                 or damage, except as provided in b., c., d.
                contain enough business personal                    and e. below.
                property to conduct customary                    b. If the Limit of Insurance for Building
                operations.                                         satisfies    the     Additional  Condition,
                                                                    Coinsurance, and the cost to repair or
                                                                    replace the damaged building property is
                                                                    $2,500 or less, we will pay the cost of
                                                                    building repairs or replacement.




Page 12 of 16                        © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 73 of 102 PageID# 84


         The cost of building repairs or replacement                 Instead, we will determine the most we will
         does not include the increased cost                         pay using the following steps:
         attributable   to    enforcement     of    or              (1) Multiply the value of Covered Property
         compliance with any ordinance or law                           at the time of loss by the Coinsurance
         regulating the construction, use or repair of                  percentage;
         any property.
                                                                    (2) Divide the Limit of Insurance of the
         However, the following property will be                        property by the figure determined in
         valued at the actual cash value, even when                     Step (1);
         attached to the building:
                                                                    (3) Multiply the total amount of loss, before
         (1) Awnings or floor coverings;                                the application of any deductible, by the
         (2) Appliances for refrigerating, ventilating,                 figure determined in Step (2); and
             cooking, dishwashing or laundering; or                 (4) Subtract the deductible from the figure
        (3) Outdoor equipment or furniture.                             determined in Step (3).
      c. "Stock" you have sold but not delivered at                  We will pay the amount determined in Step
         the selling price less discounts and                        (4) or the Limit of Insurance, whichever is
         expenses you otherwise would have had.                      less. For the remainder, you will either have
      d. Glass at the cost of replacement with                       to rely on other insurance or absorb the
         safety-glazing material if required by law.                 loss yourself.
      e. Tenants' Improvements and Betterments at:         Example 1 (Underinsurance)
        (1) Actual cash value of the lost or               When:     The value of the property is:       $ 250,000
            damaged property if you make repairs                     The Coinsurance percentage
            promptly.                                                for it is:                               80%
         (2) A proportion of your original cost if you               The Limit of Insurance for it is:   $ 100,000
             do not make repairs promptly. We will
             determine the proportionate value as                    The Deductible is:                  $     250
             follows:                                                The amount of loss is:              $ 40,000
            (a) Multiply the original cost by the          Step (1): $250,000 x 80% = $200,000
                number of days from the loss or                      (the minimum amount of insurance to
                damage to the expiration of the                      meet your Coinsurance requirements)
                lease; and
                                                           Step (2): $100,000  $200,000 = .50
            (b) Divide the amount determined in (a)        Step (3): $40,000 x .50 = $20,000
                above by the number of days from
                the installation of improvements to        Step (4): $20,000 – $250 = $19,750
                the expiration of the lease.               We will pay no more than $19,750. The remaining
             If your lease contains a renewal option,      $20,250 is not covered.
             the expiration of the renewal option          Example 2 (Adequate Insurance)
             period will replace the expiration of the
             lease in this procedure.                      When:     The value of the property is:       $ 250,000
         (3) Nothing if others pay for repairs or                    The Coinsurance percentage
             replacement.                                            for it is:                               80%
F. Additional Conditions                                             The Limit of Insurance for it is:   $ 200,000
   The following conditions apply in addition to the                 The Deductible is:                  $     250
   Common Policy Conditions and the Commercial                       The amount of loss is:              $ 40,000
   Property Conditions:
                                                           The minimum amount of insurance to meet your
   1. Coinsurance                                          Coinsurance requirement is $200,000 ($250,000 x
      If a Coinsurance percentage is shown in the          80%). Therefore, the Limit of Insurance in this
      Declarations, the following condition applies:       example is adequate, and no penalty applies. We will
                                                           pay no more than $39,750 ($40,000 amount of loss
      a. We will not pay the full amount of any loss if    minus the deductible of $250).
         the value of Covered Property at the time of
         loss times the Coinsurance percentage
         shown for it in the Declarations is greater
         than the Limit of Insurance for the property.




CP 00 10 10 12                       © Insurance Services Office, Inc., 2011                         Page 13 of 16
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 74 of 102 PageID# 85


        b. If one Limit of Insurance applies to two or                 (2) Submits a signed, sworn proof of loss
           more separate items, this condition will                        within 60 days after receiving notice
           apply to the total of all property to which the                 from us of your failure to do so; and
           limit applies.                                              (3) Has notified us of any change in
Example 3                                                                  ownership, occupancy or substantial
                                                                           change in risk known to the
When:      The value of the property is:                                   mortgageholder.
           Building at Location 1:             $ 75,000                 All of the terms of this Coverage Part will
           Building at Location 2:             $ 100,000                then apply directly to the mortgageholder.
           Personal Property                                        e. If we pay the mortgageholder for any loss
           at Location 2:                      $ 75,000                or damage and deny payment to you
                                               $ 250,000               because of your acts or because you have
                                                                       failed to comply with the terms of this
           The Coinsurance percentage
                                                                       Coverage Part:
           for it is:                                90%
           The Limit of Insurance for                                  (1) The mortgageholder's rights under the
           Buildings and Personal Property                                 mortgage will be transferred to us to the
           at Locations 1 and 2 is:            $ 180,000                   extent of the amount we pay; and
           The Deductible is:                  $ 1,000                 (2) The mortgageholder's right to recover
                                                                           the full amount of the mortgageholder's
           The amount of loss is:                                          claim will not be impaired.
           Building at Location 2:             $ 30,000
                                                                        At our option, we may pay to the
           Personal Property                                            mortgageholder the whole principal on the
           at Location 2:                      $ 20,000                 mortgage plus any accrued interest. In this
                                               $ 50,000                 event, your mortgage and note will be
Step (1): $250,000 x 90% = $225,000                                     transferred to us and you will pay your
                                                                        remaining mortgage debt to us.
          (the minimum amount of insurance to
          meet your Coinsurance requirements                         f. If we cancel this policy, we will give written
          and to avoid the penalty shown below)                         notice to the mortgageholder at least:
Step (2): $180,000  $225,000 = .80                                    (1) 10 days before the effective date of
                                                                           cancellation if we cancel for your
Step (3): $50,000 x .80 = $40,000
                                                                           nonpayment of premium; or
Step (4): $40,000 – $1,000 = $39,000
                                                                       (2) 30 days before the effective date of
We will pay no more than $39,000. The remaining                            cancellation if we cancel for any other
$11,000 is not covered.                                                    reason.
   2. Mortgageholders                                               g. If we elect not to renew this policy, we will
      a. The term mortgageholder includes trustee.                     give written notice to the mortgageholder at
                                                                       least 10 days before the expiration date of
      b. We will pay for covered loss of or damage                     this policy.
         to buildings or structures to each
         mortgageholder shown in the Declarations             G. Optional Coverages
         in their order of precedence, as interests              If shown as applicable in the Declarations, the
         may appear.                                             following Optional Coverages apply separately to
        c. The mortgageholder has the right to receive           each item:
           loss payment even if the mortgageholder               1. Agreed Value
           has started foreclosure or similar action on             a. The Additional Condition, Coinsurance,
           the building or structure.                                  does not apply to Covered Property to
        d. If we deny your claim because of your acts                  which this Optional Coverage applies. We
           or because you have failed to comply with                   will pay no more for loss of or damage to
           the terms of this Coverage Part, the                        that property than the proportion that the
           mortgageholder will still have the right to                 Limit of Insurance under this Coverage Part
           receive loss payment if the mortgageholder:                 for the property bears to the Agreed Value
          (1) Pays any premium due under this                          shown for it in the Declarations.
              Coverage Part at our request if you
              have failed to do so;




Page 14 of 16                           © Insurance Services Office, Inc., 2011                      CP 00 10 10 12
      Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 75 of 102 PageID# 86


         b. If the expiration date for this Optional                   (4) "Stock", unless the Including "Stock"
            Coverage shown in the Declarations is not                      option is shown in the Declarations.
            extended,    the    Additional    Condition,                Under the terms of this Replacement Cost
            Coinsurance, is reinstated and this Optional                Optional Coverage, tenants' improvements
            Coverage expires.                                           and betterments are not considered to be
         c. The terms of this Optional Coverage apply                   the personal property of others.
            only to loss or damage that occurs:                     c. You may make a claim for loss or damage
           (1) On or after the effective date of this                  covered by this insurance on an actual cash
               Optional Coverage; and                                  value basis instead of on a replacement
           (2) Before the Agreed Value expiration date                 cost basis. In the event you elect to have
               shown in the Declarations or the policy                 loss or damage settled on an actual cash
               expiration date, whichever occurs first.                value basis, you may still make a claim for
                                                                       the additional coverage this Optional
      2. Inflation Guard                                               Coverage provides if you notify us of your
         a. The Limit of Insurance for property to which               intent to do so within 180 days after the loss
             this Optional Coverage applies will                       or damage.
             automatically increase by the annual                   d. We will not pay on a replacement cost basis
             percentage shown in the Declarations.                     for any loss or damage:
         b. The amount of increase will be:                            (1) Until the lost or damaged property is
           (1) The Limit of Insurance that applied on                      actually repaired or replaced; and
               the most recent of the policy inception                 (2) Unless the repair or replacement is
               date, the policy anniversary date, or any                   made as soon as reasonably possible
               other policy change amending the Limit                      after the loss or damage.
               of Insurance, times
                                                                        With respect to tenants' improvements and
           (2) The percentage of annual increase                        betterments, the following also apply:
               shown in the Declarations, expressed as
               a decimal (example: 8% is .08), times                   (3) If the conditions in d.(1) and d.(2) above
                                                                           are not met, the value of tenants'
           (3) The number of days since the beginning                      improvements and betterments will be
               of the current policy year or the effective                 determined as a proportion of your
               date of the most recent policy change                       original cost, as set forth in the
               amending the Limit of Insurance, divided                    Valuation Loss Condition of this
               by 365.                                                     Coverage Form; and
Example                                                                (4) We will not pay for loss or damage to
If:     The applicable Limit of Insurance is:   $ 100,000                  tenants' improvements and betterments
                                                                           if others pay for repairs or replacement.
        The annual percentage increase is:            8%
                                                                    e. We will not pay more for loss or damage on
        The number of days since the                                   a replacement cost basis than the least of
        beginning of the policy year
                                                                       (1), (2) or (3), subject to f. below:
        (or last policy change) is:                   146
                                                                       (1) The Limit of Insurance applicable to the
        The amount of increase is:
                                                                           lost or damaged property;
        $100,000 x .08 x 146  365 =            $   3,200
                                                                       (2) The cost to replace the lost or damaged
      3. Replacement Cost                                                  property with other property:
         a. Replacement Cost (without deduction for                       (a) Of comparable material and quality;
            depreciation) replaces Actual Cash Value in                       and
            the Valuation Loss Condition of this
                                                                          (b) Used for the same purpose; or
            Coverage Form.
                                                                       (3) The amount actually spent that is
         b. This Optional Coverage does not apply to:
                                                                           necessary to repair or replace the lost or
           (1) Personal property of others;                                damaged property.
           (2) Contents of a residence;                                 If a building is rebuilt at a new premises, the
           (3) Works of art, antiques or rare articles,                 cost described in e.(2) above is limited to
               including etchings, pictures, statuary,                  the cost which would have been incurred if
               marbles, bronzes, porcelains and bric-a-                 the building had been rebuilt at the original
               brac; or                                                 premises.




CP 00 10 10 12                          © Insurance Services Office, Inc., 2011                        Page 15 of 16
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 76 of 102 PageID# 87


      f. The cost of repair or replacement does not       H. Definitions
         include the increased cost attributable to          1. "Fungus" means any type or form of fungus,
         enforcement of or compliance with any                  including mold or mildew, and any mycotoxins,
         ordinance     or    law     regulating    the          spores, scents or by-products produced or
         construction, use or repair of any property.           released by fungi.
   4. Extension Of Replacement Cost To                       2. "Pollutants" means any solid, liquid, gaseous or
      Personal Property Of Others                               thermal irritant or contaminant, including
      a. If the Replacement Cost Optional Coverage              smoke, vapor, soot, fumes, acids, alkalis,
         is shown as applicable in the Declarations,            chemicals and waste. Waste includes materials
         then this Extension may also be shown as               to be recycled, reconditioned or reclaimed.
         applicable. If the Declarations show this           3. "Stock" means merchandise held in storage or
         Extension as applicable, then Paragraph                for sale, raw materials and in-process or
         3.b.(1) of the Replacement Cost Optional               finished goods, including supplies used in their
         Coverage is deleted and all other provisions           packing or shipping.
         of the Replacement Cost Optional
         Coverage apply to replacement cost on
         personal property of others.
      b. With respect to replacement cost on the
         personal property of others, the following
         limitation applies:
         If an item(s) of personal property of others
         is subject to a written contract which
         governs your liability for loss or damage to
         that item(s), then valuation of that item(s)
         will be based on the amount for which you
         are liable under such contract, but not to
         exceed the lesser of the replacement cost
         of the property or the applicable Limit of
         Insurance.




Page 16 of 16                       © Insurance Services Office, Inc., 2011                    CP 00 10 10 12
                                                                                      COMMERCIAL PROPERTY
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page                                      CP 00 3088
                                                                                     77 of 102 PageID#    10 12



              BUSINESS INCOME (AND EXTRA EXPENSE)
                         COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.
Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the company providing this insurance.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Definitions.


A. Coverage                                                         With respect to the requirements set forth in
   1. Business Income                                               the preceding paragraph, if you occupy only
                                                                    part of a building, your premises means:
      Business Income means the:
                                                                          (a) The portion of the building which you
      a. Net Income (Net Profit or Loss before                                rent, lease or occupy;
         income taxes) that would have been earned
         or incurred; and                                                 (b) The area within 100 feet of the
                                                                              building or within 100 feet of the
      b. Continuing normal operating            expenses                      premises      described      in    the
         incurred, including payroll.                                         Declarations, whichever distance is
      For manufacturing risks, Net Income includes                            greater (with respect to loss of or
      the net sales value of production.                                      damage to personal property in the
      Coverage is provided as described and limited                           open or personal property in a
      below for one or more of the following options                          vehicle); and
      for which a Limit Of Insurance is shown in the                      (c) Any area within the building or at the
      Declarations:                                                           described premises, if that area
                                                                              services, or is used to gain access
         (1) Business    Income     Including    "Rental
             Value".                                                          to, the portion of the building which
                                                                              you rent, lease or occupy.
         (2) Business Income Other Than "Rental
             Value".                                            2. Extra Expense
                                                                   a. Extra Expense Coverage is provided at the
         (3) "Rental Value".
                                                                      premises described in the Declarations only
      If option (1) above is selected, the term                       if the Declarations show that Business
      Business Income will include "Rental Value". If                 Income Coverage applies at that premises.
      option (3) above is selected, the term Business
      Income will mean "Rental Value" only.                         b. Extra Expense means necessary expenses
                                                                       you incur during the "period of restoration"
      If Limits of Insurance are shown under more                      that you would not have incurred if there
      than one of the above options, the provisions                    had been no direct physical loss or damage
      of this Coverage Part apply separately to each.                  to property caused by or resulting from a
      We will pay for the actual loss of Business                      Covered Cause of Loss.
      Income you sustain due to the necessary                          We will pay Extra Expense (other than the
      "suspension" of your "operations" during the                     expense to repair or replace property) to:
      "period of restoration". The "suspension" must
      be caused by direct physical loss of or damage                  (1) Avoid or minimize the "suspension" of
                                                                          business and to continue operations at
      to property at premises which are described in
                                                                          the    described     premises     or  at
      the Declarations and for which a Business
                                                                          replacement premises or temporary
      Income Limit Of Insurance is shown in the
                                                                          locations, including relocation expenses
      Declarations. The loss or damage must be
                                                                          and costs to equip and operate the
      caused by or result from a Covered Cause of
                                                                          replacement location or temporary
      Loss. With respect to loss of or damage to
                                                                          location.
      personal property in the open or personal
      property in a vehicle, the described premises
      include the area within 100 feet of such
      premises.




CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                           Page 1 of 9
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 78 of 102 PageID# 89


        (2) Minimize the "suspension" of business if           5. Additional Coverages
            you cannot continue "operations".                     a. Civil Authority
         We will also pay Extra Expense to repair or                 In this Additional Coverage, Civil Authority,
         replace property, but only to the extent it                 the described premises are premises to
         reduces the amount of loss that otherwise                   which this Coverage Form applies, as
         would have been payable under this                          shown in the Declarations.
         Coverage Form.
                                                                      When a Covered Cause of Loss causes
   3. Covered Causes Of Loss, Exclusions And                          damage to property other than property at
      Limitations                                                     the described premises, we will pay for the
      See applicable Causes Of Loss form as shown                     actual loss of Business Income you sustain
      in the Declarations.                                            and necessary Extra Expense caused by
   4. Additional Limitation – Interruption Of                         action of civil authority that prohibits access
      Computer Operations                                             to the described premises, provided that
                                                                      both of the following apply:
      a. Coverage for Business Income does not
         apply when a "suspension" of "operations"                   (1) Access to the area immediately
         is caused by destruction or corruption of                        surrounding the damaged property is
         electronic data, or any loss or damage to                        prohibited by civil authority as a result of
         electronic data, except as provided under                        the damage, and the described
         the Additional Coverage, Interruption Of                         premises are within that area but are not
         Computer Operations.                                             more than one mile from the damaged
                                                                          property; and
      b. Coverage for Extra Expense does not apply
         when action is taken to avoid or minimize a                 (2) The action of civil authority is taken in
         "suspension" of "operations" caused by                           response      to      dangerous      physical
         destruction or corruption of electronic data,                    conditions resulting from the damage or
         or any loss or damage to electronic data,                        continuation of the Covered Cause of
         except as provided under the Additional                          Loss that caused the damage, or the
         Coverage, Interruption Of Computer                               action is taken to enable a civil authority
         Operations.                                                      to have unimpeded access to the
                                                                          damaged property.
      c. Electronic data means information, facts or
         computer programs stored as or on,                           Civil Authority Coverage for Business
         created or used on, or transmitted to or                     Income will begin 72 hours after the time of
         from computer software (including systems                    the first action of civil authority that prohibits
         and applications software), on hard or                       access to the described premises and will
         floppy disks, CD-ROMs, tapes, drives, cells,                 apply for a period of up to four consecutive
         data processing devices or any other                         weeks from the date on which such
         repositories of computer software which are                  coverage began.
         used      with     electronically    controlled              Civil Authority Coverage for Extra Expense
         equipment. The term computer programs,                       will begin immediately after the time of the
         referred to in the foregoing description of                  first action of civil authority that prohibits
         electronic data, means a set of related                      access to the described premises and will
         electronic instructions which direct the                     end:
         operations and functions of a computer or                   (1) Four consecutive weeks after the date
         device connected to it, which enable the                        of that action; or
         computer or device to receive, process,
         store, retrieve or send data.                               (2) When your Civil Authority Coverage for
                                                                         Business Income ends;
      d. This Additional Limitation does not apply
         when loss or damage to electronic data                      whichever is later.
         involves only electronic data which is
         integrated in and operates or controls a
         building's    elevator,    lighting,  heating,
         ventilation, air conditioning or security
         system.




Page 2 of 9                           © Insurance Services Office, Inc., 2011                        CP 00 30 10 12
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 79 of 102 PageID# 90


      b. Alterations And New Buildings                                  However, Extended Business Income
         We will pay for the actual loss of Business                    does not apply to loss of Business
         Income you sustain and necessary Extra                         Income incurred as a result of
         Expense you incur due to direct physical                       unfavorable business conditions caused
         loss or damage at the described premises                       by the impact of the Covered Cause of
         caused by or resulting from any Covered                        Loss in the area where the described
         Cause of Loss to:                                              premises are located.
        (1) New buildings or structures, whether                        Loss of Business Income must be
            complete or under construction;                             caused by direct physical loss or
                                                                        damage at the described premises
        (2) Alterations or additions to       existing                  caused by or resulting from any Covered
            buildings or structures; and                                Cause of Loss.
        (3) Machinery, equipment, supplies or                       (2) "Rental Value"
            building materials located on or within
            100 feet of the described premises and:                     If the necessary "suspension" of your
                                                                        "operations" produces a "Rental Value"
           (a) Used in the construction, alterations                    loss payable under this policy, we will
               or additions; or                                         pay for the actual loss of "Rental Value"
           (b) Incidental to the occupancy of new                       you incur during the period that:
               buildings.                                              (a) Begins on the date property is
         If such direct physical loss or damage                            actually repaired, rebuilt or replaced
         delays the start of "operations", the "period                     and tenantability is restored; and
         of restoration" for Business Income                           (b) Ends on the earlier of:
         Coverage will begin on the date
         "operations" would have begun if the direct                       (i) The date you could restore tenant
         physical loss or damage had not occurred.                             occupancy,    with     reasonable
                                                                               speed, to the level which would
      c. Extended Business Income                                              generate the "Rental Value" that
        (1) Business Income Other Than "Rental                                 would have existed if no direct
            Value"                                                             physical loss or damage had
            If the necessary "suspension" of your                              occurred; or
            "operations" produces a Business                              (ii) 60 consecutive days after the
            Income loss payable under this policy,                             date determined in (2)(a) above.
            we will pay for the actual loss of                          However, Extended Business Income
            Business Income you incur during the                        does not apply to loss of "Rental Value"
            period that:                                                incurred as a result of unfavorable
           (a) Begins on the date property (except                      business conditions caused by the
                "finished stock") is actually repaired,                 impact of the Covered Cause of Loss in
                rebuilt or replaced and "operations"                    the area where the described premises
                are resumed; and                                        are located.
           (b) Ends on the earlier of:                                  Loss of "Rental Value" must be caused
                                                                        by direct physical loss or damage at the
               (i) The date you could restore your
                                                                        described premises caused by or
                   "operations", with reasonable
                                                                        resulting from any Covered Cause of
                   speed, to the level which would
                                                                        Loss.
                   generate the business income
                   amount that would have existed if             d. Interruption Of Computer Operations
                   no direct physical loss or damage               (1) Under       this  Additional  Coverage,
                   had occurred; or                                     electronic data has the meaning
              (ii) 60 consecutive days after the                        described under Additional Limitation –
                   date determined in (1)(a) above.                     Interruption Of Computer Operations.




CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                        Page 3 of 9
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 80 of 102 PageID# 91


        (2) Subject to all provisions of this                          (4) The most we will pay under this
            Additional Coverage, you may extend                            Additional Coverage, Interruption Of
            the insurance that applies to Business                         Computer Operations, is $2,500 (unless
            Income and Extra Expense to apply to a                         a higher limit is shown in the
            "suspension" of "operations" caused by                         Declarations) for all loss sustained and
            an interruption in computer operations                         expense incurred in any one policy year,
            due to destruction or corruption of                            regardless     of    the    number     of
            electronic data due to a Covered Cause                         interruptions or the number of premises,
            of Loss. However, we will not provide                          locations or computer systems involved.
            coverage       under   this   Additional                       If loss payment relating to the first
            Coverage when the Additional Limitation                        interruption does not exhaust this
            – Interruption Of Computer Operations                          amount, then the balance is available for
            does not apply based on Paragraph                              loss or expense sustained or incurred as
            A.4.d. therein.                                                a result of subsequent interruptions in
        (3) With respect to the coverage provided                          that policy year. A balance remaining at
            under this Additional Coverage, the                            the end of a policy year does not
            Covered Causes of Loss are subject to                          increase the amount of insurance in the
            the following:                                                 next policy year. With respect to any
                                                                           interruption which begins in one policy
              (a) If the Causes Of Loss – Special                          year and continues or results in
                  Form applies, coverage under this                        additional loss or expense in a
                  Additional Coverage, Interruption Of                     subsequent policy year(s), all loss and
                  Computer Operations, is limited to                       expense is deemed to be sustained or
                  the "specified causes of loss" as                        incurred in the policy year in which the
                  defined in that form and Collapse as                     interruption began.
                  set forth in that form.
                                                                        (5) This Additional Coverage, Interruption
              (b) If the Causes Of Loss – Broad Form                        Of Computer Operations, does not apply
                  applies,     coverage     under     this                  to loss sustained or expense incurred
                  Additional Coverage, Interruption Of                      after the end of the "period of
                  Computer       Operations,     includes                   restoration", even if the amount of
                  Collapse as set forth in that form.                       insurance stated in (4) above has not
              (c) If the Causes Of Loss form is                             been exhausted.
                  endorsed to add a Covered Cause of             6. Coverage Extension
                  Loss, the additional Covered Cause
                  of Loss does not apply to the                     If a Coinsurance percentage of 50% or more is
                  coverage provided under this                      shown in the Declarations, you may extend the
                  Additional Coverage, Interruption Of              insurance provided by this Coverage Part as
                  Computer Operations.                              follows:
              (d) The Covered Causes of Loss include                Newly Acquired Locations
                  a virus, harmful code or similar                  a. You may extend your Business Income and
                  instruction introduced into or enacted               Extra Expense Coverages to apply to
                  on a computer system (including                      property at any location you acquire other
                  electronic data) or a network to                     than fairs or exhibitions.
                  which it is connected, designed to                b. The most we will pay under this Extension,
                  damage or destroy any part of the                    for the sum of Business Income loss and
                  system or disrupt its normal                         Extra Expense incurred, is $100,000 at
                  operation. But there is no coverage                  each location, unless a higher limit is shown
                  for an interruption related to                       in the Declarations.
                  manipulation of a computer system
                  (including electronic data) by any                c. Insurance under this Extension for each
                  employee, including a temporary or                   newly acquired location will end when any
                  leased employee, or by an entity                     of the following first occurs:
                  retained by you or for you to inspect,               (1) This policy expires;
                  design, install, maintain, repair or
                  replace that system.




Page 4 of 9                             © Insurance Services Office, Inc., 2011                    CP 00 30 10 12
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 81 of 102 PageID# 92


         (2) 30 days expire after you acquire or               2. Duties In The Event Of Loss
             begin to construct the property; or                  a. You must see that the following are done in
         (3) You report values to us.                                the event of loss:
          We will charge you additional premium for                  (1) Notify the police if a law may have been
          values reported from the date you acquire                      broken.
          the property.                                              (2) Give us prompt notice of the direct
      The Additional Condition, Coinsurance, does                        physical loss or damage. Include a
      not apply to this Extension.                                       description of the property involved.
B. Limits Of Insurance                                               (3) As soon as possible, give us a
   The most we will pay for loss in any one                              description of how, when and where the
   occurrence is the applicable Limit Of Insurance                       direct physical loss or damage occurred.
   shown in the Declarations.                                        (4) Take all reasonable steps to protect the
   Payments under the following coverages will not                       Covered Property from further damage,
   increase the applicable Limit of Insurance:                           and keep a record of your expenses
                                                                         necessary to protect the Covered
   1. Alterations And New Buildings;                                     Property, for consideration in the
   2. Civil Authority;                                                   settlement of the claim. This will not
   3. Extra Expense; or                                                  increase the Limit of Insurance.
                                                                         However, we will not pay for any
   4. Extended Business Income.                                          subsequent loss or damage resulting
   The amounts of insurance stated in the                                from a cause of loss that is not a
   Interruption Of Computer Operations Additional                        Covered Cause of Loss. Also, if
   Coverage and the Newly Acquired Locations                             feasible, set the damaged property
   Coverage Extension apply in accordance with the                       aside and in the best possible order for
   terms of those coverages and are separate from                        examination.
   the Limit(s) Of Insurance shown in the                            (5) As often as may be reasonably required,
   Declarations for any other coverage.                                  permit us to inspect the property proving
C. Loss Conditions                                                       the loss or damage and examine your
                                                                         books and records.
   The following conditions apply in addition to the
   Common Policy Conditions and the Commercial                           Also permit us to take samples of
   Property Conditions:                                                  damaged and undamaged property for
                                                                         inspection, testing and analysis, and
   1. Appraisal                                                          permit us to make copies from your
      If we and you disagree on the amount of Net                        books and records.
      Income and operating expense or the amount
                                                                     (6) Send us a signed, sworn proof of loss
      of loss, either may make written demand for an                     containing the information we request to
      appraisal of the loss. In this event, each party                   investigate the claim. You must do this
      will select a competent and impartial appraiser.                   within 60 days after our request. We will
      The two appraisers will select an umpire. If                       supply you with the necessary forms.
      they cannot agree, either may request that
                                                                     (7) Cooperate with us in the investigation or
      selection be made by a judge of a court having                     settlement of the claim.
      jurisdiction. The appraisers will state separately
      the amount of Net Income and operating                         (8) If you intend to continue your business,
      expense or amount of loss. If they fail to agree,                  you must resume all or part of your
      they will submit their differences to the umpire.                  "operations" as quickly as possible.
      A decision agreed to by any two will be                     b. We may examine any insured under oath,
      binding. Each party will:                                      while not in the presence of any other
      a. Pay its chosen appraiser; and                               insured and at such times as may be
                                                                     reasonably required, about any matter
      b. Bear the other expenses of the appraisal                    relating to this insurance or the claim,
          and umpire equally.
                                                                     including an insured's books and records. In
      If there is an appraisal, we will still retain our             the event of an examination, an insured's
      right to deny the claim.                                       answers must be signed.




CP 00 30 10 12                        © Insurance Services Office, Inc., 2011                        Page 5 of 9
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 82 of 102 PageID# 93


   3. Loss Determination                                          c. Resumption Of Operations
      a. The amount of Business Income loss will be                  We will reduce the amount of your:
         determined based on:                                       (1) Business Income loss, other than Extra
        (1) The Net Income of the business before                       Expense, to the extent you can resume
            the direct physical loss or damage                          your "operations", in whole or in part, by
            occurred;                                                   using damaged or undamaged property
        (2) The likely Net Income of the business if                    (including merchandise or stock) at the
            no physical loss or damage had                              described premises or elsewhere.
            occurred, but not including any Net                     (2) Extra Expense loss to the extent you
            Income that would likely have been                          can return "operations" to normal and
            earned as a result of an increase in the                    discontinue such Extra Expense.
            volume of business due to favorable                   d. If you do not resume "operations", or do not
            business conditions caused by the                        resume "operations" as quickly as possible,
            impact of the Covered Cause of Loss on                   we will pay based on the length of time it
            customers or on other businesses;                        would have taken to resume "operations" as
        (3) The operating expenses, including                        quickly as possible.
            payroll expenses, necessary to resume              4. Loss Payment
            "operations" with the same quality of
            service that existed just before the direct           We will pay for covered loss within 30 days
            physical loss or damage; and                          after we receive the sworn proof of loss, if you
                                                                  have complied with all of the terms of this
        (4) Other relevant sources of information,                Coverage Part, and:
            including:
                                                                  a. We have reached agreement with you on
              (a) Your     financial  records      and               the amount of loss; or
                  accounting procedures;
                                                                 b. An appraisal award has been made.
              (b) Bills, invoices and other vouchers;
                  and                                      D. Additional Condition
           (c) Deeds, liens or contracts.                     COINSURANCE
      b. The amount of Extra Expense will be                  If a Coinsurance percentage is shown in the
         determined based on:                                 Declarations, the following condition applies in
                                                              addition to the Common Policy Conditions and the
        (1) All expenses that exceed the normal               Commercial Property Conditions.
            operating expenses that would have
            been incurred by "operations" during the           We will not pay the full amount of any Business
            "period of restoration" if no direct               Income loss if the Limit of Insurance for Business
            physical loss or damage had occurred.              Income is less than:
            We will deduct from the total of such              1. The Coinsurance percentage shown for
            expenses:                                             Business Income in the Declarations; times
           (a) The salvage value that remains of               2. The sum of:
                any property bought for temporary
                                                                  a. The Net Income (Net Profit or Loss before
                use during the "period of restoration",              income taxes), and
                once "operations" are resumed; and
                                                                  b. Operating    expenses,     including   payroll
              (b) Any Extra Expense that is paid for by              expenses,
                  other insurance, except for insurance
                  that is written subject to the same             that would have been earned or incurred (had
                  plan,    terms,      conditions   and           no loss occurred) by your "operations" at the
                  provisions as this insurance; and               described premises for the 12 months following
                                                                  the inception, or last previous anniversary date,
        (2) Necessary expenses that reduce the                    of this policy (whichever is later).
            Business Income loss that otherwise
            would have been incurred.




Page 6 of 9                           © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 83 of 102 PageID# 94


   Instead, we will determine the most we will pay        Example 1 (Underinsurance)
   using the following steps:
                                                          When:     The Net Income and operating
   Step (1): Multiply the Net Income and operating                  expenses for the 12 months
              expense for the 12 months following the               following the inception, or last
              inception, or last previous anniversary               previous anniversary date, of
              date, of this policy by the Coinsurance               this policy at the described
              percentage;                                           premises would have been:        $ 400,000
   Step (2): Divide the Limit of Insurance for the                  The Coinsurance percentage is:        50%
              described premises by the figure
              determined in Step (1); and                           The Limit of Insurance is:       $ 150,000
   Step (3): Multiply the total amount of loss by the               The amount of loss is:           $ 80,000
              figure determined in Step (2).              Step (1): $400,000 x 50% = $200,000
   We will pay the amount determined in Step (3) or                 (the minimum amount of insurance to
   the limit of insurance, whichever is less. For the               meet your Coinsurance requirements)
   remainder, you will either have to rely on other       Step (2): $150,000  $200,000 = .75
   insurance or absorb the loss yourself.                 Step (3): $80,000 x .75 = $60,000
   In determining operating expenses for the purpose
   of applying the Coinsurance condition, the             We will pay no more than $60,000. The remaining
                                                          $20,000 is not covered.
   following expenses, if applicable, shall be
   deducted from the total of all operating expenses:     Example 2 (Adequate Insurance)
        (1)   Prepaid freight – outgoing;                 When:     The Net Income and operating
        (2)   Returns and allowances;                               expenses for the 12 months
        (3)   Discounts;                                            following the inception, or last
                                                                    previous anniversary date, of
        (4)   Bad debts;                                            this policy at the described
        (5)   Collection expenses;                                  premises would have been:        $ 400,000
        (6)   Cost of raw stock and factory supplies                The Coinsurance percentage is:        50%
              consumed (including transportation                    The Limit of Insurance is:       $ 200,000
              charges);                                             The amount of loss is:           $ 80,000
        (7) Cost of merchandise sold (including
            transportation charges);                      The minimum amount of insurance to meet your
                                                          Coinsurance requirement is $200,000 ($400,000 x
        (8) Cost of other supplies consumed               50%). Therefore, the Limit of Insurance in this
            (including transportation charges);           example is adequate and no penalty applies. We will
        (9) Cost of services purchased from               pay no more than $80,000 (amount of loss).
            outsiders (not employees) to resell, that     This condition does not apply to Extra Expense
            do not continue under contract;               Coverage.
       (10) Power, heat and refrigeration expenses        E. Optional Coverages
            that do not continue under contract (if
            Form CP 15 11 is attached);                      If shown as applicable in the Declarations, the
                                                             following Optional Coverages apply separately to
       (11) All payroll expenses or the amount of            each item.
            payroll expense excluded (if Form CP
            15 10 is attached); and                           1. Maximum Period Of Indemnity
                                                                 a. The Additional Condition, Coinsurance,
       (12) Special deductions for mining properties
                                                                    does not apply to this Coverage Form at the
            (royalties unless specifically included in
                                                                    described premises to which this Optional
            coverage; actual depletion commonly
                                                                    Coverage applies.
            known as unit or cost depletion – not
            percentage depletion; welfare and
            retirement fund charges based on
            tonnage; hired trucks).




CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                       Page 7 of 9
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 84 of 102 PageID# 95


        b. The most we will pay for the total of                         (b) Estimated for the 12 months
           Business Income loss and Extra Expense is                         immediately following the inception
           the lesser of:                                                    of this Optional Coverage.
          (1) The amount of loss sustained and                        (2) The Declarations must indicate that the
              expenses incurred during the 120 days                       Business Income Agreed Value Optional
              immediately following the beginning of                      Coverage applies, and an Agreed Value
              the "period of restoration"; or                             must be shown in the Declarations. The
          (2) The Limit Of Insurance shown in the                         Agreed Value should be at least equal
              Declarations.                                               to:
   2. Monthly Limit Of Indemnity                                         (a) The Coinsurance percentage shown
                                                                              in the Declarations; multiplied by
      a. The Additional Condition, Coinsurance,
         does not apply to this Coverage Form at the                     (b) The amount of Net Income and
         described premises to which this Optional                           operating expenses for the following
         Coverage applies.                                                   12 months you report on the Work
                                                                             Sheet.
        b. The most we will pay for loss of Business
           Income in each period of 30 consecutive                  b. The Additional Condition, Coinsurance, is
           days after the beginning of the "period of                  suspended until:
           restoration" is:                                           (1) 12 months after the effective date of this
          (1) The Limit of Insurance, multiplied by                       Optional Coverage; or
          (2) The fraction shown in the Declarations                  (2) The expiration date of this policy;
              for this Optional Coverage.                              whichever occurs first.
Example                                                             c. We will reinstate the Additional Condition,
                                                                       Coinsurance, automatically if you do not
When:     The Limit of Insurance is:         $ 120,000                 submit a new Work Sheet and Agreed
          The fraction shown in the                                    Value:
          Declarations for this Optional
                                                                      (1) Within 12 months of the effective date of
          Coverage is:                              1/4                   this Optional Coverage; or
          The most we will pay for loss in
          each period of 30 consecutive                               (2) When you request a change in your
                                                                          Business Income Limit of Insurance.
          days is:                           $   30,000
          ($120,000 x 1/4 = $30,000)                                d. If the Business Income Limit of Insurance is
                                                                       less than the Agreed Value, we will not pay
          If, in this example, the actual                              more of any loss than the amount of loss
          amount of loss is:                                           multiplied by:
          Days 1–30:                         $   40,000               (1) The Business Income            Limit    of
          Days 31–60:                        $   20,000                   Insurance; divided by
          Days 61–90:                        $   30,000               (2) The Agreed Value.
                                             $   90,000     Example
          We will pay:
                                                            When:     The Limit of Insurance is:         $ 100,000
          Days 1–30:                       $ 30,000
                                                                      The Agreed Value is:               $ 200,000
          Days 31–60:                      $ 20,000
                                                                      The amount of loss is:             $ 80,000
          Days 61–90:                      $ 30,000
                                                            Step (1): $100,000  $200,000 = .50
                                           $ 80,000
                                                            Step (2): .50 x $80,000 = $40,000
        The remaining $10,000 is not covered.
                                                            We will pay $40,000. The remaining $40,000 is not
   3. Business Income Agreed Value
                                                            covered.
      a. To activate this Optional Coverage:
                                                                4. Extended Period Of Indemnity
        (1) A Business Income Report/Work Sheet
            must be submitted to us and must show                  Under Paragraph A.5.c., Extended Business
            financial data for your "operations":                  Income, the number 60 in Subparagraphs
                                                                   (1)(b) and (2)(b) is replaced by the number
              (a) During the 12 months prior to the                shown in the Declarations for this Optional
                  date of the Work Sheet; and                      Coverage.




Page 8 of 9                            © Insurance Services Office, Inc., 2011                     CP 00 30 10 12
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 85 of 102 PageID# 96


F. Definitions                                                      (2) Requires any insured or others to test
   1. "Finished stock"    means    stock   you   have                   for, monitor, clean up, remove, contain,
      manufactured.                                                     treat, detoxify or neutralize, or in any
                                                                        way respond to, or assess the effects of
      "Finished stock" also includes whiskey and                        "pollutants".
      alcoholic products being aged, unless there is
      a Coinsurance percentage shown for Business                The expiration date of this policy will not cut
      Income in the Declarations.                                short the "period of restoration".
      "Finished stock" does not include stock you             4. "Pollutants" means any solid, liquid, gaseous or
      have manufactured that is held for sale on the             thermal irritant or contaminant, including
      premises of any retail outlet insured under this           smoke, vapor, soot, fumes, acids, alkalis,
      Coverage Part.                                             chemicals and waste. Waste includes materials
                                                                 to be recycled, reconditioned or reclaimed.
   2. "Operations" means:
                                                              5. "Rental Value" means Business Income that
      a. Your business activities occurring at the               consists of:
         described premises; and
                                                                 a. Net Income (Net Profit or Loss before
      b. The tenantability of the described premises,               income taxes) that would have been earned
         if coverage for Business Income Including                  or incurred as rental income from tenant
         "Rental Value" or "Rental Value" applies.                  occupancy of the premises described in the
   3. "Period of restoration" means the period of time              Declarations as furnished and equipped by
      that:                                                         you, including fair rental value of any
      a. Begins:                                                    portion of the described premises which is
                                                                    occupied by you; and
        (1) 72 hours after the time of direct physical
            loss or damage for Business Income                   b. Continuing normal operating expenses
                                                                    incurred in connection with that premises,
            Coverage; or
                                                                    including:
        (2) Immediately after the time of direct
            physical loss or damage for Extra                       (1) Payroll; and
            Expense Coverage;                                       (2) The amount of charges which are the
                                                                        legal obligation of the tenant(s) but
         caused by or resulting from any Covered
         Cause of Loss at the described premises;                       would otherwise be your obligations.
         and                                                  6. "Suspension" means:
      b. Ends on the earlier of:                                 a. The slowdown or cessation           of   your
                                                                    business activities; or
        (1) The date when the property at the
            described premises should be repaired,               b. That a part or all of the described premises
            rebuilt or replaced with reasonable                     is rendered untenantable, if coverage for
            speed and similar quality; or                           Business Income Including "Rental Value"
                                                                    or "Rental Value" applies.
        (2) The date when business is resumed at a
            new permanent location.
      "Period of restoration" does not include any
      increased period required due to the
      enforcement of or compliance with any
      ordinance or law that:
        (1) Regulates the construction, use or
            repair, or requires the tearing down, of
            any property; or




CP 00 30 10 12                       © Insurance Services Office, Inc., 2011                        Page 9 of 9
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 86 of 102 PageID# 97


                                                                                   COMMERCIAL PROPERTY
                                                                                           CP 00 90 07 88


                  COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.

A. CONCEALMENT, MISREPRESENTATION OR                       F. NO BENEFIT TO BAILEE
   FRAUD                                                      No person or organization, other than you, having
   This Coverage Part is void in any case of fraud by         custody of Covered Property will benefit from this
   you as it relates to this Coverage Part at any time.       insurance.
   It is also void if you or any other insured, at any     G. OTHER INSURANCE
   time, intentionally conceal or misrepresent a
   material fact concerning:                                  1. You may have other insurance subject to the
                                                                 same plan, terms, conditions and provisions as
   1. This Coverage Part;                                        the insurance under this Coverage Part. If you
   2. The Covered Property;                                      do, we will pay our share of the covered loss or
   3. Your interest in the Covered Property; or                  damage. Our share is the proportion that the
                                                                 applicable Limit of Insurance under this
   4. A claim under this Coverage Part.                          Coverage Part bears to the Limits of Insurance
B. CONTROL OF PROPERTY                                           of all insurance covering on the same basis.
   Any act or neglect of any person other than you            2. If there is other insurance covering the same
   beyond your direction or control will not affect this         loss or damage, other than that described in 1.
   insurance.                                                    above, we will pay only for the amount of
                                                                 covered loss or damage in excess of the
   The breach of any condition of this Coverage Part
   at any one or more locations will not affect                  amount due from that other insurance, whether
   coverage at any location where, at the time of loss           you can collect on it or not. But we will not pay
   or damage, the breach of condition does not exist.            more than the applicable Limit of Insurance.
                                                           H. POLICY PERIOD, COVERAGE TERRITORY
C. INSURANCE        UNDER       TWO      OR     MORE
   COVERAGES                                                  Under this Coverage Part:
   If two or more of this policy's coverages apply to         1. We cover loss or damage commencing:
   the same loss or damage, we will not pay more                 a. During the policy period shown in the
   than the actual amount of the loss or damage.                     Declarations; and
D. LEGAL ACTION AGAINST US                                       b. Within the coverage territory.
   No one may bring a legal action against us under           2. The coverage territory is:
   this Coverage Part unless:
                                                                 a. The United States of America (including its
   1. There has been full compliance with all of the                territories and possessions);
      terms of this Coverage Part; and
                                                                 b. Puerto Rico; and
   2. The action is brought within 2 years after the
      date on which the direct physical loss or                  c. Canada.
      damage occurred.
E. LIBERALIZATION
   If we adopt any revision that would broaden the
   coverage under this Coverage Part without
   additional premium within 45 days prior to or
   during the policy period, the broadened coverage
   will immediately apply to this Coverage Part.




CP 00 90 07 88             Copyright, ISO Commercial Risk Services, Inc., 1983, 1987                 Page 1 of 2     
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 87 of 102 PageID# 98


I. TRANSFER OF RIGHTS             OF    RECOVERY           1. Prior to a loss to your Covered Property or
   AGAINST OTHERS TO US                                       Covered Income.
   If any person or organization to or for whom we         2. After a loss to your Covered Property or
   make payment under this Coverage Part has                  Covered Income only if, at time of loss, that
   rights to recover damages from another, those              party is one of the following:
   rights are transferred to us to the extent of our          a. Someone insured by this insurance;
   payment. That person or organization must do
   everything necessary to secure our rights and              b. A business firm:
   must do nothing after loss to impair them. But you            (1) Owned or controlled by you; or
   may waive your rights against another party in                (2) That owns or controls you; or
   writing:
                                                              c. Your tenant.
                                                           This will not restrict your insurance.




Page 2 of 2              Copyright, ISO Commercial Risk Services, Inc., 1983, 1987         CP 00 90 07 88     
                                                                                     COMMERCIAL PROPERTY
    Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page                                    CP 01 40 99
                                                                                    88 of 102 PageID#   07 06

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA
This endorsement modifies insurance provided under the following:

   COMMERCIAL PROPERTY COVERAGE PART
   STANDARD PROPERTY POLICY

A. The exclusion set forth in Paragraph B. applies to      D. The following provisions in this Coverage Part or
   all coverage under all forms and endorsements              Policy are hereby amended to remove reference
   that comprise this Coverage Part or Policy,                to bacteria:
   including but not limited to forms or endorsements         1. Exclusion of "Fungus", Wet Rot, Dry Rot And
   that cover property damage to buildings or                    Bacteria; and
   personal property and forms or endorsements that
   cover business income, extra expense or action of          2. Additional Coverage – Limited Coverage for
   civil authority.                                              "Fungus", Wet Rot, Dry Rot And Bacteria,
                                                                 including any endorsement increasing the
B. We will not pay for loss or damage caused by or               scope or amount of coverage.
   resulting from any virus, bacterium or other
   microorganism that induces or is capable of             E. The terms of the exclusion in Paragraph B., or the
   inducing physical distress, illness or disease.            inapplicability of this exclusion to a particular loss,
                                                              do not serve to create coverage for any loss that
   However, this exclusion does not apply to loss or          would otherwise be excluded under this Coverage
   damage caused by or resulting from "fungus", wet           Part or Policy.
   rot or dry rot. Such loss or damage is addressed in
   a separate exclusion in this Coverage Part or
   Policy.
C. With respect to any loss or damage subject to the
   exclusion in Paragraph B., such exclusion
   supersedes any exclusion relating to "pollutants".




CP 01 40 07 06                             © ISO Properties, Inc., 2006                                 Page 1 of 1
                                                                                    COMMERCIAL PROPERTY
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page                                    CP 10 30
                                                                                  89 of 102 PageID#    10 12
                                                                                                     100


                     CAUSES OF LOSS – SPECIAL FORM
Words and phrases that appear in quotation marks have special meaning. Refer to Section G. Definitions.

A. Covered Causes Of Loss                                           (4) Earth sinking (other than sinkhole
   When Special is shown in the Declarations,                           collapse), rising or shifting including soil
   Covered Causes of Loss means direct physical                         conditions     which     cause      settling,
   loss unless the loss is excluded or limited in this                  cracking or other disarrangement of
   policy.                                                              foundations or other parts of realty. Soil
                                                                        conditions       include        contraction,
B. Exclusions                                                           expansion, freezing, thawing, erosion,
   1. We will not pay for loss or damage caused                         improperly compacted soil and the
      directly or indirectly by any of the following.                   action of water under the ground
      Such loss or damage is excluded regardless of                     surface.
      any other cause or event that contributes                      But if Earth Movement, as described in
      concurrently or in any sequence to the loss.                   b.(1) through (4) above, results in fire or
      a. Ordinance Or Law                                            explosion, we will pay for the loss or
                                                                     damage caused by that fire or explosion.
         The enforcement of or compliance with any
         ordinance or law:                                          (5) Volcanic eruption, explosion or effusion.
                                                                        But if volcanic eruption, explosion or
         (1) Regulating the construction, use or
             repair of any property; or                                 effusion results in fire, building glass
                                                                        breakage or Volcanic Action, we will pay
         (2) Requiring the tearing down of any                          for the loss or damage caused by that
             property, including the cost of removing                   fire, building glass breakage or Volcanic
             its debris.                                                Action.
          This exclusion, Ordinance Or Law, applies                     Volcanic Action means direct loss or
          whether the loss results from:                                damage resulting from the eruption of a
            (a) An ordinance or law that is enforced                    volcano when the loss or damage is
                even if the property has not been                       caused by:
                damaged; or                                            (a) Airborne volcanic blast or airborne
           (b) The increased costs incurred to                             shock waves;
                comply with an ordinance or law in                     (b) Ash, dust or particulate matter; or
                the course of construction, repair,
                renovation, remodeling or demolition                   (c) Lava flow.
                of property, or removal of its debris,                  With respect to coverage for Volcanic
                following a physical loss to that                       Action as set forth in (5)(a), (5)(b) and
                property.                                               (5)(c), all volcanic eruptions that occur
                                                                        within any 168-hour period will constitute
      b. Earth Movement
                                                                        a single occurrence.
        (1) Earthquake, including tremors and
            aftershocks and any earth sinking, rising                   Volcanic Action does not include the
                                                                        cost to remove ash, dust or particulate
            or shifting related to such event;
                                                                        matter that does not cause direct
         (2) Landslide, including any earth sinking,                    physical loss or damage to the
             rising or shifting related to such event;                  described property.
         (3) Mine subsidence, meaning subsidence                     This exclusion applies regardless of
             of a man-made mine, whether or not                      whether any of the above, in Paragraphs
             mining activity has ceased;                             (1) through (5), is caused by an act of
                                                                     nature or is otherwise caused.




CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                          Page 1 of 10
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 90 of 102 PageID# 101


      c. Governmental Action                                         (3) Insurrection,   rebellion,    revolution,
         Seizure or destruction of property by order                     usurped power, or action taken by
         of governmental authority.                                      governmental authority in hindering or
                                                                         defending against any of these.
         But we will pay for loss or damage caused
         by or resulting from acts of destruction                 g. Water
         ordered by governmental authority and                      (1) Flood, surface water, waves (including
         taken at the time of a fire to prevent its                     tidal wave and tsunami), tides, tidal
         spread, if the fire would be covered under                     water, overflow of any body of water, or
         this Coverage Part.                                            spray from any of these, all whether or
      d. Nuclear Hazard                                                 not driven by wind (including storm
                                                                        surge);
         Nuclear reaction or radiation, or radioactive
         contamination, however caused.                             (2) Mudslide or mudflow;
         But if nuclear reaction or radiation, or                   (3) Water that backs up or overflows or is
         radioactive contamination, results in fire, we                 otherwise discharged from a sewer,
         will pay for the loss or damage caused by                      drain, sump, sump pump or related
         that fire.                                                     equipment;
      e. Utility Services                                            (4) Water under the ground surface
                                                                         pressing on, or flowing or seeping
         The failure of power, communication, water                      through:
         or other utility service supplied to the
         described premises, however caused, if the                     (a) Foundations, walls, floors or paved
         failure:                                                           surfaces;
        (1) Originates away from the described                          (b) Basements, whether paved or not; or
            premises; or                                                (c) Doors, windows or other openings;
        (2) Originates at the described premises,                           or
            but only if such failure involves                        (5) Waterborne      material   carried    or
            equipment used to supply the utility                         otherwise moved by any of the water
            service to the described premises from                       referred to in Paragraph (1), (3) or (4),
            a source away from the described                             or material carried or otherwise moved
            premises.                                                    by mudslide or mudflow.
         Failure of any utility service includes lack of             This exclusion applies regardless of
         sufficient capacity and reduction in supply.                whether any of the above, in Paragraphs
         Loss or damage caused by a surge of                         (1) through (5), is caused by an act of
         power is also excluded, if the surge would                  nature or is otherwise caused. An example
         not have occurred but for an event causing                  of a situation to which this exclusion applies
         a failure of power.                                         is the situation where a dam, levee, seawall
                                                                     or other boundary or containment system
         But if the failure or surge of power, or the                fails in whole or in part, for any reason, to
         failure of communication, water or other                    contain the water.
         utility service, results in a Covered Cause of
         Loss, we will pay for the loss or damage                    But if any of the above, in Paragraphs (1)
         caused by that Covered Cause of Loss.                       through (5), results in fire, explosion or
                                                                     sprinkler leakage, we will pay for the loss or
         Communication services include but are not                  damage caused by that fire, explosion or
         limited to service relating to Internet access              sprinkler leakage (if sprinkler leakage is a
         or access to any electronic, cellular or                    Covered Cause of Loss).
         satellite network.
                                                                  h. "Fungus", Wet Rot, Dry Rot And
      f. War And Military Action                                     Bacteria
        (1) War, including undeclared or civil war;                   Presence, growth, proliferation, spread or
        (2) Warlike action by a military force,                       any activity of "fungus", wet or dry rot or
            including action in hindering or                          bacteria.
            defending against an actual or expected                   But if "fungus", wet or dry rot or bacteria
            attack, by any government, sovereign or                   result in a "specified cause of loss", we will
            other authority using military personnel                  pay for the loss or damage caused by that
            or other agents; or                                       "specified cause of loss".




Page 2 of 10                          © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 91 of 102 PageID# 102


         This exclusion does not apply:                              (5) Nesting or infestation, or discharge or
        (1) When "fungus", wet or dry rot or bacteria                    release of waste products or secretions,
            result from fire or lightning; or                            by insects, birds, rodents or other
                                                                         animals.
        (2) To the extent that coverage is provided
            in the Additional Coverage, Limited                      (6) Mechanical       breakdown,      including
            Coverage For "Fungus", Wet Rot, Dry                          rupture or bursting caused by centrifugal
            Rot And Bacteria, with respect to loss or                    force. But if mechanical breakdown
            damage by a cause of loss other than                         results in elevator collision, we will pay
            fire or lightning.                                           for the loss or damage caused by that
                                                                         elevator collision.
      Exclusions B.1.a. through B.1.h. apply whether
      or not the loss event results in widespread                    (7) The following causes of loss to personal
      damage or affects a substantial area.                              property:
   2. We will not pay for loss or damage caused by                      (a) Dampness        or     dryness       of
      or resulting from any of the following:                               atmosphere;
      a. Artificially generated electrical, magnetic or                 (b) Changes in or           extremes     of
         electromagnetic energy that damages,                               temperature; or
         disturbs, disrupts or otherwise interferes                      (c) Marring or scratching.
         with any:                                                   But if an excluded cause of loss that is
        (1) Electrical or electronic wire, device,                   listed in 2.d.(1) through (7) results in a
            appliance, system or network; or                         "specified cause of loss" or building glass
        (2) Device, appliance, system or network                     breakage, we will pay for the loss or
            utilizing cellular or satellite technology.              damage caused by that "specified cause of
                                                                     loss" or building glass breakage.
         For the purpose of this exclusion, electrical,
         magnetic or electromagnetic energy                       e. Explosion of steam boilers, steam pipes,
         includes but is not limited to:                             steam engines or steam turbines owned or
                                                                     leased by you, or operated under your
           (a) Electrical current, including arcing;                 control. But if explosion of steam boilers,
           (b) Electrical charge produced or                         steam pipes, steam engines or steam
               conducted by a magnetic or                            turbines results in fire or combustion
               electromagnetic field;                                explosion, we will pay for the loss or
           (c) Pulse of electromagnetic energy; or                   damage caused by that fire or combustion
                                                                     explosion. We will also pay for loss or
           (d) Electromagnetic      waves         or                 damage caused by or resulting from the
               microwaves.                                           explosion of gases or fuel within the furnace
         But if fire results, we will pay for the loss or            of any fired vessel or within the flues or
         damage caused by that fire.                                 passages through which the gases of
                                                                     combustion pass.
      b. Delay, loss of use or loss of market.
                                                                  f. Continuous or repeated seepage or
      c. Smoke, vapor or gas from agricultural                       leakage of water, or the presence or
         smudging or industrial operations.                          condensation of humidity, moisture or
      d.(1) Wear and tear;                                           vapor, that occurs over a period of 14 days
        (2) Rust or other corrosion, decay,                          or more.
            deterioration, hidden or latent defect or             g. Water, other liquids, powder or molten
            any quality in property that causes it to                material that leaks or flows from plumbing,
            damage or destroy itself;                                heating, air conditioning or other equipment
        (3) Smog;                                                    (except fire protective systems) caused by
                                                                     or resulting from freezing, unless:
        (4) Settling,  cracking,        shrinking     or
            expansion;                                               (1) You do your best to maintain heat in the
                                                                         building or structure; or




CP 10 30 10 12                        © Insurance Services Office, Inc., 2011                        Page 3 of 10
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 92 of 102 PageID# 103


        (2) You drain the equipment and shut off                       (b) To collapse caused by one or more
            the supply if the heat is not maintained.                      of the following:
      h. Dishonest or criminal act (including theft) by                     (i) The "specified causes of loss";
         you, any of your partners, members,                               (ii) Breakage of building glass;
         officers, managers, employees (including
         temporary employees and leased workers),                         (iii) Weight of rain that collects on a
         directors,     trustees     or     authorized                          roof; or
         representatives, whether acting alone or in                      (iv) Weight of people or personal
         collusion with each other or with any other                           property.
         party; or theft by any person to whom you                l. Discharge, dispersal, seepage, migration,
         entrust the property for any purpose,                       release or escape of "pollutants" unless the
         whether acting alone or in collusion with                   discharge, dispersal, seepage, migration,
         any other party.                                            release or escape is itself caused by any of
         This exclusion:                                             the "specified causes of loss". But if the
        (1) Applies whether or not an act occurs                     discharge, dispersal, seepage, migration,
             during your normal hours of operation;                  release or escape of "pollutants" results in a
                                                                     "specified cause of loss", we will pay for the
        (2) Does not apply to acts of destruction by                 loss or damage caused by that "specified
             your employees (including temporary                     cause of loss".
             employees and leased workers) or
             authorized representatives; but theft by                This exclusion, I., does not apply to
             your employees (including temporary                     damage to glass caused by chemicals
             employees and leased workers) or                        applied to the glass.
             authorized representatives is not                   m. Neglect of an insured to use all reasonable
             covered.                                               means to save and preserve property from
      i. Voluntary parting with any property by you                 further damage at and after the time of loss.
         or anyone else to whom you have entrusted            3. We will not pay for loss or damage caused by
         the property if induced to do so by any                 or resulting from any of the following, 3.a.
         fraudulent scheme, trick, device or false               through 3.c. But if an excluded cause of loss
         pretense.                                               that is listed in 3.a. through 3.c. results in a
      j. Rain, snow, ice or sleet to personal                    Covered Cause of Loss, we will pay for the
         property in the open.                                   loss or damage caused by that Covered Cause
                                                                 of Loss.
      k. Collapse, including any of the following
         conditions of property or any part of the               a. Weather conditions. But this exclusion only
         property:                                                   applies if weather conditions contribute in
                                                                     any way with a cause or event excluded in
        (1) An abrupt falling down or caving in;                     Paragraph 1. above to produce the loss or
        (2) Loss of structural integrity, including                  damage.
            separation of parts of the property or               b. Acts or decisions, including the failure to act
            property in danger of falling down or                   or decide, of any person, group,
            caving in; or                                           organization or governmental body.
        (3) Any cracking, bulging, sagging, bending,             c. Faulty, inadequate or defective:
            leaning, settling, shrinkage or expansion
            as such condition relates to (1) or (2)                (1) Planning,       zoning,     development,
            above.                                                     surveying, siting;
         But if collapse results in a Covered Cause                 (2) Design, specifications, workmanship,
         of Loss at the described premises, we will                     repair,    construction,    renovation,
         pay for the loss or damage caused by that                      remodeling, grading, compaction;
         Covered Cause of Loss.                                     (3) Materials used in repair, construction,
         This exclusion, k., does not apply:                            renovation or remodeling; or
           (a) To the extent that coverage is                       (4) Maintenance;
               provided under the Additional                         of part or all of any property on or off the
               Coverage, Collapse; or                                described premises.




Page 4 of 10                         © Insurance Services Office, Inc., 2011                      CP 10 30 10 12
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 93 of 102 PageID# 104


   4. Special Exclusions                                           (5) Any other consequential loss.
      The following provisions apply only to the                 b. Leasehold Interest Coverage Form
      specified Coverage Forms:                                    (1) Paragraph B.1.a., Ordinance Or Law,
      a. Business Income (And Extra Expense)                           does not apply to insurance under this
         Coverage Form, Business Income                                Coverage Form.
         (Without Extra Expense) Coverage Form,                     (2) We will not pay for any loss caused by:
         Or Extra Expense Coverage Form
                                                                       (a) Your cancelling the lease;
         We will not pay for:
                                                                       (b) The      suspension,       lapse    or
        (1) Any loss caused by or resulting from:                          cancellation of any license; or
           (a) Damage or destruction of "finished                     (c) Any other consequential loss.
               stock"; or
                                                                 c. Legal Liability Coverage Form
           (b) The time required to reproduce
               "finished stock".                                   (1) The following exclusions do not apply to
                                                                       insurance under this Coverage Form:
            This exclusion does not apply to Extra
            Expense.                                                   (a) Paragraph B.1.a. Ordinance Or Law;
        (2) Any loss caused by or resulting from                       (b) Paragraph B.1.c. Governmental
            direct physical loss or damage to radio                        Action;
            or television antennas (including satellite                (c) Paragraph B.1.d. Nuclear Hazard;
            dishes) and their lead-in wiring, masts or
                                                                       (d) Paragraph B.1.e. Utility Services;
            towers.                                                        and
        (3) Any increase of loss caused by or                          (e) Paragraph B.1.f. War And Military
            resulting from:                                                Action.
           (a) Delay in rebuilding, repairing or                    (2) The following additional exclusions
               replacing the property or resuming                       apply to insurance under this Coverage
               "operations", due to interference at                     Form:
               the location of the rebuilding, repair
               or replacement by strikers or other                     (a) Contractual Liability
               persons; or                                                 We will not defend any claim or
           (b) Suspension, lapse or cancellation of                        "suit", or pay damages that you are
               any license, lease or contract. But if                      legally liable to pay, solely by reason
               the suspension, lapse or cancellation                       of your assumption of liability in a
               is     directly   caused    by    the                       contract or agreement. But this
               "suspension" of "operations", we will                       exclusion does not apply to a written
               cover such loss that affects your                           lease agreement in which you have
               Business Income during the "period                          assumed liability for building damage
               of restoration" and any extension of                        resulting from an actual or attempted
               the "period of restoration" in                              burglary or robbery, provided that:
               accordance with the terms of the                            (i) Your assumption of liability was
               Extended         Business     Income                            executed prior to the accident;
               Additional      Coverage   and    the                           and
               Extended Period Of Indemnity
                                                                           (ii) The building is Covered Property
               Optional Coverage or any variation
                                                                                under this Coverage Form.
               of these.
                                                                       (b) Nuclear Hazard
        (4) Any Extra Expense caused by or
            resulting from suspension, lapse or                            We will not defend any claim or
            cancellation of any license, lease or                          "suit", or pay any damages, loss,
            contract beyond the "period of                                 expense or obligation, resulting from
            restoration".                                                  nuclear reaction or radiation, or
                                                                           radioactive contamination, however
                                                                           caused.




CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                        Page 5 of 10
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 94 of 102 PageID# 105


   5. Additional Exclusion                                        d. Building materials and supplies not
      The following provisions apply only to the                     attached as part of the building or structure,
      specified property:                                            caused by or resulting from theft.
      Loss Or Damage To Products                                      However, this limitation does not apply to:
      We will not pay for loss or damage to any                      (1) Building materials and supplies held for
      merchandise, goods or other product caused                         sale by you, unless they are insured
      by or resulting from error or omission by any                      under the Builders Risk Coverage Form;
      person or entity (including those having                           or
      possession under an arrangement where work                     (2) Business Income Coverage or Extra
      or a portion of the work is outsourced) in any                     Expense Coverage.
      stage of the development, production or use of              e. Property that is missing, where the only
      the product, including planning, testing,                      evidence of the loss or damage is a
      processing,         packaging,       installation,             shortage disclosed on taking inventory, or
      maintenance or repair. This exclusion applies                  other instances where there is no physical
      to any effect that compromises the form,                       evidence to show what happened to the
      substance or quality of the product. But if such               property.
      error or omission results in a Covered Cause of
      Loss, we will pay for the loss or damage                    f. Property that has been transferred to a
      caused by that Covered Cause of Loss.                          person or to a place outside the described
                                                                     premises on the basis of unauthorized
C. Limitations                                                       instructions.
   The following limitations apply to all policy forms            g. Lawns, trees, shrubs or plants which are
   and endorsements, unless otherwise stated:                        part of a vegetated roof, caused by or
   1. We will not pay for loss of or damage to                       resulting from:
      property, as described and limited in this                     (1) Dampness or dryness of atmosphere or
      section. In addition, we will not pay for any loss                 of soil supporting the vegetation;
      that is a consequence of loss or damage as
      described and limited in this section.                          (2) Changes in or extremes of temperature;
       a. Steam boilers, steam pipes, steam engines                   (3) Disease;
          or steam turbines caused by or resulting                    (4) Frost or hail; or
          from any condition or event inside such
                                                                      (5) Rain, snow, ice or sleet.
          equipment. But we will pay for loss of or
          damage to such equipment caused by or                2. We will not pay for loss of or damage to the
          resulting from an explosion of gases or fuel            following types of property unless caused by
          within the furnace of any fired vessel or               the "specified causes of loss" or building glass
          within the flues or passages through which              breakage:
          the gases of combustion pass.                           a. Animals, and then only if they are killed or
       b. Hot water boilers or other water heating                   their destruction is made necessary.
          equipment caused by or resulting from any               b. Fragile articles such as statuary, marbles,
          condition or event inside such boilers or                  chinaware and porcelains, if broken. This
          equipment, other than an explosion.                        restriction does not apply to:
       c. The interior of any building or structure, or             (1) Glass; or
          to personal property in the building or
          structure, caused by or resulting from rain,              (2) Containers of property held for sale.
          snow, sleet, ice, sand or dust, whether                 c. Builders' machinery, tools and equipment
          driven by wind or not, unless:                             owned by you or entrusted to you, provided
                                                                     such property is Covered Property.
         (1) The building or structure first sustains
             damage by a Covered Cause of Loss to                     However, this limitation does not apply:
             its roof or walls through which the rain,               (1) If the property is located on or within
             snow, sleet, ice, sand or dust enters; or                   100 feet of the described premises,
         (2) The loss or damage is caused by or                          unless the premises is insured under the
             results from thawing of snow, sleet or                      Builders Risk Coverage Form; or
             ice on the building or structure.                       (2) To Business Income Coverage or to
                                                                         Extra Expense Coverage.




Page 6 of 10                          © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 95 of 102 PageID# 106


   3. The special limit shown for each category, a.           2. We will pay for direct physical loss or damage
      through d., is the total limit for loss of or              to Covered Property, caused by abrupt
      damage to all property in that category. The               collapse of a building or any part of a building
      special limit applies to any one occurrence of             that is insured under this Coverage Form or
      theft, regardless of the types or number of                that contains Covered Property insured under
      articles that are lost or damaged in that                  this Coverage Form, if such collapse is caused
      occurrence. The special limits are (unless a               by one or more of the following:
      higher limit is shown in the Declarations):                a. Building decay that is hidden from view,
      a. $2,500 for furs, fur garments and garments                  unless the presence of such decay is
          trimmed with fur.                                          known to an insured prior to collapse;
      b. $2,500 for jewelry, watches, watch                      b. Insect or vermin damage that is hidden
         movements, jewels, pearls, precious and                    from view, unless the presence of such
         semiprecious stones, bullion, gold, silver,                damage is known to an insured prior to
         platinum and other precious alloys or                      collapse;
         metals. This limit does not apply to jewelry            c. Use of defective material or methods in
         and watches worth $100 or less per item.                   construction, remodeling or renovation if the
      c. $2,500 for patterns, dies, molds and forms.                abrupt collapse occurs during the course of
      d. $250 for stamps, tickets, including lottery                the construction, remodeling or renovation.
         tickets held for sale, and letters of credit.           d. Use of defective material or methods in
      These special limits are part of, not in addition             construction, remodeling or renovation if the
      to, the Limit of Insurance applicable to the                  abrupt      collapse   occurs     after    the
      Covered Property.                                             construction, remodeling or renovation is
                                                                    complete, but only if the collapse is caused
      This limitation, C.3., does not apply to                      in part by:
      Business Income Coverage or to Extra
      Expense Coverage.                                            (1) A cause of loss listed in 2.a. or 2.b.;
   4. We will not pay the cost to repair any defect to             (2) One or more of the "specified causes of
      a system or appliance from which water, other                     loss";
      liquid, powder or molten material escapes. But                (3) Breakage of building glass;
      we will pay the cost to repair or replace                     (4) Weight of people or personal property;
      damaged parts of fire-extinguishing equipment                     or
      if the damage:
                                                                   (5) Weight of rain that collects on a roof.
      a. Results in discharge of any substance from
           an automatic fire protection system; or            3. This Additional Coverage – Collapse does
                                                                 not apply to:
      b. Is directly caused by freezing.
                                                                 a. A building or any part of a building that is in
      However, this limitation does not apply to                    danger of falling down or caving in;
      Business Income Coverage or to Extra
      Expense Coverage.                                          b. A part of a building that is standing, even if
                                                                    it has separated from another part of the
D. Additional Coverage – Collapse                                   building; or
   The coverage provided under this Additional                   c. A building that is standing or any part of a
   Coverage, Collapse, applies only to an abrupt                    building that is standing, even if it shows
   collapse as described and limited in D.1. through                evidence of cracking, bulging, sagging,
   D.7.                                                             bending, leaning, settling, shrinkage or
   1. For the purpose of this Additional Coverage,                  expansion.
      Collapse, abrupt collapse means an abrupt               4. With respect to the following property:
      falling down or caving in of a building or any
      part of a building with the result that the                a. Outdoor radio or television antennas
      building or part of the building cannot be                    (including satellite dishes) and their lead-in
      occupied for its intended purpose.                            wiring, masts or towers;




CP 10 30 10 12                       © Insurance Services Office, Inc., 2011                        Page 7 of 10
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 96 of 102 PageID# 107


      b.   Awnings, gutters and downspouts;                  E. Additional Coverage – Limited Coverage For
      c.   Yard fixtures;                                       "Fungus", Wet Rot, Dry Rot And Bacteria
      d.   Outdoor swimming pools;                              1. The coverage described in E.2. and E.6. only
                                                                   applies when the "fungus", wet or dry rot or
      e.   Fences;                                                 bacteria are the result of one or more of the
      f.   Piers, wharves and docks;                               following causes that occur during the policy
                                                                   period and only if all reasonable means were
      g.   Beach       or   diving   platforms       or
           appurtenances;                                          used to save and preserve the property from
                                                                   further damage at the time of and after that
      h. Retaining walls; and                                      occurrence:
       i. Walks, roadways and other paved surfaces;                a. A "specified cause of loss" other than fire or
      if an abrupt collapse is caused by a cause of                    lightning; or
      loss listed in 2.a. through 2.d., we will pay for            b. Flood, if the Flood Coverage Endorsement
      loss or damage to that property only if:                        applies to the affected premises.
           (1) Such loss or damage is a direct result of           This Additional Coverage does not apply to
               the abrupt collapse of a building insured           lawns, trees, shrubs or plants which are part of
               under this Coverage Form; and                       a vegetated roof.
           (2) The property is Covered Property under           2. We will pay for loss or damage by "fungus",
               this Coverage Form.                                 wet or dry rot or bacteria. As used in this
   5. If personal property abruptly falls down or                  Limited Coverage, the term loss or damage
      caves in and such collapse is not the result of              means:
      abrupt collapse of a building, we will pay for               a. Direct physical loss or damage to Covered
      loss or damage to Covered Property caused by                    Property caused by "fungus", wet or dry rot
      such collapse of personal property only if:                     or bacteria, including the cost of removal of
      a. The collapse of personal property was                        the "fungus", wet or dry rot or bacteria;
         caused by a cause of loss listed in 2.a.                  b. The cost to tear out and replace any part of
         through 2.d.;                                                the building or other property as needed to
      b. The personal property which collapses is                     gain access to the "fungus", wet or dry rot
         inside a building; and                                       or bacteria; and
      c. The property which collapses is not of a                  c. The cost of testing performed after removal,
         kind listed in 4., regardless of whether that                repair, replacement or restoration of the
         kind of property is considered to be                         damaged property is completed, provided
         personal property or real property.                          there is a reason to believe that "fungus",
                                                                      wet or dry rot or bacteria are present.
      The coverage stated in this Paragraph 5. does
      not apply to personal property if marring and/or          3. The coverage described under E.2. of this
      scratching is the only damage to that personal               Limited Coverage is limited to $15,000.
      property caused by the collapse.                             Regardless of the number of claims, this limit is
                                                                   the most we will pay for the total of all loss or
   6. This Additional Coverage, Collapse, does not                 damage arising out of all occurrences of
      apply to personal property that has not abruptly
                                                                   "specified causes of loss" (other than fire or
      fallen down or caved in, even if the personal
                                                                   lightning) and Flood which take place in a 12-
      property shows evidence of cracking, bulging,
                                                                   month period (starting with the beginning of the
      sagging, bending, leaning, settling, shrinkage
                                                                   present annual policy period). With respect to a
      or expansion.                                                particular occurrence of loss which results in
   7. This Additional Coverage, Collapse, will not                 "fungus", wet or dry rot or bacteria, we will not
      increase the Limits of Insurance provided in                 pay more than a total of $15,000 even if the
      this Coverage Part.                                          "fungus", wet or dry rot or bacteria continue to
   8. The term Covered Cause of Loss includes the                  be present or active, or recur, in a later policy
      Additional Coverage, Collapse, as described                  period.
      and limited in D.1. through D.7.




Page 8 of 10                           © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 97 of 102 PageID# 108


   4. The coverage provided under this Limited               F. Additional Coverage Extensions
      Coverage does not increase the applicable                 1. Property In Transit
      Limit of Insurance on any Covered Property. If
      a particular occurrence results in loss or                   This Extension applies only to your personal
      damage by "fungus", wet or dry rot or bacteria,              property to which this form applies.
      and other loss or damage, we will not pay                    a. You may extend the insurance provided by
      more, for the total of all loss or damage, than                 this Coverage Part to apply to your
      the applicable Limit of Insurance on the                        personal property (other than property in
      affected Covered Property.                                      the care, custody or control of your
      If there is covered loss or damage to Covered                   salespersons) in transit more than 100 feet
      Property, not caused by "fungus", wet or dry rot                from the described premises. Property must
      or bacteria, loss payment will not be limited by                be in or on a motor vehicle you own, lease
      the terms of this Limited Coverage, except to                   or operate while between points in the
      the extent that "fungus", wet or dry rot or                     coverage territory.
      bacteria cause an increase in the loss. Any                  b. Loss or damage must be caused by or
      such increase in the loss will be subject to the                result from one of the following causes of
      terms of this Limited Coverage.                                 loss:
   5. The terms of this Limited Coverage do not                       (1) Fire, lightning, explosion, windstorm or
      increase or reduce the coverage provided                            hail, riot or civil commotion, or
      under Paragraph F.2. (Water Damage, Other                           vandalism.
      Liquids, Powder Or Molten Material Damage)
                                                                      (2) Vehicle collision, upset or overturn.
      of this Causes Of Loss form or under the                            Collision means accidental contact of
      Additional Coverage, Collapse.                                      your vehicle with another vehicle or
   6. The following, 6.a. or 6.b., applies only if                        object. It does not mean your vehicle's
      Business Income and/or Extra Expense                                contact with the roadbed.
      Coverage applies to the described premises
                                                                      (3) Theft of an entire bale, case or package
      and only if the "suspension" of "operations"                        by forced entry into a securely locked
      satisfies all terms and conditions of the                           body or compartment of the vehicle.
      applicable Business Income and/or Extra                             There must be visible marks of the
      Expense Coverage Form:                                              forced entry.
      a. If the loss which resulted in "fungus", wet or            c. The most we will pay for loss or damage
           dry rot or bacteria does not in itself                     under this Extension is $5,000.
           necessitate a "suspension" of "operations",
           but such "suspension" is necessary due to               This Coverage Extension is additional
           loss or damage to property caused by                    insurance.    The     Additional     Condition,
           "fungus", wet or dry rot or bacteria, then our          Coinsurance, does not apply to this Extension.
           payment under Business Income and/or                 2. Water Damage, Other Liquids, Powder Or
           Extra Expense is limited to the amount of               Molten Material Damage
           loss and/or expense sustained in a period
                                                                   If loss or damage caused by or resulting from
           of not more than 30 days. The days need
                                                                   covered water or other liquid, powder or molten
           not be consecutive.
                                                                   material damage loss occurs, we will also pay
      b. If a covered "suspension" of "operations"                 the cost to tear out and replace any part of the
           was caused by loss or damage other than                 building or structure to repair damage to the
           "fungus", wet or dry rot or bacteria but                system or appliance from which the water or
           remediation of "fungus", wet or dry rot or              other substance escapes. This Coverage
           bacteria prolongs the "period of restoration",          Extension does not increase the Limit of
           we will pay for loss and/or expense                     Insurance.
           sustained during the delay (regardless of
                                                                3. Glass
           when such a delay occurs during the
           "period of restoration"), but such coverage             a. We will pay for expenses incurred to put up
           is limited to 30 days. The days need not be                  temporary plates or board up openings if
           consecutive.                                                 repair or replacement of damaged glass is
                                                                        delayed.




CP 10 30 10 12                         © Insurance Services Office, Inc., 2011                       Page 9 of 10
   Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 98 of 102 PageID# 109


      b. We will pay for expenses incurred to                     c. Water damage means:
         remove or replace obstructions when                        (1) Accidental discharge or leakage of
         repairing or replacing glass that is part of a                  water or steam as the direct result of the
         building. This does not include removing or                     breaking apart or cracking of a
         replacing window displays.                                      plumbing, heating, air conditioning or
      This Coverage Extension F.3.           does   not                  other system or appliance (other than a
      increase the Limit of Insurance.                                   sump system including its related
G. Definitions                                                           equipment and parts), that is located on
                                                                         the described premises and contains
   1. "Fungus" means any type or form of fungus,                         water or steam; and
      including mold or mildew, and any mycotoxins,
      spores, scents or by-products produced or                     (2) Accidental discharge or leakage of
      released by fungi.                                                 water or waterborne material as the
                                                                         direct result of the breaking apart or
   2. "Specified causes of loss" means the following:                    cracking of a water or sewer pipe that is
      fire; lightning; explosion; windstorm or hail;                     located off the described premises and
      smoke; aircraft or vehicles; riot or civil                         is part of a municipal potable water
      commotion; vandalism; leakage from fire-                           supply system or municipal sanitary
      extinguishing equipment; sinkhole collapse;                        sewer system, if the breakage or
      volcanic action; falling objects; weight of snow,                  cracking is caused by wear and tear.
      ice or sleet; water damage.
                                                                     But water damage does not include loss or
      a. Sinkhole collapse means the sudden                          damage otherwise excluded under the
          sinking or collapse of land into underground               terms of the Water Exclusion. Therefore, for
          empty spaces created by the action of                      example, there is no coverage under this
          water on limestone or dolomite. This cause                 policy in the situation in which discharge or
          of loss does not include:                                  leakage of water results from the breaking
         (1) The cost of filling sinkholes; or                       apart or cracking of a pipe which was
         (2) Sinking or collapse of land into man-                   caused by or related to weather-induced
             made underground cavities.                              flooding, even if wear and tear
                                                                     contributed to the breakage or cracking. As
      b. Falling objects does not include loss or                    another example, and also in accordance
         damage to:                                                  with the terms of the Water Exclusion, there
         (1) Personal property in the open; or                       is no coverage for loss or damage caused
                                                                     by or related to weather-induced flooding
         (2) The interior of a building or structure, or
                                                                     which follows or is exacerbated by pipe
             property inside a building or structure,
                                                                     breakage or cracking attributable to wear
             unless the roof or an outside wall of the
                                                                     and tear.
             building or structure is first damaged by
             a falling object.                                       To the extent that accidental discharge or
                                                                     leakage of water falls within the criteria set
                                                                     forth in c.(1) or c.(2) of this definition of
                                                                     "specified causes of loss," such water is not
                                                                     subject to the provisions of the Water
                                                                     Exclusion which preclude coverage for
                                                                     surface water or water under the surface of
                                                                     the ground.




Page 10 of 10                         © Insurance Services Office, Inc., 2011                     CP 10 30 10 12
        Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 99 of 102 PageID# 110
                                                                                                 COMMERCIAL PROPERTY




                               EVANSTON INSURANCE COMPANY
                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         EXCLUSION – POLLUTION, ORGANIC PATHOGENS AND ASBESTOS
This endorsement modifies insurance provided under the following:

BUILDING AND PERSONAL PROPERTY COVERAGE FORM
BUILDERS RISK COVERAGE FORM
CAUSES OF LOSS – BASIC FORM
CAUSES OF LOSS – BROAD FORM
CAUSES OF LOSS – SPECIAL FORM


I.   The BUILDING AND PERSONAL PROPERTY COVERAGE FORM is amended as follows:
     A. The Additional Coverage, Pollutant Clean-up And Removal is deleted in its entirety.
     B. The Definitions section is amended as follows:
         1. The definition of “pollutants” is replaced with the following:
             "Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot,
             fumes, acids, alkalis, chemicals, toxic or hazardous substances and waste. Waste includes materials to be, or
             that have been, recycled, reconditioned or reclaimed.
         2. The following definition is added:
             “Organic pathogen” means:
             a. Any organic irritant or contaminant including, but not limited to, “fungus”, wet or dry rot, bacteria, virus or
                other microorganism of any type, and their by-products such as spores or mycotoxin; or
             b. Any disease-causing agent as classified by the Environmental Protection Agency.
II. The CAUSES OF LOSS – BASIC FORM, CAUSES OF LOSS – BROAD FORM and CAUSES OF LOSS – SPECIAL
    FORM are amended as follows:
     A. The Exclusions section is amended as follows:
         1. The following replaces the “Fungus”, Wet Rot, Dry Rot And Bacteria exclusion:
             We will not pay for loss or damage caused directly or indirectly by any of the following. Such loss or damage
             is excluded regardless of any other cause or event that contributes concurrently or in any sequence to the
             loss.
             Organic Pathogens
             Presence, growth, proliferation, spread or any activity of “organic pathogens”.
             This exclusion applies regardless of whether there is any:
             a. Direct physical loss or damage to Covered Property;
             b. Loss of use, occupancy or functionality or decreased valuation of Covered Property or loss of Business
                Income;
             c. Action required including, but not limited to, testing, repair, replacement, removal, clean-up, abatement,
                disposal, relocation, or actions taken to address medical or legal concerns; or

MECP 1310 09 14                   Includes copyrighted material of Insurance Services Office, Inc.,               Page 1 of 2
                                                        with its permission.
      Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 100 of 102 PageID# 111
           d. Suit or administrative proceeding, or action involving the insured.
       2. The following replaces Exclusion 2.l. in Section B. Exclusions in the CAUSES OF LOSS – SPECIAL FORM
          and is added to Paragraph 2. in Section B. Exclusions in the CAUSES OF LOSS – BASIC FORM and
          CAUSES OF LOSS – BROAD FORM:
           We will not pay for loss or damage caused by or resulting from any of the following:
           Pollution
           The discharge, dispersal, seepage, migration, release, escape or existence of contaminants or “pollutants”.
           This exclusion applies regardless of whether there is any:
           a. Direct physical loss or damage to Covered Property;
           b. Other cause of loss that contributes concurrently or in any sequence to the existence of a “pollutant”;
           c. Loss of use, occupancy or functionality or decreased valuation of Covered Property or loss of Business
              Income;
           d. Cost of removal, treatment, disposal, decontamination, replacement or restoration of Covered Property
              which has been contaminated by toxic or hazardous substances, contaminants or “pollutants” and by law
              or civil authority must be removed, contained, treated, detoxified or neutralized, disposed of,
              decontaminated, replaced or restored; or
           e. Suit or administrative proceeding or action involving the insured.
       3. The following exclusion is added and is not a Covered Cause Of Loss:
           Asbestos
           We will not pay for loss or damage arising out of, resulting from, or related in any way to asbestos, asbestos-
           containing material or any material or substance containing asbestos or that is alleged to have contained
           asbestos.
           We shall have no duty of any kind with respect to any such loss or damage.
   B. The Additional Coverage, Limited Coverage For “Fungus”, Wet Rot, Dry Rot And Bacteria is deleted in its entirety.




All other terms and conditions remain unchanged.




MECP 1310 09 14                Includes copyrighted material of Insurance Services Office, Inc.,              Page 2 of 2
                                                     with its permission.
      Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 101 of 102 PageID# 112
                                                                                              COMMERCIAL PROPERTY




                              EVANSTON INSURANCE COMPANY
                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 EXCLUSION – SINKHOLE COLLAPSE
This endorsement modifies insurance provided under the following:

CAUSES OF LOSS – BASIC FORM
CAUSES OF LOSS – BROAD FORM
CAUSES OF LOSS – SPECIAL FORM



A. The following is added to the Exclusions section and is therefore not a Covered Cause of Loss:
   We will not pay for loss or damage caused by or resulting from any of the following:
   Sinkhole Collapse
   Any loss, damage, claim, cost, expense, fine, penalty or other sum caused directly or indirectly by Sinkhole Collapse.
   This exclusion applies regardless of whether there is any:
   1. Direct physical loss or damage to Covered Property;
   2. Other cause of loss that contributes concurrently or in any sequence to the sinkhole collapse;
   3. Loss of use, occupancy or functionality or decreased valuation of Covered Property or loss of Business Income;
      or
   4. Suit or administrative proceeding or action involving the insured.
B. In the CAUSES OF LOSS – BASIC FORM and CAUSES OF LOSS – BROAD FORM:
   1. Covered Cause of Loss, Sinkhole Collapse in Section A. is deleted in its entirety; and
   2. Under Exclusion B.1.b. Earth Movement, sinkhole collapse is deleted from paragraph (4).
C. Under Additional Coverage, Collapse, in the CAUSES OF LOSS – BROAD FORM, sinkhole collapse is deleted from
   Paragraph 2.a.
D. In the CAUSES OF LOSS – SPECIAL FORM, Sinkhole Collapse is deleted from the “specified causes of loss”.
E. Under Exclusion B.1.b. Earth Movement, In the CAUSES OF LOSS – SPECIAL FORM, sinkhole collapse is deleted
   from paragraph (4).
F. With respect to the Sinkhole Collapse exclusion, sinkhole collapse means the sudden sinking or collapse of land into
   underground empty spaces created by the action of water on limestone or dolomite. Sinkhole collapse does not
   include:
   1. The cost of filling sinkholes; or
   2. Sinking or collapse of land into man-made underground cavities.


All other terms and conditions remain unchanged.




MECP 1311 09 14                 Includes copyrighted material of Insurance Services Office, Inc.,             Page 1 of 1
                                                      with its permission.
      Case 3:20-cv-00324-REP Document 1-1 Filed 05/06/20 Page 102 of 102 PageID# 113
                                                                                                COMMERCIAL PROPERTY




                              EVANSTON INSURANCE COMPANY
                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  EXCLUSION – VOLCANIC ERUPTION
This endorsement modifies insurance provided under the following:

CAUSES OF LOSS – BASIC FORM
CAUSES OF LOSS – BROAD FORM
CAUSES OF LOSS – SPECIAL FORM



A. Paragraph 1.b.(5) in Section B. Exclusions is replaced by the following:
    (5) Any loss, damage, claim, cost, expense, fine, penalty or other sum caused directly or indirectly by volcanic
        eruption, explosion, or effusion, including Volcanic Action.
        Volcanic Action means direct loss or damage resulting from the eruption of a volcano when the loss or damage is
        caused by:
        (a) Airborne volcanic blast or airborne shock waves;
        (b) Ash, dust or particulate matter; or
        (c) Lava flow.
        All volcanic eruptions that occur within any 168-hour period will constitute a single occurrence.
        This exclusion applies regardless of whether:
            (1) There is any direct physical loss or damage to Covered Property;
            (2) There is any other cause of loss that contributes concurrently or in any sequence to the volcanic eruption,
                explosion or effusion, or Volcanic Action;
            (3) There is any loss of use, occupancy or functionality or decreased valuation of Covered Property or loss of
                Business Income;
            (4) There is any suit or administrative proceeding or action involving the insured; or
            (5) Any of the above, in Paragraphs (a), (b), or (c), is caused by an act of nature or is otherwise caused.
B. Volcanic Action in Section A. Covered Causes Of Loss in the CAUSES OF LOSS – BASIC FORM and CAUSES OF
   LOSS – BROAD FORM is deleted in its entirety.




All other terms and conditions remain unchanged.




MECP 1312 09 14                  Includes copyrighted material of Insurance Services Office, Inc.,              Page 1 of 1
                                                       with its permission.
